Exhibit 10.1




CUSIP Number 30227RAA2
CUSIP Number 30227RAB0
AMENDED AND RESTATED CREDIT AGREEMENT
dated as of August 16, 2017
Among
EXTRACTION OIL & GAS, INC.
as Borrower,
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Administrative Agent and Issuing Lender,
and
THE LENDERS NAMED HEREIN
as Lenders
$1,500,000,000
 

WELLS FARGO SECURITIES, LLC
AS ARRANGER AND SOLE BOOKRUNNER






-1-

--------------------------------------------------------------------------------












TABLE OF CONTENTS
 
Page


ARTICLE 1    DEFINITIONS AND ACCOUNTING TERMS
1


     Section 1.1    Certain Defined Terms
1


     Section 1.2    Computation of Time Periods
28


     Section 1.3    Accounting Terms; Changes in GAAP
28


     Section 1.4    Types of Loans
29


     Section 1.5    Miscellaneous
29


ARTICLE 2    CREDIT FACILITIES
29


     Section 2.1    Commitment for Loans
29


     Section 2.2    Borrowing Base
30


     Section 2.3    Letters of Credit
34


     Section 2.4    Loans
39


     Section 2.5    Prepayments
41


     Section 2.6    Repayment
44


     Section 2.7    Fees
44


     Section 2.8    Interest
44


     Section 2.9    Illegality
45


     Section 2.10    Breakage Costs
45


     Section 2.11    Increased Costs
46


     Section 2.12    Payments and Computations
47


     Section 2.13    Taxes
48


     Section 2.14    Mitigation Obligations; Replacement of Lenders
52


     Section 2.15    Cash Collateral
53


     Section 2.16    Defaulting Lenders
54


ARTICLE 3    CONDITIONS OF LENDING
56


     Section 3.1    Conditions Precedent to Effectiveness
56


     Section 3.2    Conditions Precedent to Each Borrowing and to Each Issuance,
Extension or Renewal of a Letter of Credit
59


     Section 3.3    Determinations Under Sections 3.1 and 3.2
60


ARTICLE 4    REPRESENTATIONS AND WARRANTIES
61


     Section 4.1    Organization
61


     Section 4.2    Authorization
61


     Section 4.3    Enforceability
61


     Section 4.4    Financial Condition
61


     Section 4.5    Title; Ownership and Liens; Real Property
62


     Section 4.6    True and Complete Disclosure
62


     Section 4.7    Litigation
62


     Section 4.8    Compliance with Agreements; No Defaults
62


     Section 4.9    Pension Plans
63





    
 

--------------------------------------------------------------------------------





    
     Section 4.10    Environmental Condition
63


     Section 4.11    Subsidiaries
64


     Section 4.12    Investment Company Act
64


     Section 4.13    Taxes
64


     Section 4.14    Permits, Licenses, etc
64


     Section 4.15    Use of Proceeds
64


     Section 4.16    Condition of Property; Casualties
64


     Section 4.17    Insurance
65


     Section 4.18    Security Interest
65


     Section 4.19    OFAC; Anti-Terrorism
65


     Section 4.20    Solvency
65


     Section 4.21    Gas Contracts
65


     Section 4.22    Liens, Leases, Etc
65


     Section 4.23    Hedging Agreements
66


     Section 4.24    Material Agreements
66


     Section 4.25    Restriction on Liens
66


     Section 4.26    Location of Business and Offices
66


     Section 4.27    Foreign Corrupt Practices
66


ARTICLE 5    AFFIRMATIVE COVENANTS
67


     Section 5.1    Organization
67


     Section 5.2    Reporting
67


     Section 5.3    Insurance
72


     Section 5.4    Compliance with Laws
73


     Section 5.5    Taxes
73


     Section 5.6    New Subsidiaries
73


     Section 5.7    Agreement to Pledge; Security
75


     Section 5.8    Deposit Accounts
75


     Section 5.9    Records; Inspection
75


     Section 5.10    Maintenance of Property
75


     Section 5.11    Title Evidence and Opinions
76


     Section 5.12    Further Assurances; Cure of Title Defects
76


     Section 5.13    Leases; Development and Maintenance
76


ARTICLE 6    NEGATIVE COVENANTS
77


     Section 6.1    Debt
77


     Section 6.2    Liens
79


 
 
 
 

    






-2-

--------------------------------------------------------------------------------





     Section 6.3    Investments
80


     Section 6.4    Acquisitions
81


     Section 6.5    Agreements Restricting Liens
81


     Section 6.6    Use of Proceeds; Use of Letters of Credit
81


     Section 6.7    Corporate Actions; Accounting Changes
82


     Section 6.8    Sale of Assets
82


     Section 6.9    Restricted Payments
84


     Section 6.10    Affiliate Transactions
84


     Section 6.11    Line of Business; No International Operations
84


     Section 6.12    Hazardous Materials
85


     Section 6.13    Compliance with ERISA
85


     Section 6.14    Sale and Leaseback Transactions
85


     Section 6.15    Limitation on Hedging
86


     Section 6.16    Financial Covenants
88


     Section 6.17    Prepayment of Certain Debt and Other Obligations
88


     Section 6.18    Gas Imbalances, Take-or-Pay or Other Prepayments
89


     Section 6.19    Sale or Discount of Receivables
89


     Section 6.20    [Reserved]
89


     Section 6.21    Limitation on Leases
89


     Section 6.22    Subsidiaries
89


     Section 6.23    Marketing Activities
89


     Section 6.24    Sanctions
90


     Section 6.25    Material Contracts
90


     Section 6.26    OZ Preferred Equity
90


     Section 6.27    PRH and PRM
90


     Section 6.28    Mercuria Documentation
90


ARTICLE 7    DEFAULT AND REMEDIES
90


     Section 7.1    Events of Default
90


     Section 7.2    Optional Acceleration of Maturity
93


     Section 7.3    Automatic Acceleration of Maturity
93


     Section 7.4    Set-off
93


     Section 7.5    Remedies Cumulative, No Waiver
94


     Section 7.6    Application of Payments
94


     Section 7.7    Credit Bidding
95


ARTICLE 8    THE ADMINISTRATIVE AGENT
95


     Section 8.1    Appointment, Powers, and Immunities
95


     Section 8.2    Rights as a Lender
96


     Section 8.3    Exculpatory Provisions
96


     Section 8.4    Reliance by Administrative Agent
97





    
    


-3-

--------------------------------------------------------------------------------







     Section 8.5    Delegation of Duties
97


     Section 8.6    Resignation of Administrative Agent
97


     Section 8.7    Non-Reliance on Administrative Agent and Other Lenders
98


     Section 8.8    No Other Duties, etc
99


     Section 8.9    Administrative Agent May File Proofs of Claim
99


     Section 8.10    Collateral and Guaranty Matters
99


ARTICLE 9    MISCELLANEOUS
100


     Section 9.1    Costs and Expenses
100


     Section 9.2    Indemnification; Waiver of Damages
100


     Section 9.3    Waivers and Amendments
102


     Section 9.4    Severability
103


     Section 9.5    Survival of Representations and Obligations
103


     Section 9.6    Binding Effect
103


     Section 9.7    Successors and Assigns
103


     Section 9.8    Confidentiality
107


     Section 9.9    Notices, Etc
107


     Section 9.10    Usury Not Intended
108


     Section 9.11    Usury Recapture
108


     Section 9.12    Governing Law; Service of Process
109


     Section 9.13    Submission to Jurisdiction
109


     Section 9.14    Execution in Counterparts; Effectiveness; Electronic
Execution
110


     Section 9.15    Waiver of Jury Trial
110


     Section 9.16    USA Patriot Act
110


     Section 9.17    Enduring Security
110


     Section 9.18    Keepwell
111


     Section 9.19    No Advisory or Fiduciary Responsibility
111


     Section 9.20    Confirmation of Flood Policies and Procedures
112


     Section 9.21    Acknowledgment and Consent to Bail-In of EEA Financial
Institutions
112


     Section 9.22    Integration
112









-4-

--------------------------------------------------------------------------------





SCHEDULES:
Schedule I
– Commitments, Contact Information
Schedule II
– Pricing Grid
Schedule III
– Additional Conditions and Requirements for New Subsidiaries
Schedule 4.1
– Organizational Information
Schedule 4.11
– Subsidiaries
Schedule 4.16
– Material Real Property
Schedule 4.23
– Hedging Agreements
Schedule 4.24
– Material Agreements
 
 





EXHIBITS:
Exhibit A
– Form of Assignment and Assumption
Exhibit B
– Form of Borrowing Base Certificate
Exhibit C
– Form of Compliance Certificate
Exhibit D
– Form of Guaranty
Exhibit E
– Form of Notice of Borrowing
Exhibit F
– Form of Notice of Continuation or Conversion
Exhibit G
– Form of Pledge and Security Agreement
Exhibit H
– Form of Note
Exhibit I
– Form of Transfer Letter
Exhibit J
– Form of Tax Certificates

    






-5-

--------------------------------------------------------------------------------






CREDIT AGREEMENT
This AMENDED AND RESTATED CREDIT AGREEMENT dated as of August 16, 2017 (the
"Agreement") is among Extraction Oil & Gas, Inc., a Delaware corporation (the
"Borrower"), the Lenders (as defined below) and Wells Fargo Bank, National
Association as Administrative Agent (as defined below) for the Lenders and as
Issuing Lender (as defined below).
RECITALS
A.    The Borrower is party to that certain Credit Agreement, dated as of
September 4, 2014, among it, Wells Fargo Bank, National Association as
administrative agent, the other financial institutions party thereto, and the
lenders party thereto, as heretofore amended or otherwise modified (as so
amended and otherwise modified, the "Existing Credit Agreement").
B.    The Lenders have agreed to amend and restate the Existing Credit Agreement
subject to the terms and conditions of this Agreement
In consideration of the mutual covenants and agreements herein contained, the
parties hereto hereby agree as follows:
ARTICLE 1
DEFINITIONS AND ACCOUNTING TERMS
Section 1.1    Certain Defined Terms. The following terms shall have the
following meanings (unless otherwise indicated, such meanings to be equally
applicable to both the singular and plural forms of the terms defined):
"Acceptable Letter of Credit Maturity Date" has the meaning assigned to it in
Section 2.3(a)(ii) of this Agreement.
"Acceptable Security Interest" means a Lien or security interest which
(a) exists in favor of the Administrative Agent for its benefit and the ratable
benefit of the Secured Parties, (b) is superior to all other security interests
(other than Permitted Liens), (c) secures the Secured Obligations, (d) is
enforceable against the Loan Party which created such security interest and (e)
is perfected.
"Account Control Agreement" shall mean, as to any deposit account of any Loan
Party held with a bank, an agreement or agreements in form and substance
reasonably acceptable to the Administrative Agent, among the Loan Party owning
such deposit account, the Administrative Agent, and such other bank governing
such deposit account.
"Acquisition" means the purchase by any Loan Party of any business, division or
enterprise, including the purchase of associated assets or operations or any
Equity Interests of a Person; provided that a merger or consolidation solely
among Loan Parties shall not constitute an Acquisition.
"Adjusted Base Rate" means, for any day, the fluctuating rate per annum of
interest equal to the greatest of (a) the Prime Rate in effect on such day, (b)
the Federal Funds Rate in effect on such day plus one half of 1.00%, and (c) a
rate determined by the Administrative Agent to be the Daily One-Month LIBOR plus
1.00%. Any change in the Adjusted Base Rate due to a change in the Prime Rate,
Daily One-Month LIBOR or the Federal Funds Rate shall be effective on the
effective date of such change in the Prime Rate,


    
 

--------------------------------------------------------------------------------





Daily One-Month LIBOR or the Federal Funds Rate. Notwithstanding the foregoing,
if the Adjusted Base Rate shall be less than zero, such rate shall be deemed to
be zero for purposes of this Agreement.
"Adjusted EBITDAX" means (a) for the fiscal quarter ended June 30, 2017, the
consolidated EBITDAX of the Borrower and its Restricted Subsidiaries for the
fiscal quarter period then ended multiplied by four, (b) for the fiscal quarter
ending September 30, 2017, the consolidated EBITDAX of the Borrower and its
Restricted Subsidiaries for the two fiscal quarter period then ended multiplied
by two, (c) for the fiscal quarter ending December 31, 2017, the consolidated
EBITDAX of the Borrower and its Restricted Subsidiaries for the three fiscal
quarter period then ended multiplied by 4/3, and (d) for each fiscal quarter
ending on or after March 31, 2018, the four fiscal quarter period then ended.
"Administrative Agent" means Wells Fargo in its capacity as agent for the
Lenders pursuant to Article 8 and any successor agent pursuant to Section 8.6.
"Administrative Questionnaire" means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
"Affiliate" means, as to any Person, any other Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person or any Subsidiary of such Person. The
term "control" (including the terms "controlled by" or "under common control
with") means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of an Equity Interest, by contract, or otherwise.
"Agreement" means this Credit Agreement among the Borrower, the Lenders, the
Issuing Lender and the Administrative Agent.
"Applicable Margin" means, with respect to each Type of Loan and the Letters of
Credit, the percentage rate per annum set forth in the Pricing Grid based on the
relevant Utilization Level applicable from time to time. The Applicable Margin
for any Loan or Letter of Credit shall change when and as the relevant
Utilization Level changes.
"Appointed Directors" means members of the board of directors of the Borrower
(a) that were appointed or nominated by any Yorktown Group Member, (b) whose
election or nomination to such board was approved by individuals referred to in
clause (a) above constituting at the time of such election or nomination at
least a majority of such board, or (c) whose election or nomination to such
board was approved by individuals referred to in clauses (a) and (b) above
constituting at the time of such election or nomination at least a majority of
that board.
"Approved Counterparty" means a counterparty to a Hedging Arrangement that at
the time of entering into such Hedging Arrangement is a Person (other than a
Lender or an Affiliate of a Lender) having, at the time the Hedging Arrangement
is made, credit ratings with respect to their senior unsecured long-term debt
obligations of A- or better from S&P or A3 or better from Moody's (or such
counterparty has a guarantor of its obligations under such Hedging Arrangement
who is rated the same or better than such levels), or such other Person as may
be approved by the Administrative Agent in its sole discretion.
"Approved Fund" means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
"Approved Transportation Agreements" means the Grand Mesa Agreements, the
Tallgrass Letter Agreement, the PRM Transportation Agreement, the Mercuria
Marketing Documents and such other


-2-



--------------------------------------------------------------------------------





transportation services agreements as may be approved by the Majority Lenders in
writing, in each case, together with such changes thereto as may be approved by
the Administrative Agent.
"Arranger" means Wells Fargo Securities, LLC.
"Asset Sale" means (a) any sale, lease, transfer, condemnation, taking, unwind,
novation, amendment, restructuring or other disposition of any Property
(including any working interest, overriding royalty interest, production
payments, net profits interest, royalty interest, mineral fee interest, or
Hedging Arrangement) or any unwinding, restructuring or termination of a Hedging
Arrangement prior to the scheduled maturity or expiration thereof of any Loan
Party and (b) any issuance or sale of any Equity Interests of any Restricted
Subsidiary of the Borrower.
"Assignment and Assumption" means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.7), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.
"Availability" means, as of any date of determination, an amount equal to (a)
the lesser of the then effective Borrowing Base and the aggregate Commitments
minus (b)(i) the outstanding principal amount of all Loans plus (ii) the Letter
of Credit Exposure.
"Availability Period" means the period from the Effective Date until the
Maturity Date.
"Available Cash" means Cash and Cash Equivalents held in deposit accounts of any
Loan Party (other than the Cash Collateral Account); provided that, such deposit
accounts and the funds therein shall be unencumbered and free and clear of all
Liens and other third party rights other than (a) a Lien in favor of the
Administrative Agent pursuant to Security Documents and (b) a Lien in favor of
the depositary institution holding such deposit accounts arising solely by
virtue of such depositary institution's standard account documentation or any
statutory or common law provision relating to banker's liens, rights of set-off
or similar rights and remedies and burdening only such deposit accounts.
"Bail-In Action" means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
"Bail-In Legislation" means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
"Banking Services" means each and any cash management services provided to any
Loan Party by any Lender or by any Affiliate of a Lender, including without
limitation the following bank services: (a) commercial credit or debit cards,
(b) purchase cards, (c) stored value cards and (d) treasury management services
(including, without limitation, overdraft, depository, controlled disbursement,
electronic funds transfer, automated clearinghouse transactions, return items,
overdrafts and interstate depository network services).
"Banking Services Obligations" means any and all obligations of the Borrower or
any other Loan Party, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.


-3-



--------------------------------------------------------------------------------





"Banking Services Provider" means any Lender or Affiliate of a Lender that
provides Banking Services to any Loan Party.
"Base Rate Loan" means a Loan which bears interest based upon the Adjusted Base
Rate.
"BB Value" means, (a) as to any Oil and Gas Property, the value, if any,
attributed to such Oil and Gas Property under the then effective Borrowing Base,
as determined by the Administrative Agent, and (b) as to Hedging Arrangements,
the net effect of such Hedging Arrangements on the amount of the Borrowing Base,
as determined by the Administrative Agent.
"BB Variation Amount" means the sum of (A) the aggregate fair market value of
Oil and Gas Properties subject to Asset Sales consummated since the immediately
preceding redetermination of the Borrowing Base plus (B) the aggregate BB Value
of Hedging Arrangements which have been novated, amended, restructured, unwound
or otherwise terminated since the immediately preceding redetermination of the
Borrowing Base.
"Borrower" means Extraction Oil & Gas, Inc., a Delaware corporation.
"Borrower Materials" has the meaning set forth in Section 5.2.
"Borrowing" means a borrowing consisting of simultaneous Loans of the same Type
made by the Lenders pursuant to Section 2.1(a) or Converted by each Lender to
Loans of a different Type pursuant to Section 2.4(b).
"Borrowing Base" means at any particular time, the Dollar amount determined in
accordance with Section 2.2 on account of Proven Reserves attributable to Oil
and Gas Properties of the Loan Parties described in the most recent Independent
Reserve Report or Internal Reserve Report, as applicable, delivered to the
Administrative Agent and the Lenders pursuant to Section 2.2.
"Borrowing Base Certificate" has the meaning set forth in Section 5.2(c)(v).
"Borrowing Base Deficiency" means the excess, if any, of (a) the sum of the
outstanding principal amount of all Loans plus the Letter of Credit Exposure
over (b) the lesser of (i) the aggregate amount of Commitments, and (ii) the
Borrowing Base then in effect.
"Business Day" means a day (a) other than a Saturday, Sunday, or other day on
which the Administrative Agent is authorized to close under the laws of, or is
in fact closed in, Denver, Colorado, and (b) if the applicable Business Day
relates to any Eurodollar Loans, on which dealings are carried on by commercial
banks in the London interbank market.
"Capital Leases" means, for any Person, any lease of any Property by such Person
as lessee which would, in accordance with GAAP, be required to be classified and
accounted for as a capital lease on the balance sheet of such Person.
"Cash" means Dollar denominated currency in immediately available funds.
"Cash Collateral Account" means a Controlled Account pledged to the
Administrative Agent containing cash deposited pursuant to the terms hereof to
be maintained with the Administrative Agent in accordance with Section 2.3(h).


-4-



--------------------------------------------------------------------------------





"Cash Collateralize" means, to deposit in a Cash Collateral Account or to pledge
and deposit with or deliver to the Administrative Agent, for the benefit of the
Issuing Lender or Lenders, as collateral for Letter of Credit Obligations or
obligations of Lenders to fund participations in respect of Letter of Credit
Obligations, cash or deposit account balances or, if the Administrative Agent
and the Issuing Lender shall agree in their sole discretion, other credit
support, in each case pursuant to documentation in form and substance
satisfactory to the Administrative Agent and the Issuing Lender. "Cash
Collateral" shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.
"Casualty Event" means the damage, destruction or condemnation, including by
process of eminent domain or any transfer or disposition of property in lieu of
condemnation, as the case may be, of property of any Loan Party, including by
process of eminent domain or any transfer or disposition of property in lieu of
condemnation.
"CERCLA" means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, state and local analogs, and all rules and
regulations thereunder in each case as now or hereafter in effect.
"Change in Control" means the occurrence of any of the following events:
(a)    the acquisition of ownership, directly or indirectly, beneficially or of
record, by any Person or group (within the meaning of the Securities Exchange
Act of 1934 and the rules of the SEC thereunder as in effect on the date
hereof), other than the Yorktown Funds, of Equity Interests representing more
than 35% of the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests in the Borrower;
(b)    the members of the board of directors of the Borrower that are not
Continuing Directors shall constitute a majority of the board of directors of
the Borrower;
(c)    the Loan Parties collectively cease to own 100% of the Equity Interests
(including all voting and economics attributable thereto) in each Restricted
Subsidiary;
(d)    any "change in control", "strategic transaction" or any other similar
term or event, in each case, as described in the OZ Preferred Equity
Documentation, which change of control, strategic transaction or other similar
term or event results in (i) the Borrower or any other Loan Party being required
to mandatorily redeem, repurchase, purchase, or establish a sinking fund in
respect of, all or a portion of the OZ Preferred Equity or (ii) the holder of
the OZ Preferred Equity having the right to require a Loan Party to redeem,
repurchase, purchase or establish a sinking fund in respect of, all or a portion
of the OZ Preferred Equity; provided that the foregoing shall only constitute a
Change in Control if the OZ Preferred Equity is outstanding at such time; or
(e)    any change in control or similar event under any Permitted Note.
"Change in Law" means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives


-5-



--------------------------------------------------------------------------------





thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a "Change in Law",
regardless of the date enacted, adopted or issued.
"Co-Invest Funds" means YT Extraction Co Investment Partners, LP, a Delaware
limited partnership, and any other co-investment vehicle formed by any Yorktown
Fund to directly invest in the Borrower.
"Code" means the Internal Revenue Code of 1986, as amended, and the Treasury
regulations thereunder and published interpretations thereof.
"Collateral" means all property of the Loan Parties which is "Collateral",
"Pledged Collateral" or "Mortgaged Property" (as defined in each of the
Mortgages or the Pledge and Security Agreement, as applicable) or similar terms
used in the Security Documents.
"Commitment" means, for each Lender, the obligation of each Lender to advance to
Borrower the amount set opposite such Lender's name on Schedule I as its
Commitment, or if such Lender has entered into any Assignment and Assumption,
set forth for such Lender as its Commitment in the Register, as such amount may
be reduced pursuant to Section 2.1(c); provided that, after the Maturity Date,
the Commitment for each Lender shall be zero. The aggregate Commitment on the
Effective Date is $1,500,000,000.
"Commitment Fee Rate" means the per annum commitment fee rate set forth on the
Pricing Grid applicable from time to time. The Commitment Fee Rate shall change
when and as the relevant Utilization Level changes.
"Commitment Fees" means the fees required under Section 2.7(a).
"Commodity Exchange Act" means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
"Compliance Certificate" means a compliance certificate executed by a
Responsible Officer of the Borrower or such other Person as required by this
Agreement in substantially the same form as Exhibit C.
"Connection Income Taxes" means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
"Continuing Directors" means the directors of Borrower on the Effective Date,
and each other director of Borrower, if, in each case, such other director's
nomination for election to the board of directors (or equivalent governing body)
of Borrower is recommended (or otherwise approved) by at least 51% of the then
Continuing Directors.
"Controlled Account" means each deposit account and securities account that is
subject to an account control agreement in form and substance satisfactory to
the Administrative Agent and the Issuing Lender.
"Controlled Group" means all members of a controlled group of corporations and
all businesses (whether or not incorporated) under common control which,
together with the Borrower or any Restricted Subsidiary, are treated as a single
employer under Section 414 of the Code.
"Convert," "Conversion," and "Converted" each refers to a conversion of Loans of
one Type into Loans of another Type pursuant to Section 2.4(b).


-6-



--------------------------------------------------------------------------------





"Crude Oil Purchase Agreement" means that certain Crude Oil Purchase Agreement
between Borrower and Mercuria, substantially in the same form as the latest
version thereof delivered to the Administrative Agent on or prior to May 5,
2017, with such changes and modifications that are approved by the
Administrative Agent in accordance with the terms of this Agreement.
"Daily One-Month LIBOR" means, for any day, the rate of interest equal to the
Eurodollar Rate then in effect for delivery for a one month period.
"Debt" means, for any Person, without duplication: (a) indebtedness of such
Person for borrowed money, including the face amount of any letters of credit
supporting the repayment of indebtedness for borrowed money issued for the
account of such Person; (b) to the extent not covered under clause (a) above,
obligations under letters of credit and agreements relating to the issuance of
letters of credit or acceptance financing, including Letters of Credit;
(c) obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments, or upon which interest payments are customarily made; (d)
obligations of such Person under conditional sale or other title retention
agreements relating to any Properties purchased by such Person (other than
customary reservations or retentions of title under agreements with suppliers
entered into in the ordinary course of business); (e) obligations of such Person
to pay the deferred purchase price of property or services (including, without
limitation, any contingent obligations or other similar obligations associated
with such purchase, and including obligations that are non-recourse to the
credit of such Person but are secured by the assets of such Person);
(f) obligations of such Person as lessee under Capital Leases and obligations of
such Person in respect of synthetic leases; (g) obligations of such Person under
any Hedging Arrangement, except that such obligations shall not constitute Debt
for purposes of the calculations for compliance under Section 6.16(a); (h)
Disqualified Capital Stock and all other obligations (other than the OZ
Preferred Equity) of such Person to mandatorily purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person or any other Person on a date certain or upon the occurrence of certain
events or conditions; (i) the Debt of any partnership or unincorporated joint
venture in which such Person is a general partner or a joint venturer, but only
to the extent to which there is recourse to such Person for the payment of such
Debt; (j) any obligations of such Person owing in connection with any volumetric
or production prepayments or take-or-pay arrangements except that such
obligations owing in connection with take-or-pay arrangements shall not
constitute Debt for purposes of the calculations for compliance under Section
6.16(a); (k) the Debt of any Unrestricted Subsidiary of such Person, but only to
the extent to which there is recourse to such Person for the payment of such
Debt; (l) obligations of such Person under direct or indirect guaranties in
respect of, and obligations (contingent or otherwise) of such Person to purchase
or otherwise acquire, or otherwise to assure a creditor against loss in respect
of, indebtedness or obligations of others of the kinds referred to in
clauses (a) through (k) above; (m) indebtedness or obligations of others of the
kinds referred to in clauses (a) through (l) secured by any Lien on or in
respect of any Property of such Person, and (m) all liabilities of such Person
in respect of unfunded vested benefits under any Plan.
"Debtor Relief Laws" means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.
"Default" means (a) an Event of Default or (b) any event or condition which with
notice or lapse of time or both would, unless cured or waived, become an Event
of Default.
"Default Rate" means a per annum rate equal to (a) in the case of principal of
any Loan, 2.00% plus the rate otherwise applicable to such Loan as provided in
Section 2.8(a) or Section 2.8(b), and (b) in the case


-7-



--------------------------------------------------------------------------------





of any other Obligation, 2.00% plus the non-default rate applicable to Base Rate
Loans as provided in Section 2.8(a).
"Defaulting Lender" means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender's determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Issuing Lender, or
any other Lender any other amount required to be paid by it hereunder (including
in respect of its participation in Letters of Credit) within two Business Days
of the date when due, (b) has notified the Borrower, the Administrative Agent or
the Issuing Lender in writing that it does not intend to comply with all or any
portion of its funding obligations hereunder, or under other agreements in which
it extends or commits to extend credit generally, or has made a public statement
to that effect (unless such writing or public statement relates to such Lender's
obligation to fund a Loan hereunder and states that such position is based on
such Lender's determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrower, to confirm in writing in substance satisfactory to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.16(b)) upon delivery of written
notice of such determination to the Borrower, the Issuing Lender and each
Lender.
"Designated Jurisdiction" means any country, territory, or region to the extent
that such country, territory, or region itself is the subject of any Sanction.
"Disqualified Capital Stock" means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is one year after the earlier
of (a) the Maturity Date and (b) the date on which there are no Loans, Letter of
Credit Exposure or other obligations hereunder outstanding and all of the
Commitments are terminated. Notwithstanding the foregoing, the OZ Preferred
Equity shall not constitute Disqualified Capital Stock.


-8-



--------------------------------------------------------------------------------





"Dollars" and "$" means lawful money of the United States of America.
"Domestic Subsidiary" means any Subsidiary that is organized under the laws of
the United States of America or any State thereof or of the District of
Columbia.
"EBITDAX" means for the Borrower and its Restricted Subsidiaries, on a
consolidated basis for any period, the sum of (a) Net Income for such period,
plus (b) without duplication and to the extent deducted in determining such Net
Income (i) Interest Expense for such period, plus (ii) Income Tax Expense for
such period, plus (iii) depreciation, amortization, depletion and exploration
expenses for such period, plus (iv) non-cash charges resulting from
extraordinary, non-recurring events or circumstances for such period (including
any provision for the reduction in the carrying value of assets recorded in
accordance with GAAP and including non-cash charges resulting from the
requirements of ASC 410, 718 and 815), minus (c) to the extent included in
determining Net Income, all non-cash income resulting from extraordinary,
non-recurring events or circumstances for such period and all other non-cash
items of income which were included in determining such Net Income (including
non-cash income resulting from the requirements of ASC 410, 718 and 815);
provided that such EBITDAX shall be subject to pro forma adjustments for
permitted acquisitions and non-ordinary course asset sales assuming that such
transactions had occurred on the first day of the determination period, which
adjustments shall be made in a manner, and subject to supporting documentation,
set forth by the SEC or otherwise acceptable to the Administrative Agent.
"EEA Financial Institution" means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
"EEA Member Country" means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
"EEA Resolution Authority" means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
"Effective Date" means August 16, 2017.
"Eligible Assignee" means any Person that meets the requirements to be an
assignee under Section 9.7(b)(iii), Section 9.7(b)(v) and Section 9.7(b)(vi)
(subject to such consents, if any, as may be required under Section
9.7(b)(iii)).
"Environment" or "Environmental" shall have the meanings set forth in 42 U.S.C.
§9601(8) (1988).
"Environmental Claim" means any third party (including governmental agencies and
employees) action, lawsuit, claim, demand, regulatory action or proceeding,
order, decree, consent agreement or notice of potential or actual responsibility
or violation (including claims or proceedings under the Occupational Safety and
Health Acts or similar laws or requirements relating to health or safety of
employees) which seeks to impose liability under any Environmental Law.
"Environmental Law" means all federal, state, and local laws, rules,
regulations, ordinances, orders, decisions, agreements, and other requirements
of any Governmental Authority, including common law


-9-



--------------------------------------------------------------------------------





theories, now or hereafter in effect and relating to, or in connection with
(a) pollution, contamination, injury, destruction, loss, protection, cleanup,
reclamation or restoration of the Environment or Natural Resources; (b) solid,
gaseous or liquid waste generation, treatment, processing, recycling,
reclamation, cleanup, storage, disposal or transportation; (c) exposure to
pollutants, contaminants, hazardous, or toxic substances, materials or wastes;
(d) the safety or health of employees; or (e) the manufacture, processing,
handling, transportation, distribution in commerce, use, storage or disposal of
hazardous or toxic substances, materials or wastes, including, without
limitation, CERCLA.
"Environmental Permit" means any permit, license, order, approval, registration
or other authorization under Environmental Law.
"Equity Interest" means with respect to any Person, any shares, interests,
participation, or other equivalents (however designated) of corporate stock,
membership interests or partnership interests (or any other ownership interests)
of such Person.
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
"EU Bail-In Legislation Schedule" means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
"Eurocurrency Liabilities" has the meaning assigned to that term in Regulation D
of the Federal Reserve Board as in effect from time to time.
"Eurodollar Loan" means a Loan that bears interest based upon the Eurodollar
Rate.
"Eurodollar Base Rate" means the rate per annum (rounded upward to the nearest
whole multiple of 1/100th of 1%) equal to the interest rate per annum set forth
on the Reuters Reference LIBOR1 page as the London Interbank Offered Rate, for
deposits in Dollars at 11:00 a.m. (London, England time) two Business Days
before the first day of the applicable Interest Period and for a period equal to
such Interest Period; provided that, if such quotation is not available for any
reason, then Eurodollar Base Rate shall then be the rate determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the first day of such Interest Period in immediately available funds in the
approximate amount of the Loans being made, continued or Converted by the
Lenders and with a term equivalent to such Interest Period would be offered by
the Administrative Agent's London Branch (or other branch or Affiliate of the
Administrative Agent, or in the event that the Administrative Agent does not
have a London branch, the London branch of a Lender chosen by the Administrative
Agent) to major banks in the London or other offshore inter-bank market for
Dollars at their request at approximately 11:00 a.m. (London time) two Business
Days prior to the commencement of such Interest Period); provided further that
if such rate is less than zero, such rate shall be deemed to be zero.
"Eurodollar Rate" means a rate per annum determined by the Administrative Agent
pursuant to the following formula:


Eurodollar Rate =
   Eurodollar Base Rate    
1.00 – Eurodollar Reserve Percentage

Where,


-10-



--------------------------------------------------------------------------------





"Eurodollar Reserve Percentage" means, as of any day, the reserve percentage
(expressed as a decimal, carried out to five decimal places) in effect on such
day, whether or not applicable to any Lender, under regulations issued from time
to time by the Federal Reserve Board for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities. The Eurodollar Rate for each outstanding Loan shall be
adjusted automatically as of the effective date of any change in the Eurodollar
Reserve Percentage.


"Event of Default" has the meaning specified in Section 7.1.
"Excluded Swap Obligations" means, with respect to any Loan Party other than the
Borrower, any Swap Obligation if, and to the extent that, all or a portion of
the guarantee of such Loan Party of, or the grant by such Loan Party of a
security interest to secure, such Swap Obligation (or any guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Loan Party's failure
for any reason to constitute an "eligible contract participant" as defined in
the Commodity Exchange Act and the regulations thereunder at the time the
guarantee of such Loan Party or the grant of such security interest becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a Master Agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such guarantee or security interest is or becomes illegal.
"Excluded Taxes" means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.14) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.13, amounts with
respect to such Taxes were payable either to such Lender's assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient's failure
to comply with Section 2.13(g) and (d) any U.S. federal withholding Taxes
imposed under FATCA.
"Existing Credit Agreement" has the meaning set forth in the Recitals of this
Agreement.
"Exiting Lender" has the meaning specified in Section 2.1(d).
"Extraordinary Receipts" means (a) with respect to any Asset Sale, all cash and
Liquid Investments received by a Loan Party from such Asset Sale after payment
of, or provision for, all estimated cash taxes attributable to such Asset Sale
and payable by such Loan Party, and other reasonable out of pocket fees and
expenses actually incurred by such Loan Party directly in connection with such
Asset Sale, (b) with respect to any settlement or litigation proceeding, the
proceeds of such settlement or litigation proceeding after payment of all out of
pocket fees and expenses actually incurred in connection with such settlement or
proceeding, (c) with respect to any Casualty Event, the insurance proceeds or
award or other compensation


-11-



--------------------------------------------------------------------------------





as a result of a Casualty Event after payment of all out of pocket fees and
expenses actually incurred by the applicable Loan Party to receive such
proceeds, and (d) with respect to any novation, assignment, unwinding,
termination, or amendment of any hedge position or any other Hedging
Arrangement, the sum of the cash and Liquid Investments received by any Loan
Party in connection with such transaction after giving effect to any netting
agreements.
"FATCA" means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreement
entered into by the United States that implements or modifies the foregoing
(together with the portions of any Legal Requirement implementing such
intergovernmental agreement).
"FCPA" means the Foreign Corrupt Practices Act of 1977, as amended
"Federal Funds Rate" means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate charged to
the Administrative Agent (in its individual capacity) on such day on such
transactions as determined by the Administrative Agent. Notwithstanding the
foregoing, if the Federal Funds Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.
"Federal Reserve Board" means the Board of Governors of the Federal Reserve
System or any of its successors.
"Fee Letter" means that certain Engagement Letter dated as of June 30, 2017,
among the Borrower, Wells Fargo and Arranger.
"Flood Laws" has the meaning set forth in Section 9.20.
"Foreign Lender" means a Lender that is not a U.S. Person.
"Foreign Subsidiary" means a Subsidiary that is not a Domestic Subsidiary.
"Fronting Exposure" means, at any time there is a Defaulting Lender, such
Defaulting Lender's Pro Rata Share of the outstanding Letter of Credit
Obligations with respect to Letters of Credit issued by the Issuing Lender other
than Letter of Credit Obligations as to which such Defaulting Lender's
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.
"Fund" means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
"GAAP" means United States of America generally accepted accounting principles
as in effect from time to time, applied on a basis consistent with the
requirements of Section 1.3.


-12-



--------------------------------------------------------------------------------





"Governmental Authority" means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, bureau, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
"Grand Mesa Agreements" means the two Transportation Agreements dated September
3, 2014 between the Borrower and Grand Mesa Pipeline, LLC, as in effect on May
5, 2017, in each case, together with such changes thereto as may be approved by
the Administrative Agent.
"Guarantors" means (a) each Restricted Subsidiary of the Borrower from time to
time, and (b) any other Person that becomes a guarantor of all or a portion of
the Obligations and which has entered into either a joinder agreement
substantially in the form attached to the Guaranty or a new Guaranty.
"Guaranty" means the Amended and Restated Guaranty Agreement executed in
substantially the same form as Exhibit D.
"Hazardous Substance" means any substance or material identified as such
pursuant to CERCLA or any other Environmental Law and includes, without
limitation, pollutants, contaminants, petroleum, petroleum products,
radionuclides, and radioactive materials.
"Hazardous Waste" means any substance or material regulated or designated as
such pursuant to any Environmental Law and includes, without limitation,
pollutants, contaminants, flammable substances and materials, explosives,
radioactive materials, petroleum and petroleum products, chemical liquids and
solids, polychlorinated biphenyls, asbestos, and toxic substances.
"Hedge Obligations" means the obligations of any of the Loan Parties owing to a
Swap Counterparty under any Hedging Arrangement.
"Hedging Arrangement" means (a) a hedge, spot call, put, swap, collar, floor,
cap, option, swaption, forward sale or purchase, basis swap or basis hedge, or
other contract or similar arrangement (including any obligations to purchase or
sell any physical or financial commodity or security at a future date for a
specific price) or (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of Master Agreement, including any such obligations or liabilities
under any Master Agreement.
"Hydrocarbon Hedge Agreement" means a Hedging Arrangement related to the price
of Hydrocarbons.
"Hydrocarbon Interests" means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.
Unless otherwise indicated herein, each reference to the term "Hydrocarbon
Interests" shall mean Hydrocarbon Interests of the Loan Parties.
"Hydrocarbons" means oil, gas, coal seam gas, casinghead gas, drip gasoline,
natural gasoline, condensate, distillate, and all other liquid and gaseous
hydrocarbons produced or to be produced in conjunction therewith from a well
bore and all products, by-products, and other substances derived therefrom or
the processing thereof, and all other minerals and substances produced in
conjunction with such substances,


-13-



--------------------------------------------------------------------------------





including, but not limited to, sulfur, geothermal steam, water, carbon dioxide,
helium, and any and all minerals, ores, or substances of value and the products
and proceeds therefrom.
"Income Tax Expense" means for Borrower and its Restricted Subsidiaries, on a
consolidated basis for any period, all state and federal franchise or income
taxes paid or due to be paid during such period.
"Indemnified Taxes" means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.
"Independent Engineer" means Ryder Scott Company Petroleum Consultants, L.P., or
any other engineering firm reasonably acceptable to the Administrative Agent.
"Independent Reserve Report" means a report, in form and substance reasonably
satisfactory to the Administrative Agent, prepared by an Independent Engineer,
addressed to the Administrative Agent and the Lenders with respect to the Oil
and Gas Properties owned by any Loan Party (or to be acquired by a Loan Party)
which are or are to be included in the Borrowing Base, which report shall (a)
specify the location, quantity, and type of the estimated Proven Reserves
attributable to such Oil and Gas Properties, (b) contain a projection of the
rate of production of such Oil and Gas Properties, (c) contain an estimate of
the net operating revenues to be derived from the production and sale of
Hydrocarbons from such Proven Reserves based on product price and cost
escalation assumptions specified by the Administrative Agent and the Lenders,
and (d) contain such other information as is customarily obtained from and
provided in such reports or is otherwise reasonably requested by the
Administrative Agent or any Lender; provided that, the Independent Reserve
Report may be prepared, at the sole discretion of the Borrower (x) by an
Independent Engineer, or (y) by or under the supervision of the engineers of the
Borrower; provided that Independent Reserve Reports that are prepared by or
under the supervision of the engineers of the Borrower shall be accompanied by
an audit letter issued by the Independent Engineer that it has audited at least
90% by value of the Proven Reserves attributable to the Oil and Gas Properties
owned (or to be acquired) by the Loan Parties which are or are to be included in
the Borrowing Base.
"Information" has the meaning set forth in Section 9.8.
"Intangible Assets" means assets that are considered to be intangible assets
under GAAP (but excluding computer software), including customer lists,
goodwill, copyrights, trade names, trademarks, patents, franchises, licenses,
unamortized deferred charges, unamortized debt discount and capitalized research
and development costs.
"Interest Expense" means, for the Borrower and its Restricted Subsidiaries, on a
consolidated basis for any period, total cash interest expense, letter of credit
fees and other fees and expenses incurred by such Person in connection with any
Debt (including but not limited to Debt under this Agreement) for such period,
whether paid or accrued (including that attributable to obligations which have
been or should be, in accordance with GAAP, recorded as Capital Leases),
including, without limitation, all commissions, discounts, and other fees and
charges owed with respect to letters of credit and bankers' acceptance
financing, fees owed with respect to the Secured Obligations, and net costs
under Hedging Arrangements entered into addressing interest rates, all as
determined in conformity with GAAP.
"Interest Hedge Agreement" means a Hedging Arrangement between the Borrower or
another Loan Party and one or more financial institutions providing for the
exchange of nominal interest obligations between the Borrower or such other Loan
Party and such financial institution or the cap of the interest rate on any Debt
of the Borrower.


-14-



--------------------------------------------------------------------------------





"Interest Period" means for each Eurodollar Loan comprising part of the same
Borrowing, the period commencing on the date such Eurodollar Loan is made or
deemed made and ending on the last day of the period selected by the Borrower
pursuant to the provisions below and Section 2.4, and thereafter, each
subsequent period commencing on the day following the last day of the
immediately preceding Interest Period and ending on the last day of the period
selected by the Borrower pursuant to the provisions below and Section 2.4. The
duration of each such Interest Period shall be one, two, three, or six months,
in each case as the Borrower may select, provided that:
(a)    Interest Periods commencing on the same date for Loans comprising part of
the same Borrowing shall be of the same duration;
(b)    whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day;
(c)    any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month in which it would have ended if there were a
numerically corresponding day in such calendar month; and
(d)    the Borrower may not select any Interest Period for any Loan which ends
after the Maturity Date.
"Internal Reserve Report" means a report, in form and substance reasonably
satisfactory to the Administrative Agent, prepared by the Borrower and certified
by a Responsible Officer of the Borrower, addressed to the Administrative Agent
and the Lenders with respect to the Oil and Gas Properties owned by any Loan
Party (or to be acquired by a Loan Party) which are or are to be included in the
Borrowing Base, which report shall (a) specify the location, quantity, and type
of the estimated Proven Reserves attributable to such Oil and Gas Properties,
(b) contain a projection of the rate of production of such Oil and Gas
Properties, (c) contain an estimate of the net operating revenues to be derived
from the production and sale of Hydrocarbons from such Proven Reserves based on
product prices and cost escalation assumptions specified by the Administrative
Agent, and (d) contain such other information as is customarily obtained from
and provided in such reports or is otherwise reasonably requested by the
Administrative Agent or any Lender.
"IRS" means the United States Internal Revenue Service.
"Issuing Lender" means Wells Fargo in its capacity as a Lender that issues
Letters of Credit for the account of any Loan Party pursuant to the terms of
this Agreement.
"July 2021 7.875% Senior Notes" means the 7.875% senior unsecured notes offered
by the Borrower and Extraction Finance Corp., a Restricted Subsidiary of the
Borrower, on July 15, 2016, in an aggregate principal amount of $550,000,000 and
with a maturity date of July 15, 2021 and issued in accordance with Section
6.1(g), as supplemented by that certain Supplemental Indenture dated October 17,
2016, among Borrower, Extraction Finance Corp., the guarantors party thereto,
and Wells Fargo, as trustee, and that certain Supplemental Indenture dated
August 1, 2017, among Borrower, Extraction Finance Corp., the guarantors party
thereto, and Wells Fargo, as trustee, in each case, in accordance with Section
6.1(g).


-15-



--------------------------------------------------------------------------------





"Leases" means all oil and gas leases, oil, gas and mineral leases, oil, gas and
casinghead gas leases or any other instruments, agreements, or conveyances under
and pursuant to which the owner thereof has or obtains the right to enter upon
lands and explore for, drill, and develop such lands for the production of
Hydrocarbons.
"Legal Requirement" means any law, statute, ordinance, decree, requirement,
order, judgment, rule, regulation (or official interpretation of any of the
foregoing) of, and the terms of any license or permit issued by, any
Governmental Authority, including, but not limited to, Regulations T, U and X.
"Lenders" means the Persons listed on the signature pages hereto as Lenders, any
other Person that shall have become a Lender hereto pursuant to Section 2.14 and
any other Person that shall have become a Lender hereto pursuant to an
Assignment and Assumption, but in any event, excluding any such Person that
ceases to be a party hereto pursuant to an Assignment and Assumption.
"Lending Office" means, as to any Lender, the office or offices of such Lender
described as such in such Lender's Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
"Letter of Credit" means any standby letter of credit issued or deemed issued by
the Issuing Lender for the account of a Loan Party pursuant to the terms of this
Agreement, in such form as may be agreed by the Borrower and the Issuing Lender.
"Letter of Credit Application" means the Issuing Lender's standard form letter
of credit application for standby letters of credit which has been executed by
the Borrower and accepted by such Issuing Lender in connection with the issuance
of a Letter of Credit.
"Letter of Credit Documents" means all Letters of Credit, Letter of Credit
Applications and amendments thereof, and agreements, documents, and instruments
entered into in connection therewith or relating thereto.
"Letter of Credit Exposure" means, at the date of its determination by the
Administrative Agent, the aggregate outstanding undrawn amount of Letters of
Credit plus the aggregate unpaid amount of all of the Borrower's payment
obligations under drawn Letters of Credit.
"Letter of Credit Fees" means fees payable pursuant to Section 2.7(b)(i).
"Letter of Credit Maximum Amount" means $50,000,000; provided that, on and after
the Maturity Date, the Letter of Credit Maximum Amount shall be zero.
"Letter of Credit Obligations" means any obligations of the Borrower under this
Agreement in connection with the Letters of Credit.
"Lien" means any mortgage, lien, pledge, charge, deed of trust, security
interest, or encumbrance to secure or provide for the payment of any obligation
of any Person, whether arising by contract, operation of law, or otherwise
(including the interest of a vendor or lessor under any conditional sale
agreement, Capital Lease, or other title retention agreement).
"Liquid Investments" means (a) readily marketable direct full faith and credit
obligations of the United States of America or obligations unconditionally
guaranteed by the full faith and credit of the United States of America;
(b) commercial paper issued by (i) any Lender or any Affiliate of any Lender or
(ii) any


-16-



--------------------------------------------------------------------------------





commercial banking institutions or corporations rated at least P-1 by Moody's or
A-1 by S&P; (c) certificates of deposit, time deposits, and bankers' acceptances
issued by (i) any of the Lenders or (ii) any other commercial banking
institution which is a member of the Federal Reserve System and has a combined
capital and surplus and undivided profits of not less than $250,000,000 and
rated Aa by Moody's or AA by S&P; (d) repurchase agreements which are entered
into with any of the Lenders or any major money center banks included in the
commercial banking institutions described in clause (c) and which are secured by
readily marketable direct full faith and credit obligations of the government of
the United States of America or any agency thereof; (e) investments in any money
market fund which holds investments substantially of the type described in the
foregoing clauses (a) through (d); (f) readily and immediately available cash
held in any money market account maintained with any Lender; provided that, such
money market accounts and the funds therein shall be unencumbered and free and
clear of all Liens and other third party rights other than a Lien in favor of
the Administrative Agent pursuant to the Security Documents; and (g) other
investments made through the Administrative Agent or its Affiliates and approved
by the Administrative Agent; provided that all the Liquid Investments described
in clauses (a) through (d) above shall have maturities of not more than 365 days
from the date of issue.
"Loan" means any advance by a Lender to the Borrower as a part of a Borrowing.
"Loan Documents" means this Agreement, the Notes, the Letters of Credit, the
Letter of Credit Applications, the Guaranties, the Notices of Borrowing, the
Notices of Conversion, the Security Documents, the Fee Letter, the Subordination
Agreement and each other agreement, instrument, or document executed at any time
in connection with this Agreement.
"Loan Parties" means the Borrower and the Guarantors.
"Majority Lenders" means the Lenders holding greater than 50% of the aggregate
Maximum Exposure Amount; provided that, the Commitment of, and the portion of
the Loans and Letter of Credit Exposure held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Majority
Lenders unless all Lenders are Defaulting Lenders.
"Majority Tier I Lenders" means the Tier I Lenders holding greater than 50% of
the aggregate Maximum Tier I Exposure Amount; provided that, the Commitment of,
and the portion of the Loans and Letter of Credit Exposure held or deemed held
by, any Defaulting Lender shall be excluded for purposes of making a
determination of Majority Tier I Lenders unless all Tier I Lenders are
Defaulting Lenders.
"Manager" means an employee, officer or director of the Borrower or any
Restricted Subsidiary.
"Master Agreement" means a master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other similar master agreement relating to hedging activities,
including, without limitation, any related schedules.
"Material Adverse Change" means a material adverse change (a) in the business,
assets (including Oil and Gas Properties), condition (financial or otherwise),
or operations of the Borrower, individually or the Loan Parties, taken as a
whole; (b) on any Loan Party's ability to perform its obligations under this
Agreement, any Note, the Guaranties or any other Loan Document; (c) on the Loan
Parties' ability, as a whole, to perform their obligations under this Agreement
or any other Loan Document; (d) in any right or remedy of any Secured Party
under any Loan Document; (e) on the validity or enforceability of this Agreement
or any of the other Loan Documents; or (f) on the Acceptable Security Interest
in favor of the Administrative Agent with respect to any portion of the
Collateral (other than a termination or release of such Acceptable Security
Interest in accordance with the terms of the Loan Documents).


-17-



--------------------------------------------------------------------------------





"Material Contract" means any contract or agreement pursuant to which any Loan
Party pays, receives or incurs liabilities (or could reasonably be expected to
pay, receive or incur liabilities during any 12-month period over the term
thereof) in excess of $10,000,000, excluding contracts and oil and gas leases
that are specifically listed on a schedule or exhibit to any Security Document
together with all amendments, modifications, replacements, extensions and
rearrangements of the foregoing made in accordance with the terms of this
Agreement.
"Maturity Date" means the earliest of (a) the fifth anniversary of the Effective
Date, (b) January 15, 2021 if (and only if) the July 2021 7.875% Senior Notes
have not been refinanced or repaid in full (and in the case of a refinancing
with indebtedness, with the maturity date of such indebtedness being no earlier
than six months after the Maturity Date) on or prior to January 15, 2021, (c)
April 15, 2021, if (and only if) (i) the OZ Preferred Equity has not been
converted into common equity or redeemed prior to April 15, 2021, and (ii) prior
to April 15, 2021, the maturity date of the OZ Preferred Equity has not been
extended (to the extent such maturity date may be extended in accordance with
the terms hereof and in accordance with the terms of the OZ Preferred Equity
Documents) to a date that is no earlier than six months after the date described
in clause (a) of this definition, and (d) the earlier termination in whole of
the Commitments pursuant to Section 2.1(c) or ARTICLE 7.
"Maximum Exposure Amount" means, at any time for each Lender, the sum of (a) the
unfunded Commitment held by such Lender at such time; plus (b) the aggregate
unpaid principal amount of the Note held by such Lender at such time, (with the
aggregate amount of such Lender's risk participation and funded participation in
the Letter of Credit Exposure (including any such Letter of Credit Exposure that
has been reallocated pursuant to Section 2.16) being deemed as unpaid principal
under such Lender's Note).
"Maximum Rate" means the maximum nonusurious interest rate under applicable law.
"Maximum Tier I Exposure Amount" means, at any time for each Tier I Lender, the
sum of (a) the unfunded Commitment held by such Tier I Lender at such time; plus
(b) the aggregate unpaid principal amount of the Note held by such Tier I Lender
at such time, (with the aggregate amount of such Tier I Lender's risk
participation and funded participation in the Letter of Credit Exposure
(including any such Letter of Credit Exposure that has been reallocated pursuant
to Section 2.16) being deemed as unpaid principal under such Tier I Lender's
Note).
"May 2024 7.375% Senior Notes" means the 7.375% senior unsecured notes offered
by the Borrower and Extraction Finance Corp., a Restricted Subsidiary of the
Borrower, on August 1, 2017, in an aggregate principal amount of $400,000,000
and with a maturity date of May 15, 2024, and issued in accordance with Section
6.1(g).
"Mercuria" means Mercuria Energy Trading, Inc.
"Mercuria ISDA" means that certain ISDA Master Agreement between Mercuria and
the Borrower, including the Schedule thereto, the Credit Support Annex thereto
and Confirmation Number 1 issued thereunder, substantially in the same form as
the latest version thereof delivered to the Administrative Agent on or prior to
May 5, 2017, with such changes and modifications that are approved by the
Administrative Agent in accordance with the terms of this Agreement.
"Mercuria Letter of Credit" means one or more Letters of Credit issued by the
Issuing Lender pursuant to the terms of this Agreement for the benefit of
Mercuria pursuant to the terms of the Mercuria ISDA.
"Mercuria Marketing Documents" means the Crude Oil Purchase Agreement and the
Mercuria ISDA.


-18-



--------------------------------------------------------------------------------





"Minimum Collateral Amount" means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
103% of the Fronting Exposure of the Issuing Lender with respect to Letters of
Credit issued and outstanding at such time and (ii) otherwise, an amount
determined by the Administrative Agent and the Issuing Lender in its sole
discretion.
"Moody's" means Moody's Investors Service, Inc. and any successor thereto which
is a nationally recognized statistical rating organization.
"Mortgage" means each mortgage or deed of trust in form acceptable to the
Administrative Agent executed by any Loan Party to secure all or a portion of
the Obligations.
"Multiemployer Plan" means a "multiemployer plan" as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any member of the
Controlled Group is making or accruing an obligation to make contributions.
"Natural Resources" shall have the meaning set forth in 42 U.S.C. § 9601(16).
"Net Cash Proceeds" means (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and cash equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received), net of (i) amounts applied to the
repayment of Debt secured by a Lien expressly permitted hereunder on any asset
that is the subject of such Asset Sale or Recovery Event (other than any Lien
pursuant to a Security Document), (ii) in the case of an Asset Sale, attorneys'
fees, accountants' fees, investment bank fees and other reasonable and customary
fees and expenses actually incurred in connection therewith, and (iii) Taxes
paid directly by any Loan Party or reasonably estimated to be paid or payable in
connection therewith; provided that the evidence of each of (i), (ii), and (iii)
is provided to the Administrative Agent in form and substance reasonably
satisfactory to it, and (b) in connection with any issuance or sale of Equity
Interests or debt securities or instruments or the incurrence of Debt for
borrowed money, the cash proceeds received from such issuance, sale or
incurrence, net of (i) attorneys' fees, accountants' fees, investment bank fees,
underwriting discounts and commissions and other reasonable and customary fees
and expenses actually incurred in connection therewith and (ii) Taxes paid or
reasonably estimated to be paid directly by any Loan Party in connection
therewith; provided that the evidence of each of (i) and (ii) is provided to the
Administrative Agent in form and substance reasonably satisfactory to it;
provided, further, that in the case of this clause (b), evidence of such costs
is provided to the Administrative Agent in form and substance reasonably
satisfactory to it.
"Net Debt" means, as of any date of determination, consolidated Debt less (a) if
no Loans are outstanding, the amount of any Unrestricted Cash or (b) if any Loan
is outstanding, Unrestricted Cash in an amount not to exceed $50,000,000.
"Net Income" means, for any period and with respect to any Person, the net
income for such period for such Person after taxes as determined in accordance
with GAAP, but excluding, however, (a) extraordinary items, including (i) any
net non-cash gain or loss during such period arising from the sale, exchange,
retirement or other disposition of capital assets (such term to include all
fixed assets and all securities) other than in the ordinary course of business,
and (ii) any write‑up or write‑down of assets and (b) the cumulative effect of
any change in GAAP.
"Net Leverage Ratio" means, as of the end of each fiscal quarter, the ratio of
(a) the consolidated Net Debt of the Borrower and its Restricted Subsidiaries as
of the last day of such fiscal quarter to (b) the Adjusted EBITDAX for the
fiscal quarter then ended.


-19-



--------------------------------------------------------------------------------





"Non-Consenting Lender" means any Lender that does not approve (a) any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 9.3, and (ii) has been
approved by the Required Lenders, or (b) any redetermination of the Borrowing
Base which has been approved by the Required Lenders.
"Non-Defaulting Lender" means, at any time, each Lender that is not a Defaulting
Lender at such time.
"Note" means a promissory note of the Borrower payable to a Lender or its
registered assigns in the amount of such Lender's Commitment, in substantially
the same form as Exhibit H, evidencing indebtedness of the Borrower to such
Lender resulting from Loans owing to such Lender.
"Notice of Borrowing" means a Notice of Borrowing signed by the Borrower in
substantially the same form as Exhibit E.
"Notice of Continuation or Conversion" means a notice of continuation or
conversion signed by the Borrower in substantially the same form as Exhibit F.
"Obligations" means all principal, interest (including post-petition interest),
fees, reimbursements, indemnifications, and other amounts now or hereafter owed
by any of the Loan Parties to the Lenders, the Issuing Lender or the
Administrative Agent under this Agreement and the Loan Documents, including, the
Letter of Credit Obligations, and any increases, extensions, and rearrangements
of those obligations under any amendments, supplements, and other modifications
of the documents and agreements creating those obligations.
"OFAC" means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.
"Oil and Gas Properties" means fee mineral interests, term mineral interests,
Leases, subleases, farm-outs, royalties, overriding royalties, net profit
interests, carried interests, production payments and similar mineral interests,
and all unsevered and unextracted Hydrocarbons in, under, or attributable to
such oil and gas Properties and interests.
"Oil and Gas Waste" means wastes associated with the exploration, development,
or production of crude oil or natural gas.
"Other Connection Taxes" means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
"Other Taxes" means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.14(b)).


-20-



--------------------------------------------------------------------------------





"OZ Preferred Equity" means the convertible preferred Equity Interests issued by
the Borrower to investment funds affiliated with Och-Ziff Capital Management
Group LLC and certain other institutional investors, as in effect on October 17,
2016, as amended from time to time in accordance with Section 6.26.
"OZ Preferred Equity Agreement" means that certain Certificate of Designation of
Series A Preferred Stock of Extraction Oil & Gas, Inc. filed with the Delaware
Secretary of State on October 17, 2016 under File Number 5242123, as in effect
on the date thereof, as amended, restated, supplemented, or otherwise modified
but only to the extent permitted under the terms of this Agreement.
"OZ Preferred Equity Documents" means the OZ Preferred Equity Agreement, and
each other agreement, instrument, certificate or document (other than the Loan
Documents) executed by any Loan Party or any of its Subsidiaries or any of their
respective officers at any time in connection with the OZ Preferred Equity, as
amended, restated, supplemented, or otherwise modified but only to the extent
permitted under the terms of this Agreement.
"Participant" has the meaning set forth in Section 9.7(d).
"Participant Register" has the meaning set forth in Section 9.7(d).
"Patriot Act" means the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).
"Payment in Full of Obligations" means: (a) the termination of this Agreement,
(b) the payment in full of the Obligations (other than contingent
indemnification and expense reimbursement obligations that are, in each case,
not then due and owing), (c) the termination and return of all Letters of Credit
(other than Letters of Credit as to which arrangements satisfactory to the
Issuing Lender in its sole discretion have been made), (d) the termination or
novation of all Hedging Arrangements with a Swap Counterparty (other than
Hedging Arrangements as to which arrangements satisfactory to the Swap
Counterparty in its sole discretion have been made) and the satisfaction of any
obligations arising under such Hedging Arrangement, (e) the termination in full
of the Commitments, and (f) the termination in full of all Banking Services
Obligations and the satisfaction of any obligations arising thereunder.
"PBGC" means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
"PDP Reserves" means the Proven Reserves which are categorized as both
"developed" and "producing" under the definitions for oil and gas reserves
promulgated by the Society of Petroleum Evaluation Engineers (or any generally
recognized successor) as in effect at the time in question and reasonably
acceptable to the Administrative Agent.
"Permit" means any approval, certificate of occupancy, consent, waiver,
exemption, variance, franchise, order, permit, authorization, right or license
of or from any Governmental Authority, including without limitation, an
Environmental Permit.
"Permitted Asset Sale" means any Asset Sale that is permitted under Section 6.8.
"Permitted Debt" has the meaning set forth in Section 6.1.
"Permitted Investments" has the meaning set forth in Section 6.3.


-21-



--------------------------------------------------------------------------------





"Permitted Liens" has the meaning set forth in Section 6.2.
"Permitted Notes" has the meaning set forth in Section 6.1(g); provided that,
for the avoidance of doubt, the July 2021 7.875% Senior Notes and the May 2024
7.375% Senior Notes shall be deemed to be Permitted Notes so long as the terms
of such notes are not amended, extended, supplemented, renewed, refinanced, or
otherwise modified in a manner that is contrary to Section 6.1(g).
"Person" means an individual, partnership, corporation (including a business
trust), joint stock company, trust, limited liability company, limited liability
partnership, unincorporated association, joint venture, or other entity, or a
government or any political subdivision or agency thereof, or any trustee,
receiver, custodian, or similar official.
"Plan" means an employee benefit plan (other than a Multiemployer Plan)
maintained for employees of the Borrower or any member of the Controlled Group
and covered by Title IV of ERISA or subject to the minimum funding standards
under Section 412 of the Code.
"Platform" has the meaning set forth in Section 5.2.
"Pledge and Security Agreement" means the Amended and Restated Pledge and
Security Agreement among the Loan Parties and the Administrative Agent in
substantially the same form as Exhibit G.
"PRH" means Platte River Holdings LLC, a Delaware limited liability company.
"PRH Contribution Agreement" means that certain Contribution Agreement among ARB
Platte River, LLC, a Colorado limited liability company, XTR and PRH,
substantially in the form delivered to the Administrative Agent on or prior to
March 15, 2017, with such changes and modifications that are not materially
adverse to the Lenders.
"PRH LLC Agreement" means that certain First Amended and Restated Limited
Liability Company Agreement of PRM, substantially in the form delivered to the
Administrative Agent on or prior to the March 15, 2017, with such changes and
modifications that are not materially adverse to the Lenders, and as such
agreement may be amended from time to time in a manner not materially adverse to
the Lenders.
"Pricing Grid" means the pricing information set forth in Schedule II.
"Prime Rate" means the per annum rate of interest established from time to time
by the Administrative Agent at its principal office in San Francisco as its
prime rate. Such rate is set by the Administrative Agent as a general reference
rate of interest, taking into account such factors as the Administrative Agent
may deem appropriate; it being understood that many of the Administrative
Agent's commercial or other loans are priced in relation to such rate and that
such rate may not be the lowest rate of interest charged by such Lender to its
customers.
"PRM" means Platte River Midstream, LLC, a Delaware limited liability company,
and a wholly-owned subsidiary of PRH.
"PRM Transportation Agreement" means that certain First Amended and Restated
Transportation Services Agreement, between Borrower and PRM, substantially in
the form delivered to the Administrative Agent on or prior to March 15, 2017,
with such changes and modifications that are not materially adverse to the
Lenders.


-22-



--------------------------------------------------------------------------------





"Property" of any Person means any property or assets (whether real, personal,
or mixed, tangible or intangible) of such Person, including, but not limited to,
Oil and Gas Properties and Hedging Arrangements.
"Pro Rata Share" means, at any time with respect to any Lender, (i) the ratio
(expressed as a percentage) of such Lender's Commitment at such time to the
aggregate Commitments at such time, or (ii) if all of the Commitments have been
terminated, the ratio (expressed as a percentage) of such Lender's aggregate
outstanding Loans at such time to the total aggregate outstanding Loans at such
time.
"Proven Reserves" means, at any particular time, Oil and Gas Properties
classified as "Proved Reserves" as defined in the Definitions for Oil and Gas
Reserves promulgated by the Society of Petroleum Engineers (or any generally
recognized successor) as in effect at the time in question and reasonably
acceptable to the Administrative Agent.
"Public Lender" has the meaning set forth in Section 5.2.
"Qualified ECP Guarantor" means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an "eligible
contract participant" under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an "eligible
contract participant" at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
"Recipient" means (a) the Administrative Agent, (b) any Lender, and (c) the
Issuing Lender, as applicable.
"Recovery Event" means any settlement of or payment in respect of any property
or casualty insurance or claim or any condemnation proceeding (or proceeding in
lieu thereof), including any Casualty Event but excluding any payment in respect
of business interruption insurance, to the extent business interruption coverage
is maintained, relating to any asset of any Loan Party.
"Register" has the meaning set forth in Section 9.7(c).
"Regulations T, U, and X" means Regulations T, U, and X of the Federal Reserve
Board, as each is from time to time in effect, and all official rulings and
interpretations thereunder or thereof. Each of Regulations T, U, or X may be
referred to individually as Regulation T, Regulation U, or Regulation X herein.
"Related Parties" means, with respect to any Person, such Person's Affiliates
and Approved Funds and the partners, directors, officers, employees, agents,
trustees, administrators, managers, advisors and representatives of such Person
and of such Person's Affiliates and Approved Funds.
"Release" shall have the meaning set forth in 42 U.S.C. § 9601(22) of CERCLA.
"Reportable Event" means any of the events set forth in Section 4043(c) of ERISA
(other than any such event not subject to the provision for 30-day notice to the
PBGC under the regulations issued under such section).
"Required Lenders" means the Lenders holding greater than 66 2/3% of the
aggregate Maximum Exposure Amount; provided that, the Commitment of, and the
portion of the Loans and Letter of Credit Exposure held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders unless all Lenders are Defaulting Lenders.


-23-



--------------------------------------------------------------------------------





"Required Tier I Lenders" means the Tier I Lenders holding greater than 66 2/3%
of the aggregate Maximum Exposure Amount; provided that, the Commitment of, and
the portion of the Loans and Letter of Credit Exposure held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Tier I Lenders unless all Tier I Lenders are Defaulting Lenders.
"Reserve Report" means either an Independent Reserve Report or an Internal
Reserve Report.
"Response" shall have the meaning set forth in 42 U.S.C. § 9601(25) of CERCLA.
"Responsible Officer" means (a) with respect to any Person that is a
corporation, such Person's Chief Executive Officer, President, Chief Financial
Officer, Vice President or other authorized representative of the Person as
approved by such Person's board of directors or other governing body, (b) with
respect to any Person that is a limited liability company, if such Person has
officers, then such Person's Chief Executive Officer, President, Chief Financial
Officer, Vice President or other authorized representative of the Person as
approved by such Person's board of managers or other governing body, and if such
Person is managed by members, then a Responsible Officer of such Person's
managing member, and if such Person is managed by managers, then a manager (if
such manager is an individual) or a Responsible Officer of such manager (if such
manager is an entity), and (c) with respect to any Person that is a general
partnership, limited partnership or a limited liability partnership, the
Responsible Officer of such Person's general partner or partners.
"Restricted Payment" means, with respect to any Person, (a) any direct or
indirect dividend or distribution (whether in cash, securities or other
Property), return of capital or any direct or indirect payment of any kind or
character (whether in cash, securities or other Property) made in connection
with the Equity Interest of such Person, including those dividends,
distributions, returns of capital and payments made in consideration for or
otherwise in connection with any retirement, purchase, redemption or other
acquisition of any Equity Interest of such Person, or any options, warrants or
rights to purchase or acquire any such Equity Interest of such Person or (b)
principal or interest payments (in cash, Property or otherwise) on, or
redemptions of, subordinated debt of such Person; provided that the term
"Restricted Payment" shall not include any dividend or distribution payable
solely in common Equity Interests of such Person or warrants, options or other
rights to purchase such Equity Interests.
"Restricted Subsidiary" means each Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.
"S&P" means Standard & Poor's Rating Agency Group, a division of McGraw-Hill
Companies, Inc., or any successor thereof which is a national credit rating
organization.
"Sanction" means any sanction administered or enforced by the United States
Government (including OFAC), the United Nations Security Council, the European
Union, Her Majesty's Treasury or other relevant sanctions authority.
"Sanctioned Entity" means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in a
country, in each case, that is subject to a country sanctions program
administered and enforced by OFAC or any other relevant Sanctions authority.
"Sanctioned Person" means a person named on the list of Specially Designated
Nationals maintained by OFAC or any other relevant Sanctions authority.
"SEC" means the Securities and Exchange Commission.


-24-



--------------------------------------------------------------------------------





"Secured Obligations" means (a) the Obligations, (b) the Banking Services
Obligations, and (c) Hedge Obligations; provided, however that "Secured
Obligations" of any Guarantor shall not include the Excluded Swap Obligations of
such Guarantor.
"Secured Parties" means the Administrative Agent, the Issuing Lender, the
Lenders, the Swap Counterparties and Banking Service Providers.
"Security Documents" means, collectively, the Mortgages, Pledge and Security
Agreement, the Transfer Letters and any and all other instruments, documents or
agreements, including Account Control Agreements, now or hereafter executed by
any Loan Party or any other Person to secure the Secured Obligations.
"Solvent" means, as to any Person, on the date of any determination (a) the fair
value of the Property of such Person is greater than the total amount of debts
and other liabilities (including without limitation, contingent liabilities) of
such Person, (b) the present fair salable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts and other liabilities (including, without limitation,
contingent liabilities) as they become absolute and matured, (c) such Person is
able to realize upon its assets and pay its debts and other liabilities
(including, without limitation, contingent liabilities) as they mature in the
normal course of business, (d) such Person does not intend to, and does not
believe that it will, incur debts or liabilities (including, without limitation,
contingent liabilities) beyond such Person's ability to pay as such debts and
liabilities mature, (e) such Person is not engaged in, and is not about to
engage in, business or a transaction for which such Person's Property would
constitute unreasonably small capital, and (f) such Person has not transferred,
concealed or removed any Property with intent to hinder, delay or defraud any
creditor of such Person. The amount of contingent liabilities at any time shall
be computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability as of that date.
"Subordination Agreement" means a Subordination Agreement in form and substance
acceptable to the Administrative Agent between the Loan Parties, the
Administrative Agent and an Affiliate of the Loan Parties which is the operator
of any Oil and Gas Properties of the Loan Parties.
"Subsidiary" means, with respect to any Person (the "holder") at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the holder in the
holder's consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other
entity, a majority of whose outstanding Voting Securities shall at any time be
owned by the holder or one more Subsidiaries of the holder. Unless expressly
provided otherwise, all references herein and in any other Loan Document to any
"Subsidiary" or "Subsidiaries" means a Subsidiary or Subsidiaries of the
Borrower.
"Swap Counterparty" means a Person who (a) is a Lender or Affiliate of a Lender
on the Effective Date and is a counterparty to a Hedging Arrangement with a Loan
Party, which Hedging Arrangement was in effect on the Effective Date, or (b) was
a Lender or an Affiliate of a Lender at the time it entered into a Hedging
Arrangement with a Loan Party as permitted by the terms of this Agreement;
provided that (i) when any Swap Counterparty assigns or otherwise transfers any
interest held by it under any Hedging Arrangement to any other Person pursuant
to the terms of such agreement, the obligations thereunder shall be secured by
Liens under the Loan Documents only if such assignee or transferee is also then
a Lender or an Affiliate of a Lender and (ii) if a Swap Counterparty ceases to
be a Lender hereunder or an Affiliate of a Lender hereunder,


-25-



--------------------------------------------------------------------------------





obligations owing to such Swap Counterparty shall be secured by Liens under the
Loan Documents only to the extent such obligations arise from transactions under
such individual Hedging Arrangements entered into prior to the Effective Date or
at the time such Swap Counterparty was a Lender hereunder or an Affiliate of a
Lender hereunder, without giving effect to any extension, increases, or
modifications thereof which are made after such Swap Counterparty ceases to be a
Lender hereunder or an Affiliate of a Lender hereunder.
"Swap Obligation" means, with respect to any Loan Party other than the Borrower,
any obligation to pay or perform under any agreement, contract or transaction
that constitutes a "swap" within the meaning of section 1a(47) of the Commodity
Exchange Act.
"Tallgrass Letter Agreement" means the Letter Agreement for Firm Transportation
Services on the TIGT Colorado Lateral dated September 18, 2014, together with
any changes thereto acceptable to the Administrative Agent, including any "FTSA"
as defined therein and any credit support documentation for any thereof, in each
case as may be approved by the Administrative Agent.
"Taxes" means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
"Termination Event" means (a) a Reportable Event with respect to a Plan subject
to Title IV of ERISA, (b) the withdrawal of the Borrower or any member of the
Controlled Group from a Plan subject to Title IV of ERISA during a plan year in
which it was a "substantial employer" as defined in Section 4001(a)(2) of ERISA,
(c) the filing of a notice of intent to terminate a Plan subject to Title IV of
ERISA or the treatment of an amendment to a Plan subject to Title IV of ERISA as
a termination under Section 4041(c) of ERISA, (d) the institution of proceedings
to terminate a Plan subject to Title IV of ERISA by the PBGC, or (e) any other
event or condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan subject
to Title IV of ERISA.
"Test Date" means each date that the production and hedging reports required
pursuant to Section 5.2(d) are delivered, commencing with the reports delivered
for the fiscal quarter ending June 30, 2017.
"Tier I Lender" means each Lender with a Pro Rata Share greater than 1.00%.
"Total Leverage Ratio" means, as of any date of determination, (a) the
consolidated Debt of the Borrower and its Restricted Subsidiaries as of such day
(after giving effect to any Borrowings made on such day) to (b) the Adjusted
EBITDAX for the fiscal quarter most recently ended (without giving effect to any
equity cure amounts, if applicable).
"Transactions" means, collectively, (a) the initial borrowings and other
extensions of credit under this Agreement and (b) the payment of fees,
commissions and expenses in connection with each of the foregoing.
"Transfer Letters" means, collectively, the letters in lieu of transfer orders
in substantially the form of the attached Exhibit I and executed by the
Borrower, any Guarantor or any of their respective Restricted Subsidiaries
executing a Mortgage.
"Type" has the meaning set forth in Section 1.4.
"Unrestricted Cash" means, at any time, any cash or cash equivalents, marketable
securities, treasury bonds or bills, certificates of deposit, investments in
money market funds or commercial paper, in each case,


-26-



--------------------------------------------------------------------------------





held or owned by (whether directly or indirectly), credited to the account of,
or otherwise referenced as an asset on the balance sheet of any Loan Party;
provided that the following shall not constitute Unrestricted Cash: (x) cash or
cash equivalents, marketable securities, treasury bonds or bills, certificates
of deposit, investments in money market funds or commercial paper held in escrow
accounts established for the benefit of a Person other than a Loan Party, an
Affiliate of a Loan Party, or a Subsidiary of a Loan Party and (y) amounts for
which a Loan Party has issued checks or has initiated wires or ACH transfers, in
any case, to another Loan Party or a Person other than a Loan Party, an
Affiliate of a Loan Party, or a Subsidiary of a Loan Party but such checks,
wires, or transfers have not yet been subtracted from the balance in the
relevant account of the such Loan Party.
"Unrestricted Subsidiary" means any Subsidiary of the Borrower that has been
designated as an Unrestricted Subsidiary in compliance with Section 5.6.
"Unused Commitment Amount" means, with respect to a Lender at any time, the
lesser of (a) such Lender's Commitment at such time and (b) such Lender's Pro
Rata Share of the Borrowing Base then in effect at such time minus, in each
case the sum of (i) the aggregate outstanding principal amount of all Loans owed
to such Lender at such time plus (ii) such Lender's Pro Rata Share of the
aggregate Letter of Credit Exposure at such time.
"U.S. Person" means any Person that is a "United States Person" as defined in
Section 7701(a)(30) of the Code.
"U.S. Tax Compliance Certificate" has the meaning assigned to such term in
Section 2.13(g).
"Utilization Level" means the applicable category (being Level I, Level II,
Level III, Level IV or Level V) of pricing criteria contained in Schedule II,
which is at any time of its determination based on the percentage obtained by
dividing (a) the outstanding principal amount of the Loans and the Letter of
Credit Exposure at such time by (b) the lesser of the Commitments and the
Borrowing Base at such time.
"Voting Securities" means (a) with respect to any corporation, capital stock of
the corporation having general voting power under ordinary circumstances to
elect directors of such corporation (irrespective of whether at the time stock
of any other class or classes shall have or might have special voting power or
rights by reason of the happening of any contingency), (b) with respect to any
partnership, any partnership interest or other ownership interest having general
voting power to elect the general partner or other management of the partnership
or other Person, and (c) with respect to any limited liability company,
membership certificates or interests having general voting power under ordinary
circumstances to elect managers of such limited liability company.
"Wells Fargo" means Wells Fargo Bank, National Association.
"Wholly-Owned Restricted Subsidiary" means any Restricted Subsidiary, all of the
outstanding Equity Interests (other than any directors' qualifying shares
mandated by applicable law) of which are owned, on a fully-diluted basis, by the
Borrower or one or more of the Wholly-Owned Restricted Subsidiaries.
"Withholding Agent" means any Loan Party and the Administrative Agent.
"Write-Down and Conversion Powers" means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


-27-



--------------------------------------------------------------------------------





"XTR" means XTR Midstream, LLC, a Delaware limited liability company.
"Yorktown Funds" means, collectively, (a) the Co-Invest Funds, (b) Yorktown
Energy Partners IX, L.P., a Delaware limited partnership,  (c) Yorktown Energy
Partners X, L.P., a Delaware limited partnership, (d) Yorktown Energy Partners
XI, L.P., a Delaware limited partnership, and (e) any other "fund" (other than
the Co-Invest Funds) with the same investment advisor or manager as the Persons
listed in clauses (b), (c) and (d).
"Yorktown Group Member" means the Yorktown Funds, their limited partners, and
each of their Affiliates.
Section 1.2    Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
"from" means "from and including" and the words "to" and "until" each means "to
but excluding".
Section 1.3    Accounting Terms; Changes in GAAP.
(a)    All accounting terms not specifically defined in this Agreement shall be
construed in accordance with GAAP applied on a consistent basis with those
applied in the preparation of the financial statements of the Borrower delivered
to the Administrative Agent for the fiscal quarter ended March 31, 2017.
(b)    Unless otherwise indicated, all financial statements of the Borrower, all
calculations for compliance with covenants in this Agreement, all determinations
of the Applicable Margin, and all calculations of any amounts to be calculated
under the definitions in Section 1.1 shall be based upon the consolidated
accounts of the Borrower and its Subsidiaries in accordance with GAAP and
consistent with the principles of consolidation applied in preparing the
financial statements referred to in Section 4.4.
(c)    If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Majority Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Majority Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
(d)    Notwithstanding anything herein to the contrary, for the purposes of
calculating any of the ratios tested under Section 6.16, and the components of
each of such ratios, all Unrestricted Subsidiaries, and their subsidiaries
(including their assets, liabilities, income, losses, cash flows, and the
elements thereof) shall be excluded, except (i) for any cash dividends or
distributions (in each case, to the extent, and only to the extent, such
dividends or distributions are comprised of net income actually earned by such
Unrestricted Subsidiary) actually paid by any Unrestricted Subsidiary or any of
its subsidiaries to the Borrower or any Restricted Subsidiary, which shall be
deemed to be Net Income to the Borrower or such Restricted Subsidiary when
actually received by it and (ii) to the extent the liabilities of such Person
constitute Debt.
Section 1.4    Types of Loans. Loans are distinguished by "Type". The "Type" of
a Loan refers to the determination of whether such Loan is a Base Rate Loan or a
Eurodollar Loan.


-28-



--------------------------------------------------------------------------------





Section 1.5    Miscellaneous. Article, Section, Schedule, and Exhibit references
are to this Agreement, unless otherwise specified. All references herein (or in
any Loan Document) to instruments, documents, contracts, and agreements
(including this Agreement) are references to such instruments, documents,
contracts, and agreements as the same may be amended, restated, amended and
restated, supplemented, and otherwise modified from time to time, unless
otherwise specified and shall include all schedules and exhibits thereto unless
otherwise specified. Any reference herein (or in any Loan Document) to any law
shall be construed as referring to such law as amended, modified, codified or
reenacted, in whole or in part, and in effect from time to time. Any reference
herein to any Person shall be construed to include such Person's successors and
assigns (subject to the restrictions contained herein). The words "hereof",
"herein", and "hereunder" and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The term "including" means "including, without
limitation,". Paragraph headings have been inserted in this Agreement as a
matter of convenience for reference only and it is agreed that such paragraph
headings are not a part of this Agreement and shall not be used in the
interpretation of any provision of this Agreement.
ARTICLE 2    
CREDIT FACILITIES
Section 2.1    Commitment for Loans.
(a)    Loans. Each Lender severally agrees, on the terms and conditions set
forth in this Agreement, to make Loans to the Borrower from time to time on any
Business Day during the Availability Period in an amount for each Lender not to
exceed such Lender's Unused Commitment Amount. Each Borrowing shall, (A) if
comprised of Base Rate Loans, be in an aggregate amount not less than $250,000
and in integral multiples of $100,000 in excess thereof, (B) if comprised of
Eurodollar Loans, be in an aggregate amount not less than $500,000 and in
integral multiples of $100,000 in excess thereof, and (C) in each case shall
consist of Loans of the same Type made on the same day by the Lenders ratably
according to their respective Commitments. Within the limits of each Lender's
Commitment, and subject to the terms of this Agreement, the Borrower may from
time to time borrow, prepay pursuant to Section 2.5, and reborrow under this
Section 2.1.
(b)    Notes. The indebtedness of the Borrower to each Lender resulting from
Loans owing to such Lender shall be evidenced by a Note payable to such Lender
or its registered assigns if such Lender or registered assign requests such a
Note.
(c)    Reduction of the Commitments. The Borrower shall have the right, upon at
least three Business Days' irrevocable notice to the Administrative Agent, to
terminate in whole or reduce in part the unused portion of the Commitments;
provided that each partial reduction shall be in a minimum amount of $500,000
and in integral multiples of $100,000 in excess thereof; provided further that a
notice of termination or reduction of the Commitments pursuant to this section
may state that such notice is conditioned upon the effectiveness of new credit
facilities or other debt or equity financing, in which case such notice may be
revoked by the Borrower if such condition is not satisfied. Any reduction or
termination of the Commitments pursuant to this Section 2.1(c) shall be applied
ratably to each Lender's Commitment and shall be permanent, with no obligation
of the Lenders to reinstate such Commitments, and the applicable Commitment Fees
shall thereafter be computed on the basis of the Commitments, as so reduced.
(d)    Existing Loans under the Existing Credit Agreement. The parties hereto
acknowledge and agree that, effective as of the Effective Date, in order to
accommodate and orderly effect the reallocations, adjustments, acquisitions and
decreases under this Section 2.1(d), (i) all outstanding Eurodollar Loans (as


-29-



--------------------------------------------------------------------------------





defined in the Existing Credit Agreement) on the date hereof are (and shall be
deemed to be) Converted to Base Rate Loans under, and as defined in, the
Existing Credit Agreement (and the Borrower agrees to pay to each Exiting Lender
and each Existing Lender such costs and expenses would have been due under
Section 2.11 of the Existing Credit Agreement as a result of such Conversion
unless waived by such Exiting Lender or Existing Lender), and (ii) after giving
effect to clause (i) above, all outstanding Loans (as defined in the Existing
Credit Agreement) under the Existing Credit Agreement on the date hereof are
(and shall be deemed to be) continued as the initial Base Rate Loans (as defined
in this Agreement) made under this Agreement on the Effective Date. The
outstanding Debt under the Existing Credit Agreement shall be assigned, renewed,
extended, modified, and rearranged as Obligations outstanding under and pursuant
to the terms of this Agreement. The Existing Lenders have agreed among
themselves, in consultation with the Borrower, to adjust their respective
Commitments and to pay-off in full such Existing Lenders which will not become a
Lender hereunder (each an "Exiting Lender"). The Administrative Agent, the
Lenders, the Borrower and each Exiting Lender (by receipt of the payment in full
of the Loans as defined in, and owing to it under, the Existing Credit
Agreement) consent to such reallocation and each Existing Lender's adjustment
of, and each Existing Lender's assignment of, an interest in the existing
Commitments (as defined in the Existing Credit Agreement) and the Existing
Lenders' partial assignments of their respective existing Commitments (pursuant
to this Section 2.1). On the Effective Date and after giving effect to such
reallocations, adjustments, assignments and decreases, the Commitment of each
Lender shall be as set forth on Schedule I. With respect to such reallocations,
adjustments, acquisitions and decreases, each Existing Lender shall be deemed to
have acquired the Commitment allocated to it from each of the other Lenders and
each Exiting Lender pursuant to the terms of the Assignment and Assumption
Agreement attached as an exhibit to the Existing Credit Agreement as if each
such Exiting Lender and Existing Lender had executed such Assignment and
Assumption Agreement with respect to such allocation, adjustment, and decrease.
The Administrative Agent shall determine the appropriate adjustments and
payments between and among the Lenders and shall direct the Lenders to make such
adjustments and payments to the Administrative Agent, who in turn shall make
such disbursements to the Lenders from such adjustments and payments, in each
case to the extent necessary to account for the revised pro rata shares
resulting from the initial allocation of the Lenders' Commitments under this
Agreement.
Section 2.2    Borrowing Base.
(a)    Borrowing Base. The Borrowing Base in effect as of the Effective Date has
been set by the Administrative Agent and the Lenders and acknowledged by the
Borrower as $375,000,000. Such Borrowing Base shall, unless otherwise adjusted
in accordance with the terms of this Agreement, remain in effect until the next
redetermination or reduction made pursuant to this Section 2.2. The Borrowing
Base shall be determined in accordance with the standards set forth in Section
2.2(d) and is subject to periodic redetermination pursuant to Section 2.2(b),
and Section 2.2(c) and reductions pursuant to Section 2.2(e).
(b)    Calculation of Borrowing Base. The Borrowing Base shall be redetermined
on or about August 1, 2017 and on a semi-annual basis each November 1 and May 1
thereafter as follows:
(i)    For the August 1, 2017 Borrowing Base redetermination, the Borrower shall
deliver to the Administrative Agent, on or before July 1, 2017, an Internal
Reserve Report dated effective as of the immediately preceding April 1, 2017 and
such other information as may be reasonably requested by the Administrative
Agent or any Tier I Lender with respect to the Oil and Gas Properties included
or to be included in the Borrowing Base. Within 30 days after the Administrative
Agent's receipt of such Internal Reserve Report and other information, (A) the
Administrative Agent shall deliver to each Tier I Lender the Administrative
Agent's recommendation for the redetermined Borrowing Base, (B) the Required
Tier I Lenders (or in the case of an increase to the Borrowing


-30-



--------------------------------------------------------------------------------





Base, all Tier I Lenders) shall redetermine the Borrowing Base in accordance
with Section 2.2(d), and (C) the Administrative Agent shall promptly notify the
Borrower in writing of the amount of the Borrowing Base as so redetermined.
(ii)    For the November 1 Borrowing Base redetermination, the Borrower shall
deliver to the Administrative Agent, on or before each October 1, beginning
October 1, 2017, an Internal Reserve Report dated effective as of the
immediately preceding July 1st and such other information as may be reasonably
requested by the Administrative Agent or any Tier I Lender with respect to the
Oil and Gas Properties included or to be included in the Borrowing Base. Within
30 days after the Administrative Agent's receipt of such Internal Reserve Report
and other information, (A) the Administrative Agent shall deliver to each Tier I
Lender the Administrative Agent's recommendation for the redetermined Borrowing
Base, (B) the Required Tier I Lenders (or in the case of an increase to the
Borrowing Base, all Tier I Lenders) shall redetermine the Borrowing Base in
accordance with Section 2.2(d), and (C) the Administrative Agent shall promptly
notify the Borrower in writing of the amount of the Borrowing Base as so
redetermined.
(iii)    For the May 1 Borrowing Base redetermination, the Borrower shall
deliver to the Administrative Agent on or before each April 1st, beginning April
1, 2018, an Independent Reserve Report dated effective as of the immediately
preceding January 1st and such other information as may be reasonably requested
by the Administrative Agent or any Tier I Lender with respect to the Oil and Gas
Properties included or to be included in the Borrowing Base. Within 30 days
after the Administrative Agent's receipt of such Independent Reserve Report and
other information, (A) the Administrative Agent shall deliver to each Tier I
Lender the Administrative Agent's recommendation for the redetermined Borrowing
Base, (B) the Required Tier I Lenders (or in the case of an increase to the
Borrowing Base, all Tier I Lenders) shall redetermine the Borrowing Base in
accordance with Section 2.2(d), and (C) the Administrative Agent shall promptly
notify the Borrower in writing of the amount of the Borrowing Base as so
redetermined.
(iv)    In the event that the Borrower does not furnish to the Administrative
Agent and the Tier I Lenders the Independent Reserve Report, Internal Reserve
Report or other information specified in clauses (i), (ii) and (iii) above by
the date specified therein, the Administrative Agent and the Tier I Lenders may
nonetheless redetermine the Borrowing Base and redesignate the Borrowing Base
from time-to-time thereafter in their sole discretion, with notice of such
redetermination promptly provided to the Borrower by the Administrative Agent in
writing.
(v)    Each delivery of a Reserve Report by the Borrower to the Administrative
Agent and the Tier I Lenders shall constitute a representation and warranty by
the Borrower to the Administrative Agent and the Tier I Lenders that (A) the
Loan Parties, own the Oil and Gas Properties specified therein with at least 90%
(by value) of the Proven Reserves covered therein subject to an Acceptable
Security Interest and free and clear of any Liens (except Permitted Liens), (B)
on and as of the date of such Reserve Report each Oil and Gas Property
identified as PDP Reserves therein was developed for oil and gas, and the wells
pertaining to such Oil and Gas Properties that are described therein as
producing wells ("Wells"), were each producing oil and/or gas in paying
quantities, except for Wells that were utilized as water or gas injection wells,
carbon dioxide wells or as water disposal wells (each as noted in such Reserve
Report), (C) the descriptions of quantum and nature of the record title
interests of the Loan Parties, set forth in such Reserve Report include the
entire record title interests of the Loan Parties in such Oil and Gas
Properties, are complete and accurate in all respects, and take into account all
Permitted Liens, (D) there are no "back-in" or "reversionary" interests held by
third parties which could reduce the interests of the Loan Parties in such Oil
and Gas Properties


-31-



--------------------------------------------------------------------------------





except as set forth in Reserve Report, (E) no operating or other agreement to
which any Loan Party is a party or by which any Loan Party is bound affecting
any part of such Oil and Gas Properties requires any Loan Party to bear any of
the costs relating to such Oil and Gas Properties greater than the record title
interest of any Loan Party in such portion of such Oil and Gas Properties as set
forth in such Reserve Report, except in the event any Loan Party is obligated
under an operating agreement to assume a portion of a defaulting party's share
of costs, and (F) the Loan Parties' ownership of the Hydrocarbons and the
undivided interests in the Oil and Gas Properties as specified in such Reserve
Report (i) will, after giving full effect to all Permitted Liens, afford the
Loan Parties not less than those net interests (expressed as a fraction,
percentage or decimal) in the production from or which is allocated to such
Hydrocarbons specified as net revenue interest in such Reserve Report and (ii)
will cause the Loan Parties to bear not more than that portion (expressed as a
fraction, percentage or decimal), specified as working interest in such Reserve
Report, of the costs of drilling, developing and operating the wells identified
in such Reserve Report or identified in the exhibits to the Mortgages
encumbering such Oil and Gas Properties (except for any increases in working
interest with a corresponding increase in the net revenue interest in such Oil
and Gas Property).
(c)    Interim Redetermination. In addition to the Borrowing Base
redeterminations provided for in Section 2.2(b), (i) based on such information
as the Administrative Agent and the Tier I Lenders deem relevant (but in
accordance with Section 2.2(d)), the Administrative Agent may, and shall at the
request of the Required Tier I Lenders, make one additional redetermination of
the Borrowing Base during the period between any two scheduled redeterminations;
and (ii) based on such information as the Administrative Agent and the Tier I
Lenders deem relevant (but in accordance with Section 2.2(d)), the
Administrative Agent shall at the request of the Borrower, make one additional
redetermination of the Borrowing Base during the period between any two
scheduled redeterminations. For the avoidance of doubt, such additional
redeterminations of the Borrowing Base shall not constitute nor be construed as
a consent to any transaction or proposed transaction that would not be permitted
under the terms of this Agreement. The party requesting the redetermination
under this paragraph (c) shall give the other party at least 10 days' prior
written notice that a redetermination of the Borrowing Base pursuant to this
paragraph (c) is to be performed; provided that, no such prior written notice
shall be required for any redetermination made by the Tier I Lenders during the
existence of a Default. In connection with any redetermination of the Borrowing
Base under this Section 2.2(c), the Borrower shall provide the Administrative
Agent and the Tier I Lenders with an Independent Reserve Report or an Internal
Reserve Report dated effective as of a date no more than 30 days prior to the
redetermination and such other information as may be reasonably requested by the
Administrative Agent or any Tier I Lender with respect to the Oil and Gas
Properties included or to be included in the Borrowing Base. The Administrative
Agent shall promptly notify the Borrower in writing of each redetermination of
the Borrowing Base pursuant to this Section 2.2(c) and the amount of the
Borrowing Base as so redetermined.
(d)    Standards for Redetermination. Each redetermination of the Borrowing Base
by the Tier I Lenders pursuant to this Section 2.2 shall be made (i) in the sole
discretion of the Administrative Agent and the Tier I Lenders (but in accordance
with the other provisions of this Section 2.2(d)), (ii) in accordance with the
Administrative Agent's and the Tier I Lenders' customary internal standards and
practices for valuing and redetermining the value of Oil and Gas Properties in
connection with reserve based oil and gas loan transactions, (iii) in
conjunction with the most recent Independent Reserve Report or Internal Reserve
Report, as applicable, or other information received by the Administrative Agent
and the Tier I Lenders relating to the Proven Reserves of the Loan Parties, and
(iv) based upon the estimated value of the Proven Reserves owned by the Loan
Parties as determined by the Administrative Agent and the Tier I Lenders. In
valuing and redetermining the Borrowing Base, the Administrative Agent and the
Tier I Lenders may also consider the business, financial condition, and Debt
obligations of the Loan Parties and such other factors as the Administrative
Agent and the Tier I Lenders customarily deem appropriate, including without
limitation,


-32-



--------------------------------------------------------------------------------





commodity price assumptions, projections of production, operating expenses,
general and administrative expenses, capital costs, working capital
requirements, liquidity evaluations, dividend payments, environmental costs, and
legal costs. In that regard, the Borrower acknowledges that the determination of
the Borrowing Base contains an equity cushion (market value in excess of loan
value), which is essential for the adequate protection of the Administrative
Agent and the Tier I Lenders. No Proven Reserves shall be included or considered
for inclusion in the Borrowing Base unless the Administrative Agent shall have
received, at the Borrower's expense, (A) evidence of title reasonably
satisfactory in form and substance to the Administrative Agent covering at least
(x) 95% (by value) of the PDP Reserves and the Oil and Gas Properties relating
thereto or (y) 80% (by value) of the Proven Reserves and the Oil and Gas
Properties relating thereto, and (B) Mortgages and such other Security Documents
requested by the Administrative Agent to the extent necessary to cause the
Administrative Agent to have an Acceptable Security Interest in at least 90% (by
value) of the Proven Reserves and the Oil and Gas Properties relating thereto.
At all times after the Administrative Agent has given the Borrower notification
of a redetermination of the Borrowing Base under this Section 2.2, the Borrowing
Base shall be equal to the redetermined amount or such lesser amount designated
by the Borrower and disclosed in writing to the Administrative Agent and the
Tier I Lenders until the Borrowing Base is subsequently redetermined or reduced
in accordance with this Section 2.2; provided that the Borrower shall not
request that the Borrowing Base be reduced to a level that would result in a
Borrowing Base Deficiency. Notwithstanding anything herein to the contrary, (x)
to the extent the redetermined Borrowing Base is less than or equal to the
Borrowing Base in effect prior to such redetermination, such redetermined
Borrowing Base must be approved by the Administrative Agent and the Required
Tier I Lenders, and (y) to the extent the redetermined Borrowing Base is greater
than the Borrowing Base in effect prior to such redetermination, such
redetermined Borrowing Base must be approved by the Administrative Agent and all
of the Tier I Lenders. If, however, the Administrative Agent and the Tier I
Lenders or the Required Tier I Lenders, as applicable, have not approved the
Borrowing Base in accordance with the preceding sentence, then the
Administrative Agent shall, as soon as practicable, poll the Tier I Lenders to
ascertain the highest Borrowing Base then acceptable to all of the Tier I
Lenders and such amount shall become the new Borrowing Base; provided that if
less than all of the Tier I Lenders agree to a proposed Borrowing Base greater
than the Borrowing Base then in effect, then the Administrative Agent shall poll
the Tier I Lenders to ascertain the highest Borrowing Base (which, for
clarification, may be no higher than the Borrowing Base then in effect)
acceptable to the number of Tier I Lenders sufficient to constitute the Required
Tier I Lenders for purposes of this Section 2.2 and such amount shall become the
new Borrowing Base.
(e)    Reductions to Borrowing Base.
(i)    Asset Sales. If, upon the consummation of any Asset Sale of Oil and Gas
Properties, the BB Variation Amount shall exceed 5% of the most recently
redetermined Borrowing Base, then the Borrowing Base in effect immediately prior
to the consummation of such Asset Sale shall be reduced by the BB Value of the
Oil and Gas Properties subject to such Asset Sale.
(ii)    Hedge Modifications. If, upon the novation, amendment, restructuring,
unwind or other termination of any Hedging Arrangement, the BB Variation Amount
shall exceed 5% of the most recently redetermined Borrowing Base, then the
Borrowing Base in effect immediately prior to such novation, amendment,
restructuring, unwind or termination of such Hedging Arrangement shall be
reduced by the BB Value of such Hedging Arrangement.
(iii)    Debt Issuances. Upon the issuance of Debt or the refinancing thereof
(only to the extent that the aggregate principal amount of such refinanced Debt
results in an increase in the principal amount thereof), in each case, in the
form of Permitted Notes, the Borrowing Base shall be automatically reduced,
without duplication, by an amount equal to 25% of the amount by which


-33-



--------------------------------------------------------------------------------





the aggregate principal amount of Permitted Notes outstanding after such
issuance or such refinancing exceeds the aggregate principal amount of Permitted
Notes outstanding immediately prior to such issuance or such refinancing.
Section 2.3    Letters of Credit.
(a)    Commitment for Letters of Credit. Subject to the terms and conditions set
forth in this Agreement, the Issuing Lender agrees, in reliance upon the
agreements of the other Lenders set forth in this Section 2.3, from time to time
on any Business Day during the Availability Period, to issue, increase or extend
the expiration date of, Letters of Credit for the account of any Loan Party,
provided that no Letter of Credit will be issued, increased, or extended:
(i)    if such issuance, increase, or extension would cause the Letter of Credit
Exposure to exceed the lesser of (A) the Letter of Credit Maximum Amount and (B)
an amount equal to (1) the lesser of the Borrowing Base and the aggregate
Commitments, in either case, in effect at such time minus (2) the sum of the
aggregate outstanding amount of all Loans;
(ii)    unless such Letter of Credit has an expiration date not later than the
earlier of (A) one year after its issuance or extension and (B) five Business
Days prior to the Maturity Date (an "Acceptable Letter of Credit Maturity
Date"); provided that, (1) if the Commitments are terminated in whole pursuant
to Section 2.1(c), the Borrower shall either (A) deposit into the Cash
Collateral Account cash in an amount equal to 103% (or such lower amount as may
be acceptable to the Issuing Lender) of the Letter of Credit Exposure for the
Letters of Credit which have an expiry date beyond the date the Commitments are
terminated or (B) provide a replacement letter of credit (or other security)
reasonably acceptable to the Administrative Agent and the Issuing Lender in an
amount equal to 103% (or such lower amount as may be acceptable to the Issuing
Lender) of the Letter of Credit Exposure, and (2) any such Letter of Credit with
a one-year tenor may expressly provide for an automatic extension of one
additional year so long as such Letter of Credit expressly allows the Issuing
Lender, at its sole discretion, to elect not to provide such extension; provided
that, in any event, such automatic extension may not result in an expiration
date that occurs after the fifth Business Day prior to the Maturity Date;
(iii)    unless such Letter of Credit is a standby letter of credit not
supporting the repayment of indebtedness for borrowed money of any Person;
(iv)    unless such Letter of Credit is in form and substance acceptable to the
Issuing Lender in its sole discretion;
(v)    unless the Borrower has delivered to the Issuing Lender a completed and
executed Letter of Credit Application; provided that, if the terms of any Letter
of Credit Application conflicts with the terms of this Agreement, the terms of
this Agreement shall control;
(vi)    unless such Letter of Credit is governed by (A) the Uniform Customs and
Practice for Documentary Credits (2007 Revision), International Chamber of
Commerce Publication No. 600, or (B) the International Standby Practices
(ISP98), International Chamber of Commerce Publication No. 590, in either case,
including any subsequent revisions thereof approved by a Congress of the
International Chamber of Commerce and adhered to by the Issuing Lender;
(vii)    if any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Lender
from issuing, increasing or extending


-34-



--------------------------------------------------------------------------------





such Letter of Credit, or any Legal Requirement applicable to the Issuing Lender
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Lender shall prohibit,
or request that the Issuing Lender refrain from, the issuance, increase or
extension of letters of credit generally or such Letter of Credit in particular
or shall impose upon the Issuing Lender with respect to such Letter of Credit
any restriction, reserve or capital requirement (for which the Issuing Lender is
not otherwise compensated hereunder) not in effect on the Effective Date, or
shall impose upon the Issuing Lender any unreimbursed loss, cost or expense
which was not applicable on the Effective Date and which the Issuing Lender in
good faith deems material to it;
(viii)    if the issuance, increase or extension of such Letter of Credit would
violate one or more policies of the Issuing Lender applicable to letters of
credit generally;
(ix)    if Letter of Credit is to be denominated in a currency other than
Dollars;
(x)    if any Lender is at such time a Defaulting Lender hereunder, unless the
Issuing Lender has entered into satisfactory arrangements including the delivery
of Cash Collateral, satisfactory to the Issuing Lender (in its sole discretion)
with the Borrower or such Lender to eliminate the Issuing Lender's actual or
potential Fronting Exposure (after giving effect to Section 2.16(a)(iv)) with
respect to the Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or that Letter of Credit and all other Letter of Credit
Obligations as to which the Issuing Lender has actual or potential Fronting
Exposure, as it may elect in its sole discretion;
(xi)    if such Letter of Credit supports the obligations of any Person in
respect of (x) a lease of real property, or (y) an employment contract, in each
case, if the Issuing Lender reasonably determines that the Borrower's obligation
to reimburse any draws under such Letter of Credit may be limited; or
(xii)     if such issuance, increase, or extension would cause the aggregate
Letter of Credit Exposure attributable to the Mercuria Letter of Credit to
exceed $25,000,000.
(b)    Requesting Letters of Credit. Each Letter of Credit shall be issued
pursuant to a Letter of Credit Application given by the Borrower to the
Administrative Agent and the Issuing Lender by facsimile, email or other writing
not later than 10:00 a.m. (Denver, Colorado time) on the third Business Day
before the proposed date of issuance for the Letter of Credit. Each Letter of
Credit Application shall be fully completed and shall specify the information
required therein. Each Letter of Credit Application shall be irrevocable and
binding on the Borrower. Subject to the terms and conditions hereof, the Issuing
Lender shall before 1:00 p.m. (Denver, Colorado time) on the requested issuance
date set forth in the Letter of Credit Application issue such Letter of Credit
to the beneficiary of such Letter of Credit.
(c)    Reimbursements for Letters of Credit; Funding of Participations.
(i)    With respect to any Letter of Credit, in accordance with the related
Letter of Credit Application, the Borrower agrees to pay on demand to the
Administrative Agent on behalf of the Issuing Lender an amount equal to any
amount paid by the Issuing Lender under such Letter of Credit. Upon the Issuing
Lender's demand for payment under the terms of a Letter of Credit Application,
the Borrower may, with a written notice, request that the Borrower's obligations
to the Issuing Lender thereunder be satisfied with the proceeds of a Loan in the
same amount (notwithstanding any minimum size or increment limitations on
individual Loans). If the Borrower


-35-



--------------------------------------------------------------------------------





does not make such request and does not otherwise make the payments demanded by
the Issuing Lender as required under this Agreement or the Letter of Credit
Application, then the Borrower shall be deemed for all purposes of this
Agreement to have requested such a Loan in the same amount and the transfer of
the proceeds thereof to satisfy the Borrower's obligations to the Issuing
Lender, and the Borrower hereby unconditionally and irrevocably authorizes,
empowers, and directs the Lenders to make such Loan, to transfer the proceeds
thereof to the Issuing Lender in satisfaction of such obligations, and to record
and otherwise treat such payments as a Loan to the Borrower. The Administrative
Agent and each Lender may record and otherwise treat the making of such
Borrowings as the making of a Borrowing to the Borrower under this Agreement as
if requested by the Borrower. Nothing herein is intended to release any of the
Borrower's obligations under any Letter of Credit Application, but only to
provide an additional method of payment therefor. The making of any Borrowing
under this Section 2.3(c) shall not constitute a cure or waiver of any Default,
other than the payment Default which is satisfied by the application of the
amounts deemed advanced hereunder, caused by the Borrower's failure to comply
with the provisions of this Agreement or the Letter of Credit Application.
(ii)    Each Lender (including the Lender acting as Issuing Lender) shall, upon
notice from the Administrative Agent that the Borrower has requested or is
deemed to have requested a Loan pursuant to Section 2.4 and regardless of
whether (A) the conditions in Section 3.2 have been met, (B) such notice
complies with Section 2.4, or (C) a Default exists, make funds available to the
Administrative Agent for the account of the Issuing Lender in an amount equal to
such Lender's Pro Rata Share of the amount of such Loan not later than 1:00 p.m.
(Denver, Colorado time) on the Business Day specified in such notice by the
Administrative Agent, whereupon each Lender that so makes funds available shall
be deemed to have made a Loan to the Borrower in such amount. The Administrative
Agent shall remit the funds so received to the Issuing Lender.
(iii)    If any such Lender shall not have so made its Loan available to the
Administrative Agent pursuant to this Section 2.3, such Lender agrees to pay
interest thereon for each day from such date until the date such amount is paid
at the lesser of (A) the Federal Funds Rate for such day for the first three
days and thereafter the interest rate applicable to the Loan and (B) the Maximum
Rate. Whenever, at any time after the Administrative Agent has received from any
Lender such Lender's Loan, the Administrative Agent receives any payment on
account thereof, the Administrative Agent will pay to such Lender its
participating interest in such amount (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender's Loan
was outstanding and funded), which payment shall be subject to repayment by such
Lender if such payment received by the Administrative Agent is required to be
returned. Each Lender's obligation to make the Loan pursuant to this Section 2.3
shall be absolute and unconditional and shall not be affected by any
circumstance, including (1) any set-off, counterclaim, recoupment, defense or
other right which such Lender or any other Person may have against the Issuing
Lender, the Administrative Agent or any other Person for any reason whatsoever;
(2) the occurrence or continuance of a Default or the termination of the
Commitments; (3) any breach of this Agreement by any Loan Party or any other
Lender; or (4) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.
(d)    Participations. Upon the date of the issuance or increase of a Letter of
Credit, the Issuing Lender shall be deemed to have sold to each other Lender and
each other Lender shall have been deemed to have purchased from the Issuing
Lender a participation in the related Letter of Credit Obligations equal to such
Lender's Pro Rata Share at such date and such sale and purchase shall otherwise
be in accordance with the terms of this Agreement. The Issuing Lender shall
promptly notify each such participant Lender by


-36-



--------------------------------------------------------------------------------





facsimile, telephone, or electronic mail (PDF) of each Letter of Credit issued
or increased and the actual dollar amount of such Lender's participation in such
Letter of Credit.
(e)    Obligations Unconditional. The obligations of the Borrower under this
Agreement in respect of each Letter of Credit shall be unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, notwithstanding the following circumstances:
(i)    any lack of validity or enforceability of any Letter of Credit Documents;
(ii)    any amendment or waiver of or any consent to departure from any Letter
of Credit Documents;
(iii)    the existence of any claim, set-off, defense or other right which any
Loan Party may have at any time against any beneficiary or transferee of such
Letter of Credit (or any Persons for whom any such beneficiary or any such
transferee may be acting), the Issuing Lender, any Lender or any other person or
entity, whether in connection with this Agreement, the transactions contemplated
in this Agreement or in any Letter of Credit Documents or any unrelated
transaction;
(iv)    any statement or any other document presented under such Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect to the extent
the Issuing Lender would not be liable therefor pursuant to the following
paragraph (g);
(v)    payment by the Issuing Lender under such Letter of Credit against
presentation of a draft or certificate which does not comply with the terms of
such Letter of Credit; or
(vi)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing;
provided, however, that nothing contained in this paragraph (e) shall be deemed
to constitute a waiver of any remedies of the Borrower in connection with the
Letters of Credit.
(f)    Prepayments of Letters of Credit. In the event that any Letter of Credit
shall be outstanding or shall be drawn and not reimbursed on or prior to the
Acceptable Letter of Credit Maturity Date, the Borrower shall pay to the
Administrative Agent an amount equal to 103% (or such lower amount as may be
acceptable to the Issuing Lender) of the Letter of Credit Exposure allocable to
such Letter of Credit, such amount to be due and payable on the Acceptable
Letter of Credit Maturity Date, and to be held in the Cash Collateral Account
and applied in accordance with paragraph (h) below.
(g)    Liability of Issuing Lender. The Borrower assumes all risks of the acts
or omissions of any beneficiary or transferee of any Letter of Credit with
respect to its use of such Letter of Credit. Neither the Issuing Lender nor any
of its officers or directors shall be liable or responsible for:
(i)    the use which may be made of any Letter of Credit or any acts or
omissions of any beneficiary or transferee in connection therewith;
(ii)    the validity, sufficiency or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent or forged;


-37-



--------------------------------------------------------------------------------





(iii)    payment by the Issuing Lender against presentation of documents which
do not comply with the terms of a Letter of Credit, including failure of any
documents to bear any reference or adequate reference to the relevant Letter of
Credit; or
(iv)    any other circumstances whatsoever in making or failing to make payment
under any Letter of Credit (INCLUDING THE ISSUING LENDER'S OWN NEGLIGENCE),
except that the Borrower shall have a claim against the Issuing Lender, and the
Issuing Lender shall be liable to, and shall promptly pay to, the Borrower, to
the extent of any direct, as opposed to consequential, damages suffered by the
Borrower which the Borrower proves were caused by (A) the Issuing Lender's
willful misconduct or gross negligence in determining whether documents
presented under a Letter of Credit comply with the terms of such Letter of
Credit or (B) the Issuing Lender's willful failure to make lawful payment under
any Letter of Credit after the presentation to it of a draft and certificate
strictly complying with the terms and conditions of such Letter of Credit, in
each case of clauses (A) and (B) above, as determined by a court of competent
jurisdiction by final and nonappealable judgment. In furtherance and not in
limitation of the foregoing, the Issuing Lender may accept documents that appear
on their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary or may refuse to accept
and make payment upon such document if such documents are not in strict
compliance with the terms of such Letter of Credit.
(h)    Cash Collateral Account.
(i)    If the Borrower is required to deposit funds in the Cash Collateral
Account pursuant to Section 2.5(c), Section 2.16, Section 7.2(b) or Section
7.3(b) or any other provision under this Agreement, then the Borrower and the
Administrative Agent shall establish the Cash Collateral Account and the
Borrower shall execute any documents and agreements, including the
Administrative Agent's standard form assignment of deposit accounts, that the
Administrative Agent reasonably requests in connection therewith to establish
the Cash Collateral Account and grant the Administrative Agent an Acceptable
Security Interest in such account and the funds therein. The Borrower hereby
pledges to the Administrative Agent and grants the Administrative Agent a
security interest in the Cash Collateral Account, whenever established, all
funds held in the Cash Collateral Account from time to time, and all proceeds
thereof as security for the payment of the Secured Obligations.
(ii)    Funds held in the Cash Collateral Account shall be held as cash
collateral for obligations with respect to Letters of Credit and promptly
applied by the Administrative Agent at the request of the Issuing Lender to any
reimbursement or other obligations under Letters of Credit that exist or occur.
To the extent that any surplus funds are held in the Cash Collateral Account
above the Letter of Credit Exposure during the existence of an Event of Default
the Administrative Agent may (A) hold such surplus funds in the Cash Collateral
Account as cash collateral for the Secured Obligations or (B) apply such surplus
funds to any Secured Obligations in any manner directed by the Required Lenders.
If no Default exists, the Administrative Agent shall release any surplus funds
held in the Cash Collateral Account above the Letter of Credit Exposure to the
Borrower at the Borrower's written request.
(iii)    Funds held in the Cash Collateral Account may be invested in Liquid
Investments maintained with, and under the sole dominion and control of, the
Administrative Agent or in another investment if mutually agreed upon by the
Borrower and the Administrative Agent, but the Administrative Agent shall have
no obligation to make any investment of the funds therein. The


-38-



--------------------------------------------------------------------------------





Administrative Agent shall exercise reasonable care in the custody and
preservation of any funds held in the Cash Collateral Account and shall be
deemed to have exercised such care if such funds are accorded treatment
substantially equivalent to that which the Administrative Agent accords its own
property, it being understood that the Administrative Agent shall not have any
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any such funds.
(i)    Letters of Credit Issued for Guarantors. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Guarantor, the Borrower shall be obligated to reimburse
the Issuing Lender hereunder for any and all drawings under such Letter of
Credit issued hereunder by the Issuing Lender. The Borrower hereby acknowledges
that the issuance of Letters of Credit for the account of any Guarantor or the
Borrower inures to the benefit of the Borrower, and that the Borrower's business
(indirectly or directly) derives substantial benefits from the businesses of
such other Persons.
Section 2.4    Loans.
(a)    Notice. Each Borrowing, shall be made pursuant to the applicable Notice
of Borrowing given by Borrower to Administrative Agent not later than (i) 10:00
a.m. (Denver, Colorado time) on the third Business Day before the date of the
proposed Borrowing, in the case of a Eurodollar Loan or (ii) 10:00 a.m. (Denver,
Colorado time) on the Business Day of the proposed Borrowing in the case of a
Base Rate Loan; provided that no such notice is required for Loans to the extent
set forth in Section 2.3(c)(i). The Administrative Agent shall give to each
Lender prompt notice of such proposed Borrowing, by facsimile, telex or
electronic mail. Each Notice of Borrowing shall be by facsimile, telex, or
electronic mail, confirmed promptly by the Borrower with a hard copy (other than
with respect to notice sent by facsimile or by electronic email to the extent
there is a confirmation that the notice was received), specifying (i) the
requested date of such Borrowing (which shall be a Business Day), (ii) the
requested Type of Loans comprising such Borrowing, (iii) the aggregate amount of
such Borrowing, and (iv) if such Borrowing is to be comprised of Eurodollar
Loans, the requested Interest Period for each such Loan; provided that, and all
Borrowings to be made on the Effective Date shall consist only of Base Rate Loan
which may, subject to the terms of this Agreement, be thereafter Converted into
Eurodollar Loans. In the case of a proposed Borrowing comprised of Eurodollar
Loans, the Administrative Agent shall promptly notify each Lender of the
applicable interest rate under Section 2.8(b). Each Lender shall, before 12:00
p.m. (Denver, Colorado time) on the date of such Borrowing, make available for
the account of its applicable Lending Office to the Administrative Agent at its
address referred to in Section 9.9, or such other location as the Administrative
Agent may specify by notice to the Lenders, in same day funds, such Lender's Pro
Rata Share of such Borrowing. After the Administrative Agent's receipt of such
funds and upon fulfillment of the applicable conditions set forth in Article 3,
the Administrative Agent will make such funds available to the Borrower at its
account with the Administrative Agent or as otherwise directed by the Borrower
with written notice to the Administrative Agent.
(b)    Conversions and Continuations. In order to elect to Convert or continue a
Loan under this paragraph, the Borrower shall deliver an irrevocable Notice of
Continuation or Conversion to the Administrative Agent at the Administrative
Agent's office no later than 10:00 a.m. (Denver, Colorado time) (i) at least one
Business Day in advance of the proposed conversion date in the case of a
Conversion to a Base Rate Loan and (ii) at least three Business Days in advance
of the proposed Conversion or continuation date in the case of a Conversion to,
or a continuation of, a Eurodollar Loan. Each such Notice of Conversion or
Continuation shall be in writing or by telex, facsimile, or electronic mail
confirmed promptly by the Borrower with a hard copy (other than with respect to
notice sent by facsimile or electronic mail, to the extent there is a
confirmation that the notice was received), specifying (i) the requested
Conversion or continuation date (which shall be a Business Day), (ii) the amount
and Type of the Loan to be Converted or


-39-



--------------------------------------------------------------------------------





continued, (iii) whether a Conversion or continuation is requested and, if a
Conversion, into what Type of Loan, and (iv) in the case of a Conversion to, or
a continuation of, a Eurodollar Loan, the requested Interest Period. Promptly
after receipt of a Notice of Continuation or Conversion under this paragraph,
the Administrative Agent shall provide each Lender with a copy thereof and, in
the case of a Conversion to or a Continuation of a Eurodollar Loan, notify each
Lender of the applicable interest rate under Section 2.8(b). The portion of
Loans comprising part of the same Borrowing that are Converted to Loans of
another Type shall constitute a new Borrowing.
(c)    Certain Limitations. Notwithstanding anything in paragraphs (a) and (b)
above:
(i)    at no time shall there be more than five Interest Periods applicable to
outstanding Eurodollar Loans;
(ii)    the Borrower may not select Eurodollar Loans for any Borrowing at any
time when a Default has occurred and is continuing;
(iii)    if the Administrative Agent is unable to determine the Eurodollar Rate
for Eurodollar Loans comprising any requested Borrowing, the right of the
Borrower to select Eurodollar Loans for such Borrowing or for any subsequent
Borrowing shall be suspended until the Administrative Agent shall notify the
Borrower and the Lenders that the circumstances causing such suspension no
longer exist, and each Loan comprising such Borrowing shall be a Base Rate Loan;
(iv)    if the Required Lenders shall, at least one Business Day before the date
of any requested Borrowing, notify the Administrative Agent that the Eurodollar
Rate for Eurodollar Loans comprising such Borrowing will not adequately reflect
the cost to such Lenders of making or funding their respective Eurodollar Loans,
as the case may be, for such Borrowing, the right of the Borrower to select
Eurodollar Loans for such Borrowing or for any subsequent Borrowing shall be
suspended until the Administrative Agent shall notify the Borrower and the
Lenders that the circumstances causing such suspension no longer exist, and each
Loan comprising such Borrowing shall be a Base Rate Loan; and
(v)    if the Borrower shall fail to select the duration or continuation of any
Interest Period for any Eurodollar Loans in accordance with the provisions
contained in the definition of Interest Period in Section 1.1 and paragraph (b)
above, the Administrative Agent will forthwith so notify the Borrower and the
Lenders and such Loans will be made available to the Borrower on the date of
such Borrowing as Base Rate Loans or, if an existing Loan, Convert into Base
Rate Loans.
(d)    Notices Irrevocable. Each Notice of Borrowing and Notice of Continuation
or Conversion delivered by the Borrower hereunder, including its deemed request
for borrowing made under Section 2.3(c), shall be irrevocable and binding on the
Borrower.
(e)    Administrative Agent Reliance. Unless the Administrative Agent shall have
received notice from a Lender before the date of any Borrowing that such Lender
will not make available to the Administrative Agent such Lender's applicable Pro
Rata Share of any Borrowing, the Administrative Agent may assume that such
Lender has made its applicable Pro Rata Share of such Borrowing available to the
Administrative Agent on the date of such Borrowing in accordance with Section
2.4(a), and the Administrative Agent may, in reliance upon such assumption, make
available to the Borrower on such date a corresponding amount. If and to the
extent that such Lender shall not have so made its applicable Pro Rata Share of
such Borrowing available to the Administrative Agent, such Lender and the
Borrower severally agree to immediately repay


-40-



--------------------------------------------------------------------------------





to the Administrative Agent on demand such corresponding amount, together with
interest on such amount, for each day from the date such amount is made
available to the Borrower until the date such amount is repaid to the
Administrative Agent, at (i) in the case of the Borrower, the interest rate
applicable on such day to Loans comprising such Borrowing and (ii) in the case
of such Lender, the lesser of (A) the Federal Funds Rate for such day and (B)
the Maximum Rate. If such Lender shall repay to the Administrative Agent such
corresponding amount and interest as provided above, such corresponding amount
so repaid shall constitute such Lender's Loan as part of such Borrowing for
purposes of this Agreement even though not made on the same day as the other
Loans comprising such Borrowing.
Section 2.5    Prepayments.
(a)    Right to Prepay; Ratable Prepayment. The Borrower shall have no right to
prepay any principal amount of any Loan except as provided in this Section 2.5
and all notices given pursuant to this Section 2.5 shall be irrevocable and
binding upon the Borrower; provided that a notice of prepayment may state that
such notice is conditioned upon the effectiveness of new credit facilities or
other debt or equity financing, in which case such notice may be revoked by the
Borrower if such condition is not satisfied. Each payment of any Loan pursuant
to this Section 2.5 shall be made in a manner such that all Loans comprising
part of the same Borrowing are paid in whole or ratably in part other than Loans
owing to a Defaulting Lender as provided in Section 2.16.
(b)    Optional. The Borrower may elect to prepay any of the Loans without
penalty or premium except as set forth in Section 2.10 and after giving by
12:00 noon (Denver, Colorado time) (i) in the case of Eurodollar Loans, at least
three Business Days' or (ii) in case of Base Rate Loans, one Business Day's
prior written notice to the Administrative Agent stating the proposed date and
aggregate principal amount of such prepayment. If any such notice is given, the
Borrower shall prepay Loans comprising part of the same Borrowing in whole or
ratably in part in an aggregate principal amount equal to the amount specified
in such notice, together with accrued interest to the date of such prepayment on
the principal amount prepaid and amounts, if any, required to be paid pursuant
to Section 2.10 as a result of such prepayment being made on such date; provided
that (A) each optional prepayment of Eurodollar Loans shall be in a minimum
amount not less than $1,000,000 and in multiple integrals of $500,000 in excess
thereof and (B) each optional prepayment of Base Rate Loans shall be in a
minimum amount not less than $500,000 and in multiple integrals of $100,000 in
excess thereof.
(c)    Mandatory.
(i)    Borrowing Base Deficiency.
(A)    Other than as provided in clause (B) or clause (C) below, if a Borrowing
Base Deficiency exists, the Borrower shall, after receipt of written notice from
the Administrative Agent regarding such deficiency, (x) provide written notice
to the Administrative Agent within ten days of the date such deficiency notice
is received by the Borrower from the Administrative Agent, identifying which of
the following actions the Borrower shall take (and in the case of option (iv),
below, identifying the allocation between options (i), (ii) and (iii)), and (y)
proceed to take such actions (and the failure of the Borrower to provide such
notice or take such actions within the time periods specified to remedy such
Borrowing Base Deficiency shall constitute an Event of Default):
(i.)    prepay Loans or, if the Loans have been repaid in full, make deposits
into the Cash Collateral Account to provide cash collateral for the Letter of


-41-



--------------------------------------------------------------------------------





Credit Exposure, such that the Borrowing Base Deficiency is cured within 30 days
after the date such deficiency notice is received by the Borrower from the
Administrative Agent;
(ii.)    pledge as Collateral for the Obligations additional Oil and Gas
Properties acceptable to the Administrative Agent and each of the Tier I Lenders
such that the Borrowing Base Deficiency is cured within 30 days after the date
such deficiency notice is received by the Borrower from the Administrative
Agent;
(iii.)    repay the Loans and make deposits into the Cash Collateral Account to
provide cash collateral for the Letters of Credit, each in three monthly
installments equal to one-third of such Borrowing Base Deficiency with the first
such installment due 30 days after the date such deficiency notice is received
by the Borrower from the Administrative Agent and each following installment due
30 days after the preceding installment; or
(iv.)    combine the options provided in clause (i), clause (ii) or clause (iii)
above, to make such prepayment or deposit and deliver such additional Collateral
within the time required under clause (i), clause (ii) or clause (iii) above.
(B)    If, during the existence of a Borrowing Base Deficiency, any Loan Party
(or the Administrative Agent as loss payee or assignee) receives Extraordinary
Receipts, whether as one payment or a series of payments, then the Borrower
shall, within three Business Days after receipt of such proceeds, prepay the
Borrowings and provide cash collateral for the Letter of Credit Exposure, in an
aggregate amount equal to the lesser of (i) such Borrowing Base Deficiency and
(ii) 100% of such proceeds.
(C)    Upon each reduction of the Borrowing Base, if any, resulting from a
Borrowing Base redetermination made under Section 5.12 or a Borrowing Base
reduction made under Section 2.2(e), if a Borrowing Base Deficiency exists, then
the Borrower shall immediately prepay the Loans or, if the Loans have been
repaid in full, make deposits into the Cash Collateral Account to provide cash
collateral for the Letter of Credit Exposure, in an amount equal to (i) such
portion of the Borrowing Base Deficiency resulting from such reduction plus (ii)
if a Borrowing Base Deficiency exists prior to such reduction, then an amount
equal to the lesser of (x) the Net Cash Proceeds of the transaction that
triggered such Borrowing Base reduction and (y) such portion of the Borrowing
Base Deficiency in existence immediately prior to such reduction.
(ii)    If, during the occurrence of a Borrowing Base Deficiency, (A) any Equity
Interests are issued by Borrower or any Restricted Subsidiary (other than the
issuance of Equity Interests in any Restricted Subsidiary to any Loan Party),
(B) any Person shall make any cash contribution to the capital of any Loan Party
(other than contributions by any Loan Party to the capital of any Restricted
Subsidiary), or (C) any Asset Sale or Recovery Event occurs then the Borrower
shall, within three Business Days after receipt of such proceeds, prepay the
Borrowings and provide cash collateral for the Letter of Credit Exposure, in an
aggregate amount equal to the lesser of (i) such Borrowing Base Deficiency and
(ii) 100% of the Net Cash Proceeds received from such event.


-42-



--------------------------------------------------------------------------------





(iii)    If, during the occurrence of a Default or Event of Default, (A) any
Equity Interests are issued by Borrower or any Restricted Subsidiary (other than
the issuance of Equity Interests in any Restricted Subsidiary to any Loan
Party), (B) any Debt (excluding any Debt permitted pursuant to Section 6.1) is
incurred by Borrower or any Restricted Subsidiary, (C) any Person shall make any
cash contribution to the capital of any Loan Party (other than contributions by
any Loan Party to the capital of any Restricted Subsidiary), or (D) any Asset
Sale or Recovery Event occurs, then the Borrower shall, within three Business
Days after receipt of such proceeds, prepay the Borrowings and provide cash
collateral for the Letter of Credit Exposure, in an aggregate amount equal to
100% of the Net Cash Proceeds received from such event.
(iv)    The failure of the Borrower to provide a notice of its election within
the required 10 days as required in clause (i)(A) above shall be deemed to be an
election by the Borrower to take the actions provided in clause (i)(A)(i) above.
(d)    Reduction of Commitments. On the date of each reduction of the aggregate
Commitments pursuant to Section 2.1(c), the Borrower agrees to make a prepayment
in respect of the outstanding amount of the Loans to the extent, if any, that
the aggregate unpaid principal amount of all Loans plus the Letter of Credit
Exposure exceeds the lesser of (A) the aggregate Commitments, as so reduced and
(B) the Borrowing Base.
(e)    Interest; Costs; Application. Each prepayment pursuant to this Section
2.5 shall be accompanied by accrued interest on the amount prepaid to the date
of such prepayment and amounts, if any, required to be paid pursuant to Section
2.10 (other than prepayments made to a Defaulting Lender) as a result of such
prepayment being made on such date. Each prepayment under this Section 2.5(d)
shall be applied to the Loans as determined by the Administrative Agent and
agreed to by the Tier I Lenders in their sole discretion.
Section 2.6    Repayment. The Borrower shall pay to the Administrative Agent for
the ratable benefit of each Lender the aggregate outstanding principal amount of
the Loans on the Maturity Date.
Section 2.7    Fees.
(a)    Commitment Fees. Subject to Section 2.16, the Borrower agrees to pay to
the Administrative Agent for the account of each Lender a commitment fee equal
to the Commitment Fee Rate on the average daily Unused Commitment Amount for
such period. Such Commitment Fee is due quarterly in arrears on March 31, June
30, September 30, and December 31 of each year and on the Maturity Date.
(b)    Fees for Letters of Credit. The Borrower agrees to pay the following:
(i)    Subject to Section 2.16, to the Administrative Agent for the pro rata
benefit of the Lenders a per annum letter of credit fee for each Letter of
Credit issued hereunder, for the period such Letter of Credit is to be
outstanding, in an amount equal to the greater of (A) the Applicable Margin for
Eurodollar Loans per annum on the face amount of such Letter of Credit, and (B)
$500 per Letter of Credit. Such fee shall be due and payable quarterly in
arrears on March 31, June 30, September 30, and December 31 of each year, and on
the Maturity Date. Notwithstanding anything to the contrary contained herein,
(1) while any Event of Default under Section 7.1(a) or Section 7.1(g) exists, or
(2) at the request of the Majority Lenders, while any Event of Default
(including any Event of Default under Section 7.1(a) or Section 7.1(g)), all
Letter of Credit fees shall accrue at the Default Rate.


-43-



--------------------------------------------------------------------------------





(ii)    If there are two or more Lenders, to the Issuing Lender, a fronting fee
for each Letter of Credit equal to the greater of (A) 0.125% per annum on the
face amount of such Letter of Credit and (B) $500. Such fee shall be due and
payable quarterly in arrears on March 31, June 30, September 30, and December 31
of each year, and on the Maturity Date.
(iii)    To the Issuing Lender such other usual and customary fees associated
with any transfers, amendments, drawings, negotiations or reissuances of any
Letters of Credit. Such fees shall be due and payable as requested by the
Issuing Lender in accordance with the Issuing Lender's then current fee policy.
The Borrower shall have no right to any refund of letter of credit fees
previously paid by the Borrower, including any refund claimed because any Letter
of Credit is canceled prior to its expiration date.
(c)    Administrative Agent Fee. The Borrower agrees to pay the fees to the
Administrative Agent as set forth in the Fee Letter.
Section 2.8    Interest.
(a)    Base Rate Loans. Each Base Rate Loan shall bear interest at the Adjusted
Base Rate in effect from time to time plus the Applicable Margin for Base Rate
Loans for such period. The Borrower shall pay to Administrative Agent for the
ratable account of each Lender all accrued but unpaid interest on such Lender's
Base Rate Loans on each March 31, June 30, September 30, and December 31
commencing on September 30, 2017, and on the Maturity Date.
(b)    Eurodollar Loans. Each Eurodollar Loan shall bear interest during its
Interest Period equal to at all times the Eurodollar Rate for such Interest
Period plus the Applicable Margin for Eurodollar Loans for such period. The
Borrower shall pay to the Administrative Agent for the ratable account of each
Lender all accrued but unpaid interest on each of such Lender's Eurodollar Loans
on the last day of the Interest Period therefor (provided that for Eurodollar
Loans with Interest Periods of six months or more, accrued but unpaid interest
shall also be due on the day three months from the first day of such Interest
Period), on the date any Eurodollar Loan is repaid, and on the Maturity Date.
(c)    Default Rate. Notwithstanding the foregoing, upon (i) the occurrence and
during the continuance of any Event of Default pursuant to Section 7.1(a) or
Section 7.1(g), or (ii) at the request of the Majority Lenders upon the
occurrence and during the continuance of any Event of Default (including any
Event of Default pursuant to Section 7.1(a) or Section 7.1(g)), all amounts
shall bear interest, after as well as before judgment, at the Default Rate.
Interest accrued pursuant to this Section 2.8(c) and all interest accrued but
unpaid on or after the Maturity Date shall be due and payable on demand.
Section 2.9    Illegality. If any Lender shall notify the Borrower that it has
determined that any Change in Law has made it unlawful, or that any central bank
or other Governmental Authority asserts that it is unlawful, for such Lender or
its applicable Lending Office to perform its obligations under this Agreement to
make, maintain, or fund any Eurodollar Loans of such Lender then outstanding
hereunder, (a) the Borrower shall, no later than 12:00 noon (Denver, Colorado
time) (i) if not prohibited by law, on the last day of the Interest Period for
each outstanding Eurodollar Loan or (ii) if required by such notice, on the
second Business Day following its receipt of such notice, prepay all of the
Eurodollar Loans of such Lender then outstanding, together with accrued interest
on the principal amount prepaid to the date of such prepayment and amounts, if
any, required to be paid pursuant to Section 2.10 as a result of such prepayment
being made on such date, (b) such Lender shall simultaneously make a Base Rate
Loan to the Borrower on such date in an amount


-44-



--------------------------------------------------------------------------------





equal to the aggregate principal amount of the Eurodollar Loans prepaid to such
Lender, and (c) the right of the Borrower to select Eurodollar Loans from such
Lender for any subsequent Borrowing shall be suspended until such Lender shall
notify the Borrower that the circumstances causing such suspension no longer
exist. Each Lender agrees to use commercially reasonable efforts (consistent
with its internal policies and legal and regulatory restrictions) to designate a
different Lending Office if the making of such designation would avoid the
effect of this paragraph and would not, in the reasonable judgment of such
Lender, be otherwise disadvantageous to such Lender.
Section 2.10    Breakage Costs. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment (including any deemed
payment or repayment and any reallocated repayment to Non-Defaulting Lenders
provided for in Section 2.12(a), Section 2.14(b), or Section 2.16) of any
Eurodollar Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);
(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or Convert any Eurodollar
Loan on the date or in the amount notified by the Borrower; or
(c)    any assignment of an Eurodollar Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 2.14;
including any foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan, from
fees payable to terminate the deposits from which such funds were obtained or
from the performance of any foreign exchange contract. The Borrower shall also
pay any customary administrative fees charged by such Lender in connection with
the foregoing. For purposes of calculating amounts payable by the Borrower to
the Lenders under this Section 2.10, the requesting Lender shall be deemed to
have funded the Eurodollar Loans made by it at the Eurodollar Base Rate used in
determining the Eurodollar Rate for such Loan by a matching deposit or other
borrowing in the offshore interbank market for Dollars for a comparable amount
and for a comparable period, whether or not such Eurodollar Loan was in fact so
funded.
Section 2.11    Increased Costs.
(a)    Eurodollar Loans. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate
Reserve Percentage) or the Issuing Lender;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or


-45-



--------------------------------------------------------------------------------





(iii)    impose on any Lender or the Issuing Lender or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender or any Letter of Credit or participation
therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, Issuing Lender or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, Issuing Lender or
other Recipient hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender, the Issuing Lender or other Recipient, the
Borrower will pay to such Lender, Issuing Lender or other Recipient, as the case
may be, such additional amount or amounts as will compensate such Lender,
Issuing Lender or other Recipient, as the case may be, for such additional costs
incurred or reduction suffered; provided that the Borrower shall not be liable
for such compensation if the relevant Change in Law occurs on a date prior to
the date such Lender or Issuing Lender becomes party hereto.
(b)    Capital Requirements. If any Lender or the Issuing Lender determines that
any Change in Law affecting such Lender or the Issuing Lender or any Lending
Office of such Lender or such Lender's or the Issuing Lender's holding company,
if any, regarding capital or liquidity requirements, has or would have the
effect of reducing the rate of return on such Lender's or the Issuing Lender's
capital or on the capital of such Lender's or the Issuing Lender's holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by the Issuing Lender, to a level
below that which such Lender or the Issuing Lender or such Lender's or the
Issuing Lender's holding company could have achieved but for such Change in Law
(taking into consideration such Lender's or the Issuing Lender's policies and
the policies of such Lender's or the Issuing Lender's holding company with
respect to capital adequacy), then from time to time the Borrower will pay to
such Lender or the Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Lender or such Lender's or
the Issuing Lender's holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or the Issuing
Lender setting forth the amount or amounts necessary to compensate such Lender
or the Issuing Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section and delivered to the Borrower, shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the
Issuing Lender, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or the
Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender's or the Issuing Lender's right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender or the Issuing Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than nine months prior to
the date that such Lender or the Issuing Lender, as the case may be, notifies
the Borrower and the Administrative Agent of the Change in Law giving rise to
such increased costs or reductions, and of such Lender's or the Issuing Lender's
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).


-46-



--------------------------------------------------------------------------------





Section 2.12    Payments and Computations.
(a)    Payments. All payments of principal, interest, and other amounts to be
made by the Borrower under this Agreement and other Loan Documents shall be made
to the Administrative Agent in Dollars and in immediately available funds,
without setoff, deduction, or counterclaim.
(b)    Payment Procedures. The Borrower shall make each payment under this
Agreement and under the Notes not later than 12:00 noon (Denver, Colorado time)
on the day when due in Dollars to the Administrative Agent at the location
referred to in the Notes (or such other location as the Administrative Agent
shall designate in writing to the Borrower) in same day funds. The
Administrative Agent will promptly thereafter, and in any event prior to the
close of business on the day any timely payment is made, cause to be distributed
like funds relating to the payment of principal, interest or fees ratably (other
than amounts payable solely to the Administrative Agent or a specific Lender
pursuant to Section 2.9, Section 2.10, Section 2.11, Section 2.13, Section 2.14,
and Section 9.2 and such other provisions herein which expressly provide for
payments to a specific Lender, but after taking into account payments effected
pursuant to Section 9.1) in accordance with each Lender's applicable Pro Rata
Share to the Lenders for the account of their respective applicable Lending
Offices, and like funds relating to the payment of any other amount payable to
any Lender to such Lender for the account of its applicable Lending Office, in
each case to be applied in accordance with the terms of this Agreement. Upon
receipt of other amounts due solely to the Administrative Agent, the Issuing
Lender or a specific Lender, the Administrative Agent shall distribute such
amounts to the appropriate party to be applied in accordance with the terms of
this Agreement.
(c)    Non‑Business Day Payments. Whenever any payment shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided that if such extension would cause payment of interest on or principal
of Eurodollar Loans to be made in the next following calendar month, such
payment shall be made on the next preceding Business Day.
(d)    Computations. All computations of interest for Base Rate Loans shall be
made by the Administrative Agent on the basis of a year of 365/366 days and all
computations of all other interest and fees shall be made by the Administrative
Agent on the basis of a year of 360 days, in each case for the actual number of
days (including the first day, but excluding the last day) occurring in the
period for which such interest or fees are payable. Each determination by the
Administrative Agent of an amount of interest or fees shall be conclusive and
binding for all purposes, absent manifest error.
(e)    Sharing of Payments, Etc. If any Lender shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of its Loans or other obligations hereunder resulting in
such Lender receiving payment of a proportion of the aggregate amount of its
Loans and accrued interest thereon or other such obligations greater than its
Pro Rata Share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that:
(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and


-47-



--------------------------------------------------------------------------------





(ii)    the provisions of this paragraph shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), or (y) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or participations in Letter of Credit Exposure to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.
(f)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans, to fund participations in Letters of Credit and to make payments
pursuant to Section 9.2(b) are several and not joint. The failure of any Lender
to make any Loan, to fund any such participation or to make any payment under
Section 9.2(b) on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or to make its payment under Section 9.2(b).
Section 2.13    Taxes.
(a)    Defined Terms. For purposes of this Section 2.13, the term "Lender"
includes any the Issuing Lender and the term "applicable law" includes FATCA.
(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(c)    Payment of Other Taxes by the Borrower. The Loan Parties shall timely pay
to the relevant Governmental Authority in accordance with applicable law, or at
the option of the Administrative Agent timely reimburse it for the payment of,
any Other Taxes.
(d)    Indemnification by the Borrower. The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent),


-48-



--------------------------------------------------------------------------------





or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
any Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender's failure to comply with the
provisions of Section 9.7(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 2.13,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(g)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.13(g)(ii)(A), Section 2.13(g)(ii)(B) and Section
2.13(g)(ii)(D) below) shall not be required if in the Lender's reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;


-49-



--------------------------------------------------------------------------------





(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(i.)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E (as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the "interest" article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or IRS Form W-8BEN-E (as applicable) establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the "business
profits" or "other income" article of such tax treaty;
(ii.)    executed copies of IRS Form W-8ECI;
(iii.)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit J-1 to the effect that such Foreign Lender
is not a "bank" within the meaning of Section 881(c)(3)(A) of the Code, a "10
percent shareholder" of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a "controlled foreign corporation" described in Section
881(c)(3)(C) of the Code (a "U.S. Tax Compliance Certificate") and (y) executed
copies of IRS Form W-8BEN or IRS Form W-8BEN-E (as applicable); or
(iv.)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E (as applicable), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit J-2 or Exhibit J-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit J-4 on behalf of each such direct and
indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and


-50-



--------------------------------------------------------------------------------





(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender's obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), "FATCA" shall include any amendments made to FATCA after the date of
this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.13 (including by
the payment of additional amounts pursuant to this Section 2.13), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(i)    Administrative Agent Documentation. On or before the date that the
Administrative Agent (or any successor or replacement Administrative Agent)
becomes the Administrative Agent hereunder, it shall deliver to the Borrower two
duly executed copies of either (i) IRS Form W-9, or (ii) (A) an IRS Form W-8ECI
with respect to amounts it receives on its own account, (B) an IRS Form W-8IMY
(or successor form) with respect to all other payments, or (C) such other forms
or documentation, in each case as will establish that it is exempt from U.S.
withholding Taxes, including Taxes imposed by FATCA.
(j)    Survival. Each party's obligations under this Section 2.13 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.


-51-



--------------------------------------------------------------------------------





Section 2.14    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.11, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.13, then such Lender shall (at the
request of the Borrower) use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.11 or Section 2.13, as the case
may be, in the future, and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
2.11, or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 2.13 and, in each case, such Lender has declined or
is unable to designate a different lending office in accordance with Section
2.14(a), or if any Lender is a Defaulting Lender or a Non-Consenting Lender,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate
(and such Lender shall be obligated to assign and delegate), without recourse
(in accordance with and subject to the restrictions contained in, and consents
required by, Section 9.7), all of its interests, rights (other than its existing
rights to payments pursuant to Section 2.11 or Section 2.13) and obligations
under this Agreement and the related Loan Documents to an Eligible Assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that:
(i)    the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 9.7;
(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letter of Credit
Exposure, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder and under the other Loan Documents (including any amounts under
Section 2.10) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);
(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 2.11 or payments required to be made pursuant to
Section 2.13, such assignment will result in a reduction in such compensation or
payments thereafter;
(iv)    such assignment does not conflict with applicable Legal Requirements;
and
(v)    in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Solely for purposes of effecting any assignment involving a
Defaulting Lender under this Section 2.14 and to the extent permitted under
applicable Legal Requirements, each Lender hereby designates and appoints the
Administrative Agent as true and lawful agent and attorney-in-fact, with full
power and authority, for and on behalf of and in the name of such Lender to
execute,


-52-



--------------------------------------------------------------------------------





acknowledge and deliver the Assignment and Assumption required hereunder if such
Lender is a Defaulting Lender and such Lender shall be bound thereby as fully
and effectively as if such Lender had personally executed, acknowledged and
delivered the same.
Section 2.15     Cash Collateral. At any time that there shall exist a
Defaulting Lender, within two Business Days following the written request of the
Administrative Agent or the Issuing Lender (with a copy to the Administrative
Agent) the Borrower shall Cash Collateralize the Issuing Lender's Fronting
Exposure with respect to such Defaulting Lender (determined after giving effect
to Section 2.16(a)(iv) and any Cash Collateral provided by such Defaulting
Lender) in an amount not less than the Minimum Collateral Amount.
(a)    Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Issuing Lender, and agrees to
maintain, a first priority security interest (subject to Permitted Liens arising
by operation of law) in all such Cash Collateral as security for the Defaulting
Lenders' obligation to fund participations in respect of Letter of Credit
Obligations, to be applied pursuant to clause (b) below. If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the Issuing Lender
as herein provided (other than Permitted Liens arising by operation of law), or
that the total amount of such Cash Collateral is less than the Minimum
Collateral Amount, the Borrower will, within two Business Days following the
written request by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).
(b)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.15 or Section 2.16 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender's obligation to fund participations in respect of Letter of
Credit Obligations (including, as to Cash Collateral provided by a Defaulting
Lender, any interest accrued on such obligation) for which the Cash Collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein.
(c)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Issuing Lender's Fronting Exposure shall no
longer be required to be held as Cash Collateral pursuant to this Section 2.15
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or (ii)
the determination by the Administrative Agent and the Issuing Lender that there
exists excess Cash Collateral (including following any subsequent reallocation
among Non-Defaulting Lenders pursuant to Section 2.16(a)(iv)); provided that,
subject to Section 2.16 the Person providing Cash Collateral and the Issuing
Lender may agree that Cash Collateral shall be held to support future
anticipated Fronting Exposure or other obligations and provided further that to
the extent that such Cash Collateral was provided by the Borrower, such Cash
Collateral shall remain subject to the security interest granted pursuant to the
Loan Documents to the extent such Loan Documents require such Cash Collateral to
be subject to such security interest.
Section 2.16    Defaulting Lenders.
(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:


-53-



--------------------------------------------------------------------------------





(i)    Waivers and Amendments. Such Defaulting Lender's right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Majority Lenders or Required
Lenders, as applicable.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article 7 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 7.4 shall be applied at such time or times
as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lender hereunder; third, to Cash
Collateralize the Issuing Lender's Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.15; fourth, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender's potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Lender's future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.15; sixth, to the payment of any amounts owing to the Lenders, or
the Issuing Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, or the Issuing Lender against such
Defaulting Lender as a result of such Defaulting Lender's breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender's breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or Letter of
Credit Exposure in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 3.2 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and Letter of Credit Exposure owed to, all Non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or Letter of Credit
Exposure owed to, such Defaulting Lender until such time as all Loans and funded
and unfunded participations in Letter of Credit Obligations are held by the
Lenders pro rata in accordance with the Commitments without giving effect to
Section 2.16(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section
2.16(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.
(iii)    Certain Fees.
(A)    No Defaulting Lender shall be entitled to receive any Commitment Fee for
any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender).


-54-



--------------------------------------------------------------------------------





(B)    Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Pro Rata Share of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 2.15.
(C)    With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall (x)
pay to each Non-Defaulting Lender that portion of any such fee otherwise payable
to such Defaulting Lender with respect to such Defaulting Lender's participation
in Letter of Credit Obligations that has been reallocated to such Non-Defaulting
Lender pursuant to clause (iv) below, (y) pay to the Issuing Lender the amount
of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to the Issuing Lender's Fronting Exposure to such Defaulting Lender,
and (z) not be required to pay the remaining amount of any such fee.
(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender's participation in Letter of Credit Obligations
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Pro Rata Shares (calculated without regard to such Defaulting
Lender's Commitment) but only to the extent that such reallocation does not
cause the aggregate outstanding amount of all Loans of any Non-Defaulting Lender
plus the Letter of Credit Exposure of such Non-Defaulting Lender to exceed such
Non-Defaulting Lender's Commitment. No reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender's
increased exposure following such reallocation.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent and the
Issuing Lender agree in writing that a Lender is no longer a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit to be held pro rata by the
Lenders in accordance with the Commitments (without giving effect to Section
2.16(a)(iv), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender's having been a Defaulting Lender.
(c)    New Letters of Credit. So long as any Lender is a Defaulting Lender, the
Issuing Lender shall not be required to issue, extend, renew or increase any
Letter of Credit unless it is satisfied that it will either have no Fronting
Exposure after giving effect thereto or that the related Fronting Exposure will
be covered by Cash Collateral provided pursuant to Section 2.15 or Section
2.16(a)(ii), the reallocation described in Section 2.16(a)(iv), or a combination
of the foregoing.
ARTICLE 3    
CONDITIONS OF LENDING


-55-



--------------------------------------------------------------------------------





Section 3.1    Conditions Precedent to Effectiveness. The effectiveness of this
Agreement and the amendment and restatement of the Existing Credit Agreement is
subject to the conditions precedent that:
(a)    Documentation. The Administrative Agent shall have received the
following, duly executed by all the parties thereto, in form and substance
reasonably satisfactory to the Administrative Agent and the Lenders:
(i)    this Agreement and all attached Exhibits and Schedules and the Notes, if
requested by the applicable Lenders, payable to each applicable Lender or its
registered assigns;
(ii)    the Guaranty executed by all Restricted Subsidiaries of the Borrower
existing on the Effective Date;
(iii)    the Pledge and Security Agreement executed by each Loan Party, together
with appropriate UCC-1 or UCC-3 financing statements, if any, necessary or
desirable for filing with the appropriate authorities and any other documents,
agreements, or instruments necessary to create, perfect or maintain an
Acceptable Security Interest in the Collateral described in the Pledge and
Security Agreement, including, but not limited to, a pledge by the Borrower and
Guarantors of any rights, title or interest in the Equity Interest of XTR or
PRH, and together with any pledged stock or membership interest certificates and
pledged notes or instruments, in each case with instruments of transfer in form
and substance acceptable to the Administrative Agent and granting the
Administrative Agent an Acceptable Security Interest in such Equity Interests,
notes or instruments, as applicable;
(iv)    the Mortgages encumbering not less than 90% (by value) of the Loan
Parties' Proven Reserves described in the initial Independent Reserve Report
(but excluding any "buildings" or "structures" as described in Regulation H of
the Federal Reserve Board that are not material to the operations of the Oil and
Gas Properties comprising such Proven Reserves);
(v)    certificates of insurance naming the Administrative Agent as loss payee
with respect to property insurance, or additional insured with respect to
liability insurance, and covering the Borrower's or its Restricted Subsidiaries
Properties with such insurance carriers, for such amounts and covering such
risks that are acceptable to the Administrative Agent;
(vi)    a certificate from a Responsible Officer of the Borrower dated as of the
Effective Date stating that as of such date (A) all representations and
warranties of the Borrower set forth in this Agreement are true and correct in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on such date, except that any
representation and warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) only as of such specified date, (B) no Default has occurred and is
continuing; and (C) all conditions precedent set forth in this Section 3.1 have
been met;
(vii)    a certificate from a Responsible Officer of each Loan Party certifying
such Person's (A) officers' incumbency, (B) authorizing resolutions, (C)
organizational documents, and (D) governmental approvals, if any, with respect
to the Loan Documents to which such Person is a party;


-56-



--------------------------------------------------------------------------------





(viii)    certificates of good standing for each Loan Party in each state in
which each such Person is organized or qualified to do business, which
certificate shall be (A) dated a date not earlier than 30 days prior to
Effective Date or (B) otherwise effective on the Effective Date;
(ix)    a legal opinion of Vinson & Elkins L.L.P. as outside counsel to the Loan
Parties, in form and substance reasonably acceptable to the Administrative
Agent;
(x)    a legal opinion of Dill Dill Carr Stonbraker & Hutchings PC, as Colorado
counsel to the Borrower, in form and substance reasonably acceptable to the
Administrative Agent;
(xi)    an Independent Reserve Report dated no earlier than January 1, 2017,
which report shall be acceptable to the Administrative Agent;
(xii)    Account Control Agreements executed by the relevant Loan Party, the
Administrative Agent and the depository bank, in form and substance acceptable
to the Administrative Agent and creating an Acceptable Security Interest in each
deposit account owned by the Loan Parties; and
(xiii)    such other documents, governmental certificates, agreements, lien
release, UCC-3 Financing Statements, and lien searches as the Administrative
Agent or any Lender may reasonably request.
(b)    Consents; Authorization; Conflicts. The Loan Parties shall have received
any consents, licenses and approvals required in accordance with applicable law,
or in accordance with any document, agreement, instrument or arrangement to
which such Loan Party is a party, in connection with the execution, delivery,
performance, validity and enforceability of this Agreement and the other Loan
Documents. In addition, the Loan Parties shall have all such material consents,
licenses and approvals required in connection with the continued operation of
the Loan Parties, and such approvals shall be in full force and effect, and all
applicable waiting periods shall have expired without any action being taken or
threatened by any competent authority which would restrain, prevent or otherwise
impose adverse conditions on this Agreement and the actions contemplated hereby.
(c)    Representations and Warranties. The representations and warranties
contained in Article 4 and in each other Loan Document shall be true and correct
in all material respects (except to the extent that such representation or
warranty is qualified by materiality, in which case such representation or
warranty shall be true and correct in all respects) on and as of the Effective
Date before and after giving effect to the initial Borrowings or issuance (or
deemed issuance) of Letters of Credit and to the application of the proceeds
from such Borrowing, as though made on and as of such date except to the extent
that any such representation or warranty expressly relates solely to an earlier
date, in which case it shall have been true and correct in all material respects
(except to the extent that such representation or warranty is qualified by
materiality, in which case such representation or warranty shall be true and
correct in all respects) as of such earlier date.
(d)    Fee Letter. The Borrower shall have executed and delivered the Fee
Letter.
(e)    Other Proceedings. No action, suit, investigation or other proceeding
(including without limitation, the enactment or promulgation of a statute or
rule) by or before any arbitrator or any Governmental Authority shall be
threatened or pending and no preliminary or permanent injunction or order by a
state or federal court shall have been entered (i) in connection with this
Agreement, any other credit agreement, or


-57-



--------------------------------------------------------------------------------





any transaction contemplated hereby or thereby or (ii) which in the reasonable
judgment of the Administrative Agent could reasonably be expected to result in a
Material Adverse Change.
(f)    Other Reports. The Administrative Agent shall have received, in form and
substance reasonably satisfactory to it, all environmental reports previously
provided to the Borrower or any of the other Loan Parties or otherwise
previously conducted on the Borrower's or its Restricted Subsidiaries'
respective Oil and Gas Properties (including all available (i) Phase I
Environmental Site Assessment Reports and (ii) Phase II Environmental Site
Assessment Reports, if any), and such other reports, audits or certifications as
it may reasonably request.
(g)    Material Adverse Change. Since December 31, 2016, there shall not have
occurred any event, development or circumstance that has or could reasonably be
expected to result in a Material Adverse Change.
(h)    No Default. No Default shall have occurred and be continuing.
(i)    Solvency. The Administrative Agent shall have received a certificate in
form and substance reasonably satisfactory to the Administrative Agent from a
senior financial officer or such other officer acceptable to the Administrative
Agent of each Loan Party certifying that, before and after giving effect to the
initial Borrowings made hereunder on the Effective Date, each of the Borrower
and each of its Restricted Subsidiaries is Solvent (assuming with respect to
each Guarantor, that the fraudulent conveyance savings language contained in the
Guaranty applicable to such Guarantor will be given full effect).
(j)    Delivery of Financial Statements. The Administrative Agent shall have
received true and correct copies of satisfactory consolidated unaudited
financial statements for the Borrower and its Restricted Subsidiaries for the
fiscal quarter ended March 31, 2017.
(k)    Budget. The Administrative Agent shall have received and be reasonably
satisfied with (i) the budget of the Loan Parties for 2017, and (ii) projections
prepared by management of balance sheets, income statements and cash flow
statements of the Borrower and its Restricted Subsidiaries, for 2017, on a
quarterly basis.
(l)    Title. The Administrative Agent shall be satisfied in its sole discretion
with the title to the Oil and Gas Properties included in the Borrowing Base and
that such Oil and Gas Properties constitute at least 80% of the present value of
the Proven Reserves of the Borrower and its Restricted Subsidiaries or 95% of
the present discounted value of the Borrower's and Guarantors' PDP Reserves and,
in each case, the Oil and Gas Properties relating thereto as determined by the
Administrative Agent in its sole discretion.
(m)    Borrowing Base Certificate. The Administrative Agent shall have received
a completed Borrowing Base Certificate duly executed by a Responsible Officer of
the Borrower, dated as of the Effective Date.
(n)    Notices of Borrowing. To the extent that the Borrower will borrow on the
Effective Date, the Administrative Agent shall have received Notices of
Borrowing from the Borrower, with appropriate insertions and executed by a duly
appointed Responsible Officer of the Borrower.
(o)    USA Patriot Act. The Administrative Agent shall have received all
documentation and other information that is required by regulatory authorities
under applicable "know your customer" and anti-money-laundering rules and
regulations, including, without limitation, the Patriot Act.


-58-



--------------------------------------------------------------------------------





(p)    Capital Structure. The capital and ownership structure and the
equityholder arrangements of the Borrower and its Restricted Subsidiaries (and
all agreements relating thereto) will be reasonably satisfactory to the
Administrative Agent.
(q)    Due Diligence. The Administrative Agent shall have completed and be
satisfied in its sole discretion with the corporate (or other organizational),
environmental and financial due diligence of the Loan Parties and its
Affiliates. The Administrative Agent shall have reviewed and be satisfied in its
sole discretion with the Material Contracts and agreements (including any
hedging contracts and oil and gas sales and management contracts) of the Loan
Parties.
(r)    Liens. The Administrative Agent shall have received evidence satisfactory
to it that there are no Liens encumbering any of the Loan Parties' respective
Property other than Permitted Liens.
(s)    Lease Operating Statements. The Administrative Agent shall have received
lease operating statements with respect to the Oil and Gas Properties of the
Borrower and its Restricted Subsidiaries for the period from January 1, 2017, to
March 31, 2017.
(t)    Production and Hedging Reports. The Administrative Agent shall have
received a report containing the information required by Section 5.2(d) for the
quarter ended March 31, 2017.
(u)    Payment of Fees. The Borrower shall have paid the fees and expenses
required to be paid as of the Effective Date by Section 2.7(c) and Section 9.1
or any other provision of a Loan Document.
Section 3.2    Conditions Precedent to Each Borrowing and to Each Issuance,
Extension or Renewal of a Letter of Credit. The obligation of each Lender to
make a Loan on the occasion of each Borrowing (including the initial Borrowing),
the obligation of each Issuing Lender to issue, increase, renew or extend a
Letter of Credit (including the deemed issuance of Letters of Credit) and of any
reallocation of Letter of Credit Exposure provided in Section 2.16, shall be
subject to the further conditions precedent that on the date of such Borrowing
or such issuance, increase, renewal or extension:
(a)    Representations and Warranties. As of the date of the making of any Loan
or issuance, increase, renewal or extension of any Letter of Credit, the
representations and warranties made by any Loan Party or any officer or employee
of any Loan Party contained in the Loan Documents shall be true and correct in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on such date, except that any
representation and warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) only as of such specified date and each request for the making of any
Loan or issuance, increase, renewal or extension of any Letter of Credit and the
making of such Loan or the issuance, increase, renewal or extension of such
Letter of Credit shall be deemed to be a reaffirmation of such representations
and warranties.
(b)    Event of Default. As of the date of the making of any Loan or issuance,
increase renewal or extension of any Letter of Credit, no Default or Event of
Default shall exist, and the making of such Loan or issuance, increase, renewal
or extension of such Letter of Credit would not cause a Default or Event of
Default.
(c)    Material Adverse Change. At the time of and immediately after giving
effect to the making of any Loan or issuance, increase, renewal or extension of
any Letter of Credit, there shall not have occurred


-59-



--------------------------------------------------------------------------------





any event, development or circumstance that has or could reasonably be expected
to result in a Material Adverse Change.
(d)    Governmental Approval; Litigation. As of the date of the making of any
Loan or issuance, increase, renewal or extension of any Letter of Credit, the
making of such Loan or issuance, increase, renewal or extension of such Letter
of Credit shall not conflict with any governmental requirement and no litigation
shall be pending or threatened that seeks to enjoin the making of such Loan or
issuance, increase, renewal or extension of such Letter of Credit.
(e)    Deemed Representation and Warranty. Each of: (i) the giving of the
applicable Notice of Borrowing or Letter of Credit Application, (ii) the
acceptance by the Borrower of the proceeds of such Borrowing, and (iii) the
issuance, increase, or extension of such Letter of Credit shall constitute a
representation and warranty by the Borrower that on the date of such Borrowing,
such issuance, increase, or extension of such Letter of Credit, as applicable,
that each of the foregoing conditions precedent set forth in Section 3.2(a),
Section 3.2(b), Section 3.2(c) and Section 3.2(d) has been met.
Section 3.3    Determinations Under Sections 3.1 and 3.2. For purposes of
determining compliance with the conditions specified in Section 3.1 and Section
3.2 each Lender shall be deemed to have consented to, approved or accepted or to
be satisfied with each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to the Lenders unless
an officer of the Administrative Agent responsible for the transactions
contemplated by the Loan Documents shall have received written notice from such
Lender prior to the Borrowings hereunder specifying its objection thereto and
such Lender shall not have made available to the Administrative Agent such
Lender's ratable portion of such Borrowings.
ARTICLE 4    
REPRESENTATIONS AND WARRANTIES
Each Loan Party hereto represents and warrants as follows:
Section 4.1    Organization. Each Loan Party is duly and validly organized and
existing and in good standing under the laws of its jurisdiction of
incorporation or formation. Each Loan Party is authorized to do business and is
in good standing in all jurisdictions in which such qualifications or
authorizations are necessary except where the failure to be so qualified or
authorized could not reasonably be expected to result in a Material Adverse
Change. As of the Effective Date, each Loan Party's type of organization and
jurisdiction of incorporation or formation are set forth on Schedule 4.1.
Section 4.2    Authorization. The execution, delivery, and performance by each
Loan Party of each Loan Document to which such Loan Party is a party and the
consummation of the transactions contemplated thereby (a) are within such Loan
Party's powers, (b) have been duly authorized by all necessary corporate,
limited liability company or partnership action, (c) do not contravene any
articles or certificate of incorporation or bylaws, partnership or limited
liability company agreement binding on or affecting such Loan Party, (d) do not
contravene any law or any contractual restriction binding on or affecting such
Loan Party except where such contravention could not reasonably be expected to
result in a Material Adverse Change, (e) do not result in or require the
creation or imposition of any Lien prohibited by this Agreement, and (f) do not
require any authorization or approval or other action by, or any notice or
filing with, any Governmental Authority other than those that have been
obtained, except to the extent that the failure to obtain such authorization,
approval or other action by such Governmental Authority could not be reasonably
expected to result in a Material Adverse Change. At the time of each Loan or the
issuance, renewal, extension


-60-



--------------------------------------------------------------------------------





or increase of each Letter of Credit, such Loan and the use of the proceeds of
such Loan or the issuance, renewal, extension or increase of such Letter of
Credit are within the Borrower's corporate powers, have been duly authorized by
all necessary action and do not contravene (i) the Borrower's certificate of
incorporation, formation or partnership, or its by-laws, partnership agreement
or limited liability company agreement, or (ii) any Legal Requirement or any
contractual restriction binding on or affecting the Borrower (except where such
contravention could not reasonably be expected to result in a Material Adverse
Change), will not result in or require the creation or imposition of any Lien
prohibited by this Agreement, and do not require any authorization or approval
or other action by, or any notice or filing with, any Governmental Authority
other than those that have been obtained or provided, except to the extent that
the failure to obtain such authorization, approval or other action by such
Governmental Authority could not be reasonably expected to result in a Material
Adverse Change.
Section 4.3    Enforceability. The Loan Documents have each been duly executed
and delivered by each Loan Party that is a party thereto and each Loan Document
constitutes the legal, valid, and binding obligation of each Loan Party that is
a party thereto enforceable against such Loan Party in accordance with its
terms, except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, or similar laws at the time in effect affecting the rights of
creditors generally and by general principles of equity whether applied by a
court of law or equity.
Section 4.4    Financial Condition.
(a)    The Borrower has delivered to the Administrative Agent unaudited
consolidated financial statements for the Borrower and its Subsidiaries dated as
of March 31, 2017 for the fiscal quarter ended thereon. The financial statements
referred to in the preceding sentence fairly present, in all material respects,
the financial condition of the Borrower and its Subsidiaries on the date thereof
and the results of their operations and cash flows for the periods then ended,
have been prepared in accordance with GAAP and do not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein, in light of the circumstances under
which they were made, not misleading. As of the date of the aforementioned
financial statements, there were no material contingent obligations, liabilities
for taxes, unusual forward or long‑term commitments, or unrealized or
anticipated losses of the applicable Persons, except as disclosed therein and
adequate reserves for such items have been made in accordance with GAAP.
(b)    Since December 31, 2016, no event or condition has occurred that could
reasonably be expected to result in a Material Adverse Change.
Section 4.5    Title; Ownership and Liens; Real Property. Each Loan Party (a)
has good and defensible title to all of its Oil and Gas Properties in all
material respects, free and clear of all Liens except for Permitted Liens, and
(b) has good and indefeasible title to all of its other material Properties,
free and clear of all Liens except for Permitted Liens. None of the Property
owned by a Loan Party is subject to any Lien except Permitted Liens.
Section 4.6    True and Complete Disclosure. All written factual information
(whether delivered before or after the date of this Agreement) prepared by or on
behalf of the Borrower and its Restricted Subsidiaries and furnished to the
Administrative Agent or the Lenders for purposes of or in connection with this
Agreement, any other Loan Document or any transaction contemplated hereby or
thereby does not contain any material misstatement of fact or omit to state any
material fact necessary to make the statements therein not misleading. There is
no fact known to any officer of any Loan Party on the date of this Agreement
that has not been disclosed to the Administrative Agent that could reasonably be
expected to result in a


-61-



--------------------------------------------------------------------------------





Material Adverse Change. All projections, estimates, budgets, and pro forma
financial information furnished by or on behalf of any Loan Party, were prepared
on the basis of assumptions, data, information, tests, or conditions (including
current and reasonably foreseeable business conditions) believed to be
reasonable at the time such projections, estimates, and pro forma financial
information were furnished.
Section 4.7    Litigation.
(a)    There are no actions, suits, or proceedings pending or, to any Loan
Party's knowledge, threatened against any Loan Party, at law, in equity, or in
admiralty, or by or before any Governmental Authority, which could reasonably be
expected to result in a Material Adverse Change. Additionally, except as
disclosed in writing to the Administrative Agent and the Lenders, there is no
pending or, to the knowledge of any Loan Party, threatened action or proceeding
instituted against any Loan Party which seeks to adjudicate any Loan Party as
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee or other similar official for it or for any substantial part
of its Property.
(b)    The Borrower and its Restricted Subsidiaries have complied in all
material respects with all material statutes, rules, regulations, orders and
restrictions of any Governmental Authority having jurisdiction over the conduct
of their respective businesses or the ownership of their respective Property.
Section 4.8    Compliance with Agreements; No Defaults.
(a)    No Loan Party is a party to any indenture, loan or credit agreement or
any lease or any other types of agreement or instrument or subject to any
charter or corporate restriction or provision of applicable law or governmental
regulation the performance of or compliance with which could reasonably be
expected to cause a Material Adverse Change. No Loan Party is in default under
or with respect to any contract, agreement, lease or any other types of
agreement or instrument to which any Loan Party is a party and which could
reasonably be expected to cause a Material Adverse Change. To the best knowledge
of the Loan Parties, no Loan Party is in default under, or has received a notice
of default under, any contract, agreement, lease or any other document or
instrument to which the Borrower or its Restricted Subsidiaries is a party which
is continuing and which, if not cured, could reasonably be expected to cause a
Material Adverse Change.
(b)    No Default has occurred and is continuing.
Section 4.9    Pension Plans. (a) Except for matters that could not reasonably
be expected to result in a Material Adverse Change, all Plans are in compliance
with all applicable provisions of ERISA, (b) no Termination Event has occurred
that would result in an Event of Default under Section 7.1(i), and, except for
matters that could not reasonably be expected to result in a Material Adverse
Change, each Plan has complied with and been administered in accordance with
applicable provisions of ERISA and the Code, (c) no "accumulated funding
deficiency" (as defined in Section 302 of ERISA) has occurred with respect to
any Plan, and for plan years after December 31, 2007, no unpaid minimum required
contribution exists with respect to any Plan, and there has been no excise tax
imposed under Section 4971 of the Code with respect to any Plan, (d) the present
value of all benefits vested under each Plan (based on the assumptions used to
fund such Plan) did not, as of the last annual valuation date applicable
thereto, exceed the value of the assets of such Plan allocable to such vested
benefits in an amount that could reasonably be expected to result in a Material
Adverse Change, (e) no Loan Party nor any member of the Controlled Group has had
a complete or partial withdrawal from any Multiemployer Plan for which a Loan
Party or a member of the Controlled


-62-



--------------------------------------------------------------------------------





Group has incurred any unsatisfied withdrawal liability that could reasonably be
expected to result in a Material Adverse Change or an Event of Default under
Section 7.1(j), and (f) except for matters that could not reasonably result in a
Material Adverse Change, as of the most recent valuation date applicable
thereto, no Loan Party nor any member of the Controlled Group would become
subject to any liability under ERISA if the Borrower or any Restricted
Subsidiary has received notice that any Multiemployer Plan is insolvent or in
reorganization. Based upon GAAP existing as of the date of this Agreement and
current factual circumstances, no Loan Party has any reason to believe that the
annual cost during the term of this Agreement to the Borrower or any Restricted
Subsidiary for post-retirement benefits to be provided to the current and former
employees of the Borrower or any Restricted Subsidiary under Plans that are
welfare benefit plans (as defined in Section 3(1) of ERISA) could, in the
aggregate, reasonably be expected to cause a Material Adverse Change.
Section 4.10    Environmental Condition.
(a)    Permits, Etc. Each Loan Party (i) has obtained all material Environmental
Permits necessary for the ownership and operation of its Properties and the
conduct of its businesses; (ii) is in material compliance with all terms and
conditions of such Environmental Permits and with all other material
requirements of applicable Environmental Laws; (iii) has not received written
notice of any material violation or alleged material violation of any
Environmental Law or Environmental Permit; and (iv) is not subject to any actual
or, to the Loan Parties' knowledge, threatened Environmental Claim which could
reasonably be expected to cause a Material Adverse Change.
(b)    Certain Liabilities. To the Loan Parties' knowledge, none of the present
or previously owned or operated Property of any Loan Party, wherever located,
(i) has been placed on or proposed to be placed on the National Priorities List,
the Comprehensive Environmental Response Compensation Liability Information
System list, or state or local analogs, or have been otherwise investigated,
designated, listed, or identified as a potential site for removal, remediation,
cleanup, closure, restoration, reclamation, or other Response activity under any
Environmental Laws, which could reasonably be expected to cause a Material
Adverse Change; (ii) is subject to a Lien, arising under or in connection with
any Environmental Laws, that attaches to any revenues or to any Property owned
or operated by any Loan Party, wherever located, which could reasonably be
expected to cause a Material Adverse Change; or (iii) has been the site of any
Release of Hazardous Substances, Hazardous Wastes or Oil and Gas Wastes from
present or past operations which has caused at the site or at any third‑party
site any condition that has resulted in or could reasonably be expected to
result in the need for Response that could cause a Material Adverse Change.
(c)    Certain Actions. Without limiting the foregoing, (i) all necessary
material notices have been properly filed, and no further action is required
under current applicable Environmental Law as to each Response or other
restoration or remedial project undertaken by the Borrower, any of its
Restricted Subsidiaries or any of the Borrower's or such Restricted Subsidiary's
former Subsidiaries on any of their presently or formerly owned or operated
Property, except for (x) such failure to properly file notices and (y) such
failure to take further action which, in each case (x) and (y), could not be
reasonably expected to cause a Material Adverse Change, and (ii) the present
and, to the Loan Parties' knowledge, future liability, if any, of the Borrower
or of any Restricted Subsidiary which could reasonably be expected to arise in
connection with requirements under Environmental Laws is not expected to result
in a Material Adverse Change.
Section 4.11    Subsidiaries. As of the Effective Date, the Borrower has no
Subsidiaries other than those listed on Schedule 4.11. Each Subsidiary of the
Borrower (including any such Subsidiary formed or acquired subsequent to the
Effective Date) has complied with the requirements of Section 5.6.


-63-



--------------------------------------------------------------------------------





Section 4.12    Investment Company Act. No Loan Party is an "investment company"
or a company "controlled" by an "investment company" within the meaning of the
Investment Company Act of 1940, as amended. No Loan Party is subject to
regulation under any Federal or state statute, regulation or other Legal
Requirement which limits its ability to incur Debt.
Section 4.13    Taxes. All U.S. federal income tax returns and other material
tax returns, reports and statements required to be filed (after giving effect to
any extension granted in the time for filing) by each Loan Party have been filed
with the appropriate Governmental Authorities and are proper and accurate (in
all material respects), and all Taxes (which are material in amount) due and
payable have been timely paid prior to the date on which any fine, penalty,
interest, late charge or loss may be added thereto for non-payment thereof
except where contested in good faith by appropriate proceeding and for which
adequate reserves have been established in compliance with GAAP.
Section 4.14    Permits, Licenses, etc. Each Loan Party possesses all permits,
licenses, patents, patent rights or licenses, trademarks, trademark rights,
trade names rights, and copyrights which are material to the conduct of its
business. Each Loan Party manages and operates its business in accordance with
all applicable Legal Requirements except where the failure to so manage or
operate could not reasonably be expected to result in a Material Adverse Change;
provided that this Section 4.14 does not apply with respect to Environmental
Permits.
Section 4.15    Use of Proceeds. The proceeds of the Loans will be used by the
Borrower for the purposes described in Section 6.6. No Loan Party is engaged in
the business of extending credit for the purpose of purchasing or carrying
margin stock (within the meaning of Regulation U). No proceeds of any Loan will
be used to purchase or carry any margin stock in violation of Regulation  T, U
or X.
Section 4.16    Condition of Property; Casualties. The material Properties used
or to be used in the continuing operations of Loan Parties, are in good working
order and condition, normal wear and tear excepted. Neither the business nor the
Oil and Gas Properties or material Properties of the Loan Parties has been
affected as a result of any fire, explosion, earthquake, flood, drought,
windstorm, accident, strike or other labor disturbance, embargo, requisition or
taking of such Property or cancellation of contracts, permits or concessions by
a Governmental Authority, riot, activities of armed forces or acts of God or of
any public enemy. The Loan Parties own no real property (other than Oil and Gas
Properties) which either (x) is material to the operations of the Loan Parties
or (y) has a fair market value in excess of $10,000,000, except as (a) is set
forth on Schedule 4.16, (b) is disclosed on a schedule to the Borrowing Base
Certificate delivered pursuant to Section 5.2(c)(v), or (c) has been acquired
since the delivery of the previous Borrowing Base Certificate.
Section 4.17    Insurance. Each of the Loan Parties carries insurance (which may
be carried by the Borrower on a consolidated basis) with reputable insurers in
respect of such of their respective Properties, in such amounts, with such
deductibles and against such risks as is customarily maintained by other Persons
of similar size engaged in similar businesses.
Section 4.18    Security Interest. Each Loan Party has authorized the filing of
financing statements sufficient when filed to perfect the Lien created by the
Security Documents. When such financing statements are filed in the offices
noted therein, the Administrative Agent will have a valid and perfected security
interest in all Collateral that is capable of being perfected by filing
financing statements.
Section 4.19    OFAC; Anti-Terrorism. No Loan Party, or any director or officer
of a Loan Party, nor to the knowledge of any Loan Party, (i) any agent, or
representative thereof acting on behalf of a Loan Party, or (ii) any advisor or
employee of a Loan Party, or (iii) any Affiliate of a Loan Party (other than any


-64-



--------------------------------------------------------------------------------





portfolio or operating company which is an Affiliate of the Yorktown Funds or
Yorktown Group Members and is not itself a Loan Party), is subject to any of the
country or list based economic and trade sanctions administered and enforced by
OFAC or any other relevant Sanctions authority. No Loan Party (a) is a
Sanctioned Person or a Sanctioned Entity, (b) has its assets located in
Sanctioned Entities, or (c) derives revenues from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities. No agent, advisor,
representative, officer, director or employee of a Loan Party is a Sanctioned
Person. No proceeds of any Loan will be used to fund any operations in, finance
any investments or activities in, or make any payments to, a Sanctioned Person
or a Sanctioned Entity.
Section 4.20    Solvency. Before and after giving effect to the making of each
Loan and the issuance, increase, or amendment of each Letter of Credit, the
Borrower and its consolidated Restricted Subsidiaries are, when taken as a
whole, Solvent.
Section 4.21    Gas Contracts. No Loan Party, as of the date hereof or as
disclosed to the Administrative Agent in writing, (a) is obligated in any
material respect by virtue of any prepayment made under any contract containing
a "take-or-pay" or "prepayment" provision or under any similar agreement to
deliver Hydrocarbons produced from or allocated to any of the Borrower's and its
Restricted Subsidiaries' Oil and Gas Properties at some future date without
receiving full payment therefor at the time of delivery or (b) except as has
been disclosed to the Administrative Agent, has produced gas, in any material
amount, subject to balancing rights of third parties or subject to balancing
duties under Legal Requirements.
Section 4.22    Liens, Leases, Etc. On the date of this Agreement, all
governmental actions and all other filings, recordings, registrations, third
party consents and other actions which are necessary to create and perfect the
Liens provided for in the Security Documents will have been made, obtained and
taken in all relevant jurisdictions to the extent required by the Loan Documents
other than the recording and filing of the Mortgages. Other than to the extent
such could not reasonably be expected to cause a Material Adverse Change, all
leases and agreements for the conduct of business of the Borrower and its
Restricted Subsidiaries are valid and subsisting, in full force and effect and
there exists no default or event of default or circumstance which with the
giving of notice or lapse of time or both would give rise to a default by the
Borrower or any Restricted Subsidiary, or to the Borrower's knowledge, by any of
the other parties thereto, under any such leases or agreements. Neither the
Borrower nor any of its Restricted Subsidiaries is a party to any agreement or
arrangement (other than this Agreement and the Security Documents), or subject
to any order, judgment, writ or decree, that either restricts or purports to
restrict its ability to grant Liens to secure the Obligations against their
respective Properties.
Section 4.23    Hedging Agreements. Schedule 4.23 sets forth, as of the date
hereof, a true and complete list of all Interest Hedge Agreements, Hydrocarbon
Hedge Agreements, and Hedging Arrangements of the Loan Parties, the material
terms thereof (including the type, term, effective date, termination date and
notional amounts or volumes), the net mark to market value thereof, all credit
support agreements relating thereto (including any margin required or supplied),
and the counterparty to each such agreement.
Section 4.24    Material Agreements. Schedule 4.24 sets forth a complete and
correct list, as of the date of this Agreement, of all material agreements,
leases, indentures, purchase agreements, obligations in respect of letters of
credit, guarantees, joint venture agreements, and other instruments in effect or
to be in effect as of the date hereof (other than the agreements set forth in
Schedule 4.23) providing for, evidencing, securing or otherwise relating to any
Debt of the Loan Parties in excess of $10,000,000 individually or in the
aggregate, and all obligations of the Loan Parties to issuers of surety or
appeal bonds issued for account of any Loan Party, and such list correctly sets
forth the names of the debtor or lessee and creditor or lessor with respect to
the Debt or lease obligations outstanding or to be outstanding and the Property
subject to any


-65-



--------------------------------------------------------------------------------





Lien securing such Debt or lease obligation. Also set forth on Schedule 4.24
hereto is a complete and correct list, as of the date of this Agreement, of all
material agreements and other instruments of the Borrower and its Restricted
Subsidiaries relating to the purchase, transportation by pipeline, gas
processing, marketing, sale and supply of natural gas and other Hydrocarbons and
which either (a) has a term longer than 6 months or (b) provides for liabilities
of the Loan Parties in excess of $10,000,000. The Borrower has heretofore
delivered to the Administrative Agent a complete and correct copy of all such
material credit agreements, indentures, purchase agreements, contracts, letters
of credit, guarantees, joint venture agreements, or other instruments, including
any modifications or supplements thereto, as in effect on the date hereof.
Section 4.25    Restriction on Liens. Except for restrictions with respect to
granting Liens and any restrictions set forth in agreements related to Debt
permitted by Section 6.1(d), none of the Loan Parties is a party to any material
agreement or arrangement, or subject to any order, judgment, writ or decree,
which either restricts or purports to restrict its ability to grant Liens to the
Administrative Agent and the Secured Parties on or in respect of their
Properties to secure the Obligations and the Loan Documents.
Section 4.26    Location of Business and Offices. The Borrower's jurisdiction of
organization is Delaware; the name of the Borrower as listed in the public
records of its jurisdiction of organization is Extraction Oil & Gas, Inc.; and
the organizational identification number of the Borrower in its jurisdiction of
organization is 5530857 (or, in each case, as set forth in a notice delivered to
the Administrative Agent pursuant to Section 6.7(c) in accordance with Section
9.9. The Borrower's principal place of business and chief executive offices are
located at the address specified in Schedule I (or as set forth in a notice
delivered pursuant to Section 6.7(c) and Section 9.9).
Section 4.27    Foreign Corrupt Practices. No Loan Party, or any director or
officer of any Loan Party, nor, to the knowledge of any Loan Party, any advisor,
agent, employee or Affiliate of the Loan Parties is aware of or has taken any
action, directly or indirectly, that would result in a material violation by
such Persons of the FCPA, including making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any "foreign official" (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA; and, the Loan Parties and, to
the knowledge of the Loan Parties, their Affiliates have conducted their
business in material compliance with the FCPA and have instituted and maintain
policies and procedures designed to ensure, and which are reasonably expected to
continue to ensure, continued compliance therewith.
ARTICLE 5    
AFFIRMATIVE COVENANTS
So long as any Obligation shall remain unpaid, any Lender shall have any
Commitment hereunder, or there shall exist any Letter of Credit Exposure, each
Loan Party agrees to comply with the following covenants.
Section 5.1    Organization. Each Loan Party shall preserve and maintain its
partnership, limited liability company or corporate existence, rights,
franchises and privileges in the jurisdiction of its organization, and qualify
and remain qualified as a foreign business entity in each jurisdiction in which
qualification is necessary in view of its business and operations or the
ownership of its Properties and where failure to qualify could reasonably be
expected to cause a Material Adverse Change; provided, however, that nothing
herein contained shall prevent any transaction permitted by Section 6.7.


-66-



--------------------------------------------------------------------------------





Section 5.2    Reporting.
(a)    Annual Financial Reports. The Borrower shall provide, or shall cause to
be provided, to the Administrative Agent, as soon as available, but in any
event within 120 days after the end of each fiscal year of the Borrower
(commencing with the fiscal year ending December 31, 2017), a consolidated and
consolidating balance sheet of the Borrower and its Subsidiaries as at the end
of such fiscal year, and the related consolidated and consolidating statements
of income or operations, shareholders' equity and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, such consolidated statements to be audited and accompanied by a report and
opinion of an independent certified public accountant of nationally recognized
standing reasonably acceptable to the Administrative Agent, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any "going concern" or like qualification
or exception or any qualification or exception as to the scope of such audit.
(b)    Quarterly Financials. The Borrower shall provide, or shall cause to be
provided, to the Administrative Agent, as soon as available, but in any event
within 60 days after the end of each fiscal quarter of each fiscal year of the
Borrower (commencing with the fiscal quarter ending June 30, 2017), consolidated
and consolidating balance sheet of the Borrower and its Subsidiaries as at the
end of such fiscal quarter, and the related consolidated and consolidating
statements of income or operations, shareholder's equity and cash flows for such
fiscal quarter and for the portion of the Borrower's fiscal year then ended,
setting forth in each case in comparative form the figures for the corresponding
fiscal quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail (subject only to normal year-end
audit adjustments and the absence of footnotes), such consolidated and
consolidating statements to be certified by the chief executive officer or the
chief financial officer of the Borrower as (i) fairly presenting, in all
material respects the financial condition, results of operations, shareholders'
equity and cash flows of the Borrower and its Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes and do not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements contained
therein, in light of the circumstances under which they were made, not
misleading, and (ii) showing that there were no material contingent obligations,
liabilities for taxes, unusual forward or long‑term commitments, or unrealized
or anticipated losses of the Borrower and its Subsidiaries, except as disclosed
therein and adequate reserves for such items have been made in accordance with
GAAP; and
Documents required to be delivered pursuant to Section 5.2(a) or Section 5.2(b)
may be delivered electronically and if so delivered, shall be deemed to have
been delivered on the date on which such documents are posted on the Borrower's
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) upon request,
the Borrower shall deliver paper copies of such documents to the Administrative
Agent or any Lender until a written request to cease delivering paper copies is
given by the Administrative Agent or such Lender and (ii) the Borrower shall
notify the Administrative Agent and, upon request, each Lender (by telecopier or
electronic mail) of the posting of any such documents and, upon request, provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents.
(c)    Oil and Gas Reserve Reports. The Borrower shall provide, or shall cause
to be provided, to the Administrative Agent:


-67-



--------------------------------------------------------------------------------





(i)    For the August 1, 2017, Borrowing Base redetermination, as soon as
available but in any event on or before July 1, 2017, an Internal Reserve Report
dated effective as of April 1, 2017;
(ii)    For the November 1 Borrowing Base redetermination, as soon as available
but in any event on or before October 1 of each year (beginning October 1,
2017), an Internal Reserve Report dated effective as of the immediately
preceding July 1st;
(iii)    For the May 1 Borrowing Base redetermination, as soon as available but
in any event on or before April 1 of each year (beginning April 1, 2018) an
Independent Reserve Report dated effective as of the immediately preceding
January 1st;
(iv)    Such other information as may be reasonably requested by the
Administrative Agent or any Lender with respect to the Oil and Gas Properties
included or to be included in the Borrowing Base;
(v)    With the delivery of each Reserve Report, a certificate from a
Responsible Officer (a "Borrowing Base Certificate") of the Borrower certifying
that, to the best of his knowledge and in all material respects: (A) the
information contained in the Reserve Report and any other information delivered
in connection therewith is true and correct, (B) except as set forth on an
exhibit to the certificate, on a net basis there are no gas imbalances,
take-or-pay or other prepayments with respect to its Oil and Gas Properties
evaluated in such Reserve Report which would require the Borrower or any of its
Restricted Subsidiaries to deliver Hydrocarbons produced from such Oil and Gas
Properties at some future time without then or thereafter receiving full payment
therefor, (C) none of its Oil and Gas Properties which are classified as Proven
Reserves have been sold since the date of the last Borrowing Base determination
except as set forth on an exhibit to the certificate, which certificate shall
list all of its Oil and Gas Properties sold and in such detail as reasonably
required by the Administrative Agent, (D) except as set forth on a schedule
attached to the certificate, all of the Oil and Gas Properties evaluated by such
Reserve Report are pledged as Collateral for the Obligations, and (E) attached
to the certificate is a list of any real property other than Oil and Gas
Properties acquired since the delivery of the previous Reserve Report which is
either (i) material to the operations of the Loan Parties, or (ii) has a fair
market value in excess of $10,000,000.
(d)    Lease Operating Expenses, Production and Hedging Reports. Concurrently
with the delivery of the financial statements referred to in Section 5.2(a) and
Section 5.2(b) above, a report certified by a Responsible Officer of the
Borrower in form and substance satisfactory to the Administrative Agent prepared
by the Borrower (i) covering each of the Oil and Gas Properties of the Borrower
and its Restricted Subsidiaries and detailing on a monthly basis (A) the lease
operating statements showing the production, revenue, and price information and
associated operating expenses for each such month, (B) any changes to any
producing reservoir, production equipment, or producing well during each such
month, which changes could reasonably be expected to cause a Material Adverse
Change, and (C) any sales of the Borrower's or any Restricted Subsidiaries' Oil
and Gas Properties during each such month, and (ii) setting forth a true and
complete list of all Hedging Arrangements of the Borrower and its Restricted
Subsidiaries and detailing the material terms thereof (including the type, term,
effective date, termination date and notional amounts or volumes), the net mark
to market value thereof, all credit support agreements relating thereto
(including any margin required or supplied), the counterparty to each such
agreement, and comparing actual production volumes for such periods to the
notional volumes covered by such Hedging Arrangement for such periods; provided
that, such required listing of any credit support agreements shall, in no event,
be construed as permitting such credit


-68-



--------------------------------------------------------------------------------





supports which are not permitted under the terms of this Agreement, and (iii)
certifying the Borrower's compliance with Section 6.15 hereof;
(e)    Compliance Certificate. Concurrently with the delivery of the financial
statements referred to in Section 5.2(a) and Section 5.2(b) above, the Borrower
shall provide to the Administrative Agent a duly completed Compliance
Certificate signed by the president or chief financial officer of the Borrower,
commencing with the fiscal quarter ending September 30, 2017.
(f)    Business Plan; Annual Budget. Concurrently with the delivery of the
financial statements referred to in Section 5.2(a) above, the Borrower shall
provide to the Administrative Agent a business and financial plan for the
Borrower and its Restricted Subsidiaries, including an annual operating, capital
and cash flow budget for the current fiscal year, including projected production
volumes during such period;
(g)    Defaults. The Loan Parties shall provide to the Administrative Agent
promptly, but in any event within five Business Days after knowledge thereof, a
notice of each Default or Event of Default known to the Responsible Officer of
the Borrower or to any of its Restricted Subsidiaries, together with a statement
of a Responsible Officer of the Borrower setting forth the details of such
Default or Event of Default and the actions which the Loan Parties have taken
and proposes to take with respect thereto;
(h)    Other Creditors. The Loan Parties shall provide to the Administrative
Agent promptly after the giving or receipt thereof, copies of any default
notices given or received by the Borrower or by any of its Restricted
Subsidiaries pursuant to the terms of any indenture, loan agreement, credit
agreement, or similar agreement;
(i)    Litigation. The Loan Parties shall provide to the Administrative Agent
promptly after the commencement thereof, and in any event no later than 5 days
after, notice of all actions, suits, and proceedings before any Governmental
Authority, affecting the Borrower or any of its Restricted Subsidiaries or any
of their respective assets that has a stated claim for damages in excess of
$10,000,000 or that could otherwise result in a cost, expense or loss to the
Borrower or any of its Restricted Subsidiaries in excess of $10,000,000;
(j)    Environmental Notices. Promptly upon, and in any event no later than 5
days after, the receipt thereof, or the acquisition of knowledge thereof, by any
Loan Party, the Loan Parties shall provide the Administrative Agent with a copy
of any form of request, claim, complaint, order, notice, summons or citation
received from any Governmental Authority or any other Person, (i) concerning
violations or alleged violations of Environmental Laws, which seeks to impose
liability therefore in excess of $10,000,000, (ii) concerning any action or
omission on the part of any of the Loan Parties or any of their former
Subsidiaries in connection with Hazardous Waste, Oil and Gas Waste or Hazardous
Substances which could reasonably result in the imposition of liability in
excess of $10,000,000 or requiring that action be taken to respond to or clean
up a Release of Hazardous Substances, Hazardous Waste or Oil and Gas Waste and
such action or clean-up could reasonably be expected to exceed $10,000,000,
including without limitation any information request related to, or notice of,
potential responsibility under CERCLA, or (iii) concerning the filing of a Lien
upon, against or in connection with the Borrower, any Restricted Subsidiary, or
any of their respective former Subsidiaries, or any of their material leased or
owned Property, wherever located;
(k)    Material Adverse Changes. The Loan Parties shall provide to the
Administrative Agent prompt written notice of any event, development or
circumstance that has had or would reasonably be expected to give rise to a
Material Adverse Change;


-69-



--------------------------------------------------------------------------------





(l)    Termination Events. As soon as possible and in any event (i) within 30
days after the Borrower or any member of the Controlled Group knows or has
reason to know that any Termination Event described in clause (a) of the
definition of Termination Event has occurred, and (ii) within 10 days after the
Borrower or any member of the Controlled Group knows or has reason to know that
any other Termination Event has occurred, the Loan Parties shall provide to the
Administrative Agent a statement of an authorized officer of the Borrower
describing such Termination Event and the action, if any, which the Borrower or
any Affiliate of the Borrower proposes to take with respect thereto;
(m)    Termination of Plans. Promptly and in any event within 10 Business Days
after receipt thereof by the Borrower or any member of the Controlled Group from
the PBGC, the Loan Parties shall provide to the Administrative Agent copies of
each notice received by the Borrower or any such member of the Controlled Group
of the PBGC's intention to terminate any Plan or to have a trustee appointed to
administer any Plan;
(n)    Other ERISA Notices. Promptly and in any event within 10 Business Days
after receipt thereof by the Borrower or any member of the Controlled Group from
a Multiemployer Plan sponsor, the Loan Parties shall provide to the
Administrative Agent a copy of each notice received by the Borrower or any
member of the Controlled Group concerning the imposition or amount of withdrawal
liability imposed on the Borrower or any member of the Controlled Group pursuant
to Section 4202 of ERISA;
(o)    Other Governmental Notices. Promptly and in any event within five
Business Days after receipt thereof by a Loan Party, the Loan Parties shall
provide to the Administrative Agent a copy of any notice, summons, citation, or
proceeding seeking to modify in any material respect, revoke, or suspend any
material contract, license, permit, or agreement with any Governmental
Authority;
(p)    Disputes; etc. The Loan Parties shall provide to the Administrative Agent
prompt written notice of (i) any claims, legal or arbitration proceedings,
proceedings before any Governmental Authority, or disputes, or to the knowledge
of any Loan Party, any such actions threatened, or affecting the Borrower or any
Restricted Subsidiary, which, if adversely determined, could reasonably be
expected to cause a Material Adverse Change, or any material labor controversy
of which a Loan Party has knowledge resulting in or reasonably considered to be
likely to result in a strike against the Borrower or any Restricted Subsidiary,
and (ii) any claim, judgment, Lien or other encumbrance (other than a Permitted
Lien) affecting any Property of the Borrower or any Restricted Subsidiary, if
the value of the claim, judgment, Lien, or other encumbrance affecting such
Property shall exceed $10,000,000;
(q)    Management Letters; Other Accounting Reports. Promptly upon receipt
thereof, a copy of each other report or letter submitted to the Borrower or any
Subsidiary by independent accountants in connection with any annual, interim or
special audit made by them of the books of the Borrower and its Subsidiaries,
and a copy of any response by the Borrower or any Subsidiary of the Borrower, or
the board of directors or managers (or other applicable governing body) of the
Borrower or any Subsidiary of the Borrower, to such letter;
(r)    Purchasers of Production. Promptly upon request, the Loan Parties shall
provide to the Administrative Agent a list of all Persons disbursing proceeds to
the Borrower or any other Loan Party from its Oil and Gas Properties;
(s)    SEC Reporting. (i) Promptly after the same are available, copies of each
annual report, proxy or financial statement or other report or communication
sent to the stockholders of the Borrower, and copies of all annual, regular,
periodic and special reports and registration statements which the Borrower may
file


-70-



--------------------------------------------------------------------------------





or be required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto, and (ii) promptly, and in any event within
five Business Days after receipt thereof by any Loan Party, copies of each
notice or other correspondence received from the SEC (or comparable agency in
any applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party; and
(t)    Other Information. Promptly upon request, the Loan Parties shall provide
to the Administrative Agent such other information respecting the business,
operations, or Property of the Borrower or any Restricted Subsidiary, financial
or otherwise, as any Lender through the Administrative Agent may reasonably
request.
Documents required to be delivered pursuant to Section 5.2(a), Section 5.2(b) or
Section 5.2(s) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower's
website on the Internet at the website address listed in Section 9.9; or (ii) on
which such documents are posted on the Borrower's behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent and each Lender (by
facsimile or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions of such
documents. Notwithstanding anything contained herein, in every instance the
Borrower shall be required to provide paper copies of the Compliance
Certificates required by Section 5.2(e) to the Administrative Agent. Except for
such Compliance Certificates, the Administrative Agent shall have no obligation
to request the delivery or to maintain copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
The Borrower hereby acknowledges that (i) the Administrative Agent and/or the
Arranger will make available to the Lenders and the Issuing Lender materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, "Borrower Materials") by posting the Borrower Materials on Debt
Domain, IntraLinks, SyndTrak Online or another similar electronic system (the
"Platform") and (ii) certain of the Lenders may be "public-side" Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or its securities) (each, a "Public Lender"). The Borrower
hereby agrees that it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (w) all such Borrower Materials shall be clearly and conspicuously
marked "PUBLIC" which, at a minimum, means that the word "PUBLIC" shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
"PUBLIC," the Borrower shall be deemed to have authorized the Administrative
Agent, the Arranger, the Issuing Lender and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 9.8); (y) all Borrower Materials marked "PUBLIC"
are permitted to be made available through a portion of the Platform designated
"Public Investor;" and (z) the Administrative Agent and the Arranger shall be
entitled to treat any Borrower Materials that are not


-71-



--------------------------------------------------------------------------------





marked "PUBLIC" as being suitable only for posting on a portion of the Platform
not designated "Public Investor."
Section 5.3    Insurance.
(a)    Each Loan Party shall carry and maintain all such other insurance in such
amounts and against such risks as is customarily maintained by other Persons of
similar size engaged in similar businesses and acceptable to the Administrative
Agent and with reputable insurers acceptable to the Administrative Agent.
(b)    Copies of all policies of insurance or certificates thereof covering the
property or business of the Loan Parties, and endorsements and renewals thereof,
certified as true and correct copies of such documents by a Responsible Officer
of the Borrower shall be delivered by Borrower to and retained by the
Administrative Agent. All policies of property insurance with respect to the
Collateral either shall have attached thereto a lender's loss payable
endorsement in favor of the Administrative Agent for its benefit and the ratable
benefit of the Secured Parties or name the Administrative Agent as loss payee
for its benefit and the ratable benefit of the Secured Parties, in either case,
in form reasonably satisfactory to the Administrative Agent, and all policies of
liability insurance shall name the Administrative Agent for its benefit and the
ratable benefit of the Secured Parties as an additional insured. All policies or
certificates of insurance shall set forth the coverage, the limits of liability,
the name of the carrier, the policy number, and the period of coverage. All such
policies shall contain a provision that notwithstanding any contrary agreements
between the Borrower, its Restricted Subsidiaries, and the applicable insurance
company, such policies will not be canceled or allowed to lapse without renewal
without at least 30 days' (or such shorter period as may be accepted by the
Administrative Agent) prior written notice to the Administrative Agent.
(c)    If at any time the area in which any improved real property constituting
Collateral is located is designated a "flood hazard area" in any Flood Insurance
Rate Map published by the Federal Emergency Management Agency (or any successor
agency), the Borrower shall, and shall cause each of its Restricted Subsidiaries
to, obtain flood insurance in such total amount as required by Regulation H of
the Federal Reserve Board, as from time to time in effect and all official
rulings and interpretations thereunder or thereof, and otherwise comply with the
National Flood Insurance Program as set forth in the Flood Disaster Protection
Act of 1973, as it may be amended from time to time.
(d)    Notwithstanding Section 2.5(c)(ii) of this Agreement, after the
occurrence and during the continuance of an Event of Default, all proceeds of
insurance, including any casualty insurance proceeds, property insurance
proceeds, proceeds from actions, and any other proceeds, shall be paid directly
to the Administrative Agent and if necessary, assigned to the Administrative
Agent, to be applied in accordance with Section 7.6 of this Agreement, whether
or not the Secured Obligations are then due and payable.
(e)    In the event that any insurance proceeds are paid to any Loan Party in
violation of clause (d), such Loan Party shall hold the proceeds in trust for
the Administrative Agent, segregate the proceeds from the other funds of such
Loan Party, and promptly pay the proceeds to the Administrative Agent with any
necessary endorsement. Upon the request of the Administrative Agent, each of the
Borrower and its Restricted Subsidiaries shall execute and deliver to the
Administrative Agent any additional assignments and other documents as may be
necessary or desirable to enable the Administrative Agent to directly collect
the proceeds as set forth herein.
Section 5.4    Compliance with Laws. Each Loan Party shall comply with all
federal, state, and local laws and regulations (including Environmental Laws)
which are applicable to the operations and


-72-



--------------------------------------------------------------------------------





Property of any Loan Party and maintain all related permits necessary for the
ownership and operation of each Loan Party's Property and business, except in
any case where the failure to so comply could not reasonably be expected to
result in a Material Adverse Change. Without limitation of the foregoing, the
Borrower shall, and shall cause each of its Restricted Subsidiaries to,
(a) maintain and possess all authorizations, Permits, licenses, trademarks,
trade names, rights and copyrights which are necessary to the conduct of its
business, except where the failure to so comply could not reasonably be expected
to result in a Material Adverse Change, and (b) obtain, as soon as practicable,
all consents or approvals required from any states of the United States (or
other Governmental Authorities) necessary to grant the Administrative Agent an
Acceptable Security Interest in at least 90% by value (or if an Event of Default
exists and is continuing, 100% by value) of the Proven Reserves attributable to
the Borrower's and its Restricted Subsidiaries' Oil and Gas Properties.
Section 5.5    Taxes. Each Loan Party shall pay and discharge all federal and
other material taxes, assessments, and other charges and claims related thereto
imposed on the Borrower or any of its Restricted Subsidiaries prior to the date
on which penalties attach other than any tax, assessment, charge, or claims
which is being contested in good faith and for which adequate reserves have been
established in compliance with GAAP.
Section 5.6    New Subsidiaries.
(a)    Subject to Section 6.22, any newly acquired or formed Subsidiary shall be
deemed a Restricted Subsidiary unless designated by Borrower as an Unrestricted
Subsidiary in accordance with the terms of Section 5.6(a). With respect to each
new, Restricted Subsidiary formed or acquired (or, subject to Section 6.22, an
Unrestricted Subsidiary designated as a Restricted Subsidiary) after the
Effective Date, the Borrower shall deliver to the Administrative Agent
(A) prompt written notice of the formation or designation of such Restricted
Subsidiary and all applicable "know your customer", Patriot Act information and
other information described in item (f) of Schedule III and (B) each of the
other items set forth in Schedule III attached hereto within the time
requirements set forth in Schedule III.
(b)    The Borrower may designate by written notification thereof to the
Administrative Agent, any Restricted Subsidiary, including a newly formed or
newly acquired Subsidiary, as an Unrestricted Subsidiary if (i) prior, and after
giving effect to such designation, neither an Event of Default nor a Borrowing
Base Deficiency would exist, (ii) such Person does not own any Property, other
than Property permitted to be sold or otherwise transferred pursuant to Section
6.8 (which such designation shall constitute a transfer for purposes of Section
6.8), (iii) such Person is not a guarantor or the primary obligor with respect
to any Debt permitted under Section 6.1(g) unless such Person will be released
contemporaneously with such designation, (iv) such Person is not a party to any
agreement, contract, arrangement or understanding with the Borrower or any other
Loan Party unless the terms of such agreement, contract, arrangement or
understanding are permitted by Section 6.10, (v) such designation is deemed to
be an Investment in an Unrestricted Subsidiary in an amount equal to the fair
market value as of the date of such designation of the Borrower's direct or
indirect ownership interest in such Person, and such Investment would be
permitted to be made at the time of such designation under Section 6.3,
(vi) such designation is effective as of the last Business Day of a fiscal
quarter, and (v) the Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower certifying that such designation complies
with the requirements of this Section 5.6(b). For purposes of the foregoing, the
designation of a Person as an Unrestricted Subsidiary shall be deemed to be the
designation of all present and future subsidiaries of such Person as
Unrestricted Subsidiaries. Except as provided in this Section 5.6(b), no
Restricted Subsidiary may be re-designated as an Unrestricted Subsidiary.


-73-



--------------------------------------------------------------------------------





(c)    Notwithstanding anything herein to the contrary, at no time shall any
Subsidiary be an Unrestricted Subsidiary if it is a "restricted subsidiary" for
purposes of any indenture, credit agreement or similar agreement that contains
the concept of "restricted" and "unrestricted" subsidiaries or otherwise
provides a guarantee of, or provides collateral security for, the obligations
thereunder.
(d)    In the case of the acquisition, formation or designation of a Restricted
Subsidiary, such new Restricted Subsidiary shall be deemed to have made or
acquired all Investments owned by it and incurred all Indebtedness and other
obligations owing by it and all Liens to which it or any of its properties are
subject, on the date of such designation, acquisition, or formation.
(e)    The Borrower:
(i)    will cause the management, business and affairs of each Loan Party to be
conducted in such a manner (including, without limitation, by keeping separate
books of account, furnishing separate financial statements of Unrestricted
Subsidiaries to creditors and potential creditors thereof and by not permitting
Properties of the Loan Parties to be commingled) so that each Unrestricted
Subsidiary will be treated as an entity separate and distinct from Loan Parties;
(ii)    will cause each Unrestricted Subsidiary (A) to refrain from maintaining
its assets in such a manner that would make it costly or difficult to segregate,
ascertain or identify as its individual assets from those of any Loan Party and
(B) to observe all corporate formalities;
(iii)    will not, and will not permit any other Loan Party to, incur, assume,
guarantee or be or become liable for any Debt of any of the Unrestricted
Subsidiaries;
(iv)    will not, and will not permit any other Loan Party to, permit any credit
agreement for a senior credit facility, a loan agreement for a senior credit
facility, a note purchase agreement for the sale of promissory notes or an
indenture governing capital markets debt instruments pursuant to which any Loan
Party is a borrower, issuer or guarantor (the "Relevant Debt"), the terms of
which would, upon the occurrence of a default under any Debt of an Unrestricted
Subsidiary, (A) result in, or permit the holder of any Relevant Debt to declare
a default on such Relevant Debt or (B) cause the payment of any Relevant Debt to
be accelerated or payable before the fixed date on which the principal of such
Relevant Debt is due and payable;
(v)    will not permit any Unrestricted Subsidiary to hold any Equity Interest
in, or any Debt of, any Loan Party;
(vi)    will not, and will not permit any Loan Party to, create, assume, incur
or suffer to exist any Lien on or in respect of any of its Property (other than
any of its interest in the Equity Interest of an Unrestricted Subsidiary) for
the benefit of an Unrestricted Subsidiary;
(vii)    will not and will not permit any Loan Party to, sell, assign, pledge,
or otherwise transfer any of its Properties to any Unrestricted Subsidiary,
except as permitted under Section 6.8 and on terms permitted by Section 6.10;
and
(viii)    except as permitted under Section 6.3, make or permit to exist any
loans, advances, or capital contributions to, or make any investment in, or
purchase or commit to purchase any stock or other securities or evidences of
indebtedness of or interests in, any Unrestricted Subsidiary or in any of its
Properties.


-74-



--------------------------------------------------------------------------------





Section 5.7    Agreement to Pledge; Security. Each Loan Party agrees that at all
times, the Administrative Agent shall have an Acceptable Security Interest in
the Collateral to secure the performance and payment of the Secured Obligations.
Each Loan Party shall grant to the Administrative Agent a Lien in any Property
of such Loan Party or such Subsidiary now owned or hereafter acquired (other
than owned or leased real property unless otherwise requested by the
Administrative Agent) promptly and to take such actions as may be required under
the Security Documents to ensure that the Administrative Agent has an Acceptable
Security Interest in such Property. Notwithstanding the foregoing, the Borrower
shall, and shall cause each Restricted Subsidiary to take such actions,
including execution and delivery of any Security Documents necessary to create,
perfect and maintain an Acceptable Security Interest in favor of the
Administrative Agent in 100% of Equity Interests issued by any Subsidiaries
which are owned by the Borrower or any Restricted Subsidiary.
Section 5.8    Deposit Accounts. Each Loan Party shall (a) maintain all Deposit
Accounts (as defined in the Pledge and Security Agreement) with the
Administrative Agent or a Lender, (b) subject all such Deposit Accounts to
Control Agreements (as defined in the Pledge and Security Agreement), and
(c) subject all Securities Accounts (as defined in the Pledge and Security
Agreement) to Control Agreements; provided that clauses (a) through (c) shall
not apply to Excluded Accounts (as defined in the Pledge and Security
Agreement). Each Loan Party hereby authorizes the Administrative Agent to
exercise control over any deposit account or securities account pursuant to any
Control Agreement under any one or more of the following circumstances: (i)
following an Event of Default, (ii) as otherwise agreed to by the Borrower or
other Loan Party, as applicable, and (iii) as otherwise permitted by applicable
Legal Requirement.
Section 5.9    Records; Inspection. Each Loan Party shall maintain proper,
complete and consistent books of record with respect to such Person's
operations, affairs, and financial condition. From time to time upon reasonable
prior notice, each Loan Party shall permit any Lender at such reasonable times
and intervals and to a reasonable extent and under the reasonable guidance of
officers of or employees delegated by officers of such Loan Party, to, subject
to any applicable confidentiality considerations, examine and copy the books and
records of such Loan Party, to visit and inspect the Property of such Loan
Party, and to discuss the business operations and Property of such Loan Party
with the officers and directors thereof.
Section 5.10    Maintenance of Property. Each Loan Party shall maintain their
material owned, leased, or operated Property in good condition and repair,
normal wear and tear excepted; and shall abstain from and conduct due diligence
with respect to any Properties to be acquired to confirm that the seller has
abstained from, knowingly or willfully permitting the commission of waste or
other injury, destruction, or loss of natural resources, or the occurrence of
pollution, contamination, or any other condition in, on or about the owned or
operated Property involving the Environment that could reasonably be expected to
result in Response activities and that could reasonably be expected to cause a
Material Adverse Change.
Section 5.11    Title Evidence and Opinions. The Borrower shall from time to
time upon the reasonable request of the Administrative Agent, take such actions
and execute and deliver such documents and instruments as the Administrative
Agent shall require to ensure that the Administrative Agent shall, at all times,
have received satisfactory title evidence, which title evidence shall be in form
and substance acceptable to the Administrative Agent in its sole reasonable
discretion and shall include information regarding the before payout and after
payout ownership interests held by the Borrower and the Borrower's Restricted
Subsidiaries, for all wells located on the Oil and Gas Properties, covering at
least (x) 80% of the present value of the Proven Reserves of the Borrower and
its Restricted Subsidiaries or (y) 95% of the present value of PDP Reserves of
the Borrower and its Restricted Subsidiaries, in each case, as reasonably
determined by the Administrative Agent.


-75-



--------------------------------------------------------------------------------





Section 5.12    Further Assurances; Cure of Title Defects. The Borrower shall,
and shall cause each Restricted Subsidiary to, cure promptly any defects in the
creation and issuance of the Notes and the execution and delivery of the
Security Documents, this Agreement and the other Loan Documents. The Borrower
hereby authorizes the Administrative Agent to file any financing statements
without the signature of the Borrower or such Restricted Subsidiary, as
applicable, to the extent permitted by applicable law in order to perfect or
maintain the perfection of any security interest granted under any of the Loan
Documents. The Borrower at its expense will, and will cause each Restricted
Subsidiary to, promptly execute and deliver to the Administrative Agent upon
request all such other documents, agreements and instruments to comply with or
accomplish the covenants and agreements of the Borrower or any Restricted
Subsidiary, as the case may be, in the Security Documents and this Agreement, or
to further evidence and more fully describe the collateral intended as security
for the Obligations, or to correct any omissions in the Security Documents, or
to state more fully the security obligations set out herein or in any of the
Security Documents, or to perfect, protect or preserve any Liens created
pursuant to any of the Security Documents, or to make any recordings, to file
any notices or obtain any consents, all as may be necessary or appropriate in
connection therewith or to enable the Administrative Agent to exercise and
enforce its rights and remedies with respect to any Collateral. Within 30 days
after (a) a request by the Administrative Agent or the Lenders to cure any title
defects or exceptions which are not Permitted Liens raised by such information
or (b) a notice by the Administrative Agent that the Borrower has failed to
comply with Section 5.11 above, the Borrower shall (i) cure such title defects
or exceptions which are not Permitted Liens or substitute acceptable Oil and Gas
Properties with no title defects or exceptions except for Permitted Liens
covering Collateral of an equivalent value and (ii) deliver to the
Administrative Agent satisfactory title evidence (including supplemental or new
title opinions meeting the foregoing requirements) in form and substance
acceptable to the Administrative Agent in its reasonable business judgment as to
the Borrower's and its Restricted Subsidiaries' ownership of such Oil and Gas
Properties and the Administrative Agent's Liens and security interests therein
as are required to maintain compliance with Section 5.11.
Section 5.13    Leases; Development and Maintenance. The Borrower shall, and
shall cause its Restricted Subsidiaries to, (a) pay and discharge promptly, or
cause to be paid and discharged promptly, all rentals, delay rentals, royalties,
overriding royalties, payments out of production and other indebtedness or
obligations accruing under, and perform or cause to be performed each and every
act, matter or thing required by each and all of, the oil and gas leases and all
other agreements and contracts constituting or affecting the Oil and Gas
Properties of the Borrower and its Restricted Subsidiaries (except where the
amount thereof is being contested in good faith by appropriate proceedings), (b)
do all other things necessary to keep unimpaired its rights thereunder and
prevent any forfeiture thereof or default thereunder, and operate or cause to be
operated such Properties as a prudent operator would in accordance with industry
standard practices and in compliance with all applicable proration and
conservation Legal Requirements and any other Legal Requirements of every
Governmental Authority, whether state, federal, municipal or other jurisdiction,
from time to time constituted to regulate the development and operations of oil
and gas properties and the production and sale of oil, gas and other
Hydrocarbons therefrom, and (c) maintain (or cause to be maintained) the Leases,
wells, units and acreage to which the Oil and Gas Properties of the Borrower and
its Restricted Subsidiaries pertain in a prudent manner consistent with industry
standard practices.
ARTICLE 6    
NEGATIVE COVENANTS
So long as any Obligation shall remain unpaid, any Lender shall have any
Commitment hereunder, or there shall exist any Letter of Credit Exposure, each
Loan Party agrees to comply with the following covenants.


-76-



--------------------------------------------------------------------------------





Section 6.1    Debt. No Loan Party shall create, assume, incur, or in any manner
become liable, directly, indirectly, or contingently in respect of, any Debt
other than the following (collectively, the "Permitted Debt"):
(a)    the Obligations;
(b)    intercompany Debt incurred in the ordinary course of business owed by any
Loan Party to any other Loan Party; provided that such Debt is subordinated to
the Obligations and is also permitted under Section 6.3;
(c)    Debt of any Restricted Subsidiary consisting of sureties or bonds
provided to any Governmental Authority or other Person and assuring payment of
contingent liabilities of a Loan Party in connection with the operation of its
Oil and Gas Properties, including with respect to plugging, facility removal and
abandonment of its Oil and Gas Properties, worker's compensation claims,
performance, bid or other surety or bond obligations;
(d)    purchase money indebtedness and Capital Leases of any Restricted
Subsidiary in an aggregate principal amount not to exceed $5,000,000 at any
time; provided no Loan Party may enter into additional indebtedness of the type
described in this clause (d) if a Default is continuing or entering into the
additional indebtedness could reasonably be expected to cause a Default;
(e)    Hedging Arrangements to the extent not prohibited under Section 6.15;
provided that (i) such Debt shall not be secured, except (x) such Debt owing to
a Swap Counterparty that is secured under the Loan Documents and, (y) in the
case of Debt pursuant to the Hedging Arrangements contemplated under the
Mercuria ISDA, collateral in the form of the Mercuria Letters of Credit (to the
extent permitted under this Agreement), (ii) such Debt shall not obligate the
Borrower or any of its Restricted Subsidiaries to any margin call requirements
including any requirement to post cash collateral, property collateral or a
letter of credit (except for those Letters of Credit issued in accordance with
Section 6.15(b)(v) and Section 6.15(c)(v), which includes the Mercuria Letter of
Credit), and (iii) such Debt shall not include any deferred premium payments
associated with Hedge Arrangements;
(f)    Debt in the form of (i) accounts payable to trade creditors for goods or
services (ii) payment obligations to a Banking Services Provider under
commercial cards to the extent that such payment obligations arise in connection
with the payment by such Banking Services Provider of accounts payable to trade
creditors of the Loan Parties for goods or services, and (iii) current operating
liabilities (other than for borrowed money) which in each case is (x) incurred
in the ordinary course of business, as presently conducted and (y) not more than
90 days past due, unless contested in good faith by appropriate proceedings and
adequate reserves for such items have been made in accordance with GAAP; and
(g)    Debt consisting of senior unsecured notes issuances, any amendments
thereto, or other extensions, supplements, refinancings, renewals, or other
modifications thereof, in each case, that meet the following requirements (such
notes under this clause (g) being referred to herein as the "Permitted Notes"):
(i)    the Net Leverage Ratio, calculated on a pro forma basis after giving
effect to the incurrence, amendment, extension, supplementation, refinancing,
renewal, or modification of such Debt, shall not be more than 3.50 to 1.00 and
the Borrower is in pro forma compliance with Section 6.16(b) after giving effect
to any such issuance;


-77-



--------------------------------------------------------------------------------





(ii)    the Availability shall not be less than 25% of the then existing
Borrowing Base, after giving effect to the incurrence, amendment, extension,
supplementation, refinancing, renewal, or modification of such Debt and the
corresponding reduction to the Borrowing Base pursuant to Section 2.2(e);
(iii)    such Debt is not secured by any Lien;
(iv)    no principal amount of such Debt matures earlier than six months after
the Maturity Date;
(v)    such Debt shall not have any amortization or other requirement to
purchase, redeem, retire, defease or otherwise make any payment in respect
thereof, other than at scheduled maturity thereof and mandatory prepayments
which are customary with respect to such type of Debt and that are triggered
upon change in control and sale of all or substantially all assets;
(vi)    the agreement or indenture governing any such Debt does not impose
representations, warranties, covenants, conditions, mandatory prepayments,
events of default, remedies or other provisions similar to the foregoing that
are materially more restrictive or burdensome as a whole than the terms and
provisions set forth in the documentation evidencing the July 2021 7.875% Senior
Notes, as in effect on September 14, 2016; provided that the inclusion of any
covenant that is customary with respect to such type of Debt and that is not
found in this Agreement shall not be deemed to be more restrictive for purposes
of this clause (vi);
(vii)    no Default or Event of Default is occurring at the time of, or would
occur as a result of, any such issuance, amendment, extension, supplementation,
refinancing, renewal, or modification;
(viii)    the agreement or indenture governing any such debt shall not have any
restriction (A) on the ability of the Borrower or any of its Restricted
Subsidiaries to guarantee the Secured Obligations or to pledge assets as
Collateral for the Secured Obligations, or (B) on the ability of the Borrower or
any of its Restricted Subsidiaries to amend, modify, restate or otherwise
supplement this Agreement or the other Loan Documents; and
(ix)    upon the issuance, amendment, extension, supplementation, refinancing,
renewal, or modification of any such Debt, the Borrowing Base shall be
automatically reduced in accordance with and to the extent required by Section
2.2(e).
(h)    endorsements of negotiable instruments for collection in the ordinary
course of business;
(i)    Debt owing to insurance providers and arising in connection with the
financing of insurance premium payments;
(j)    Debt described in clause (k) of the definition thereof to the extent such
guaranty obligations are made by one Loan Party in respect of permitted
obligations of another Loan Party; provided that such guaranty would otherwise
be Permitted Debt;
(k)    Debt not otherwise permitted under the preceding provisions of this
Section 6.1; provided that, the aggregate outstanding principal amount thereof
shall not exceed $20,000,000 at any time; and


-78-



--------------------------------------------------------------------------------





(l)    Debt under Approved Transportation Agreements and other take-or-pay
arrangements in an aggregate maximum amount not to exceed $50,000,000 for the
life of such take-or-pay arrangements (excluding from such calculation the
amount of any Debt of the type described in clause (j) of the definition thereof
under the Approved Transportation Agreements); and
(m)    Debt of the type described in clause (j) of the definition thereof under
the Approved Transportation Agreements.
Section 6.2    Liens. No Loan Party shall create, assume, incur, or suffer to
exist any Lien on the Property of any Loan Party or any Subsidiary, whether now
owned or hereafter acquired, or assign any right to receive any income, other
than the following (collectively, the "Permitted Liens"):
(a)    Liens securing the Secured Obligations pursuant to the Security
Documents;
(b)    Liens imposed by law, such as materialmen's, mechanics', carriers',
workmen's and repairmen's liens, and other similar liens arising in the ordinary
course of business securing obligations which are not overdue for a period of
more than 30 days or are being contested in good faith by appropriate procedures
or proceedings and for which adequate reserves have been established;
(c)    Liens for Taxes, assessment, or other governmental charges which are not
yet due and payable or which are being actively contested in good faith by
appropriate proceedings and adequate reserves for such items have been made in
accordance with GAAP;
(d)    Liens securing purchase money Debt or Capital Lease obligations permitted
under Section 6.1(d); provided that (i) each such Lien encumbers only the
Property purchased in connection with the creation of any such purchase money
Debt or is the subject of any such Capital Lease, and all proceeds thereof
(including insurance proceeds), and the amount secured thereby is not increased,
and (ii) such Lien does not attach to any Oil and Gas Properties evaluated in
the Reserve Report used in the most recent determination of the Borrowing Base;
(e)    encumbrances consisting of minor easements, zoning restrictions, or other
restrictions on the use of real property that do not (individually or in the
aggregate) materially affect the value of the assets encumbered thereby or
materially impair the ability of any Loan Party to use such assets in its
business, and none of which is violated in any material aspect by existing or
proposed structures or land use;
(f)    judgment and attachment Liens not giving rise to an Event of Default,
provided that (i) any appropriate legal proceedings which may have been duly
initiated for the review of such judgment shall not have been finally terminated
or the period within which such proceeding may be initiated shall not have
expired and (ii) no action to enforce such Lien has been commenced;
(g)    Liens in favor a banking institution arising by operation of law
encumbering deposits in accounts that are not subject to Account Control
Agreements and that are not required to be subject to Account Control Agreements
in accordance with the terms hereof held by such banking institution incurred in
the ordinary course of business and which are within the general parameters
customary in the banking industry;
(h)    Liens arising under operating agreements, unitization and pooling
agreements and orders, farmout agreements, gas balancing agreements, and other
agreements, in each case that are customary in the oil, gas and mineral
production business and that are entered into by any Loan Party in the ordinary
course of business provided that (i) such Liens are taken into account in
computing the net revenue interests and


-79-



--------------------------------------------------------------------------------





working interests of the Borrower or any of its Restricted Subsidiaries
warranted in the Security Documents or this Agreement, (ii) such Liens do not
secure borrowed money, (iii) such Liens secure amounts that are not yet due or
are being contested in good faith by appropriate proceedings, if such reserve as
may be required by GAAP shall have been made therefor, (iv) such Liens are
limited to the assets that are the subject of such agreements, and (vi) such
Liens, if in favor of an Affiliate of a Loan Party, is subordinated to the
Obligations pursuant to a Subordination Agreement;
(i)    royalties, overriding royalties, net profits interests, production
payments, reversionary interests, calls on production, preferential purchase
rights and other burdens on or deductions from the proceeds of production, that
do not secure Debt for borrowed money and that are taken into account in
computing the net revenue interests and working interests of the Loan Parties
warranted in the Security Documents or in this Agreement;
(j)    pledges or deposits made in the ordinary course of business in compliance
with workers' compensation, unemployment insurance or other social security laws
or regulations; and
(k)    Liens on property not constituting Collateral and not otherwise permitted
by the foregoing clauses of this Section 6.2; provided that the aggregate
principal or face amount of all Debt secured under this Section 6.2(k) shall not
exceed $2,000,000.
Section 6.3    Investments. No Loan Party shall make or hold (x) any direct or
indirect investment in any Person, including capital contributions to the
Person, investments in or the acquisition of the debt or equity securities of
the Person, or (y) any loans, guaranties, trade credit, or other extensions of
credit to any Person, other than the following (collectively, the "Permitted
Investments"):
(a)    investments in the form of trade credit to customers of a Loan Party
arising in the ordinary course of business and represented by accounts from such
customers;
(b)    investments in the form of Cash and Liquid Investments held by a Loan
Party;
(c)    loans, advances and equity contributions by a Loan Party to any other
Loan Party;
(d)    creation of any additional Subsidiaries domiciled in the U.S. in
compliance with Section 5.6 and Schedule III;
(e)    investments (i) in direct ownership interests in additional Oil and Gas
Properties and gas gathering systems related thereto (including, for the
avoidance of doubt, the acquisition of 100% of the Equity Interests of a Person
owning such assets) or (ii) related to oil and gas mineral interests and leases
owned by a Loan Party or a Person that will become a Loan Party upon acquisition
of such Person by a Loan Party, farm-out, farm-in, joint operating, joint
venture, participation or area of mutual interest agreements, gathering and
processing systems, pipelines and other midstream assets or other similar
arrangements in each case, which are related or ancillary to Oil and Gas
Properties owned by the Loan Parties and which are usual and customary in the
oil and gas exploration and production business located within the geographic
boundaries of the United States of America; provided that (w) if requested by
the Administrative Agent, such assets are pledged as Collateral pursuant to
Section 5.7; (x) no Default, Event of Default or Borrowing Base Deficiency shall
exist after giving effect thereto, (y) any such investment is not the purchase
or acquisition (in one or a series of transactions) of Property of another
Person that constitutes a business unit, unless such acquisition is an
acquisition of 100% of the Equity Interests of such person; and (z) if any
investment is in


-80-



--------------------------------------------------------------------------------





the form of an acquisition of the Equity Interests of a Person, such Person
shall become a Loan Party pursuant to Section 5.6;
(f)    loans or advances to Managers in the ordinary course of business of the
Borrower or any of its Restricted Subsidiaries the proceeds of which are used
for purposes other than acquiring Equity Interests in the Borrower, in each case
only as permitted by applicable law, in an aggregate principal amount
outstanding not to exceed $1,000,000 at any time;
(g)    the investment made by XTR in PRH pursuant to the PRH Contribution
Agreement and the PRH LLC Agreement so long as (i) the aggregate amount of cash
contributed by XTR to PRH pursuant thereto does not exceed $5,000,000 and
(ii) the amount of cash and the fair market value of the assets contributed by
XTR to PRH pursuant thereto does not exceed $10,000,000 in the aggregate; and
(h)    other investments in an aggregate amount not to exceed $15,000,000.
Section 6.4    Acquisitions. No Loan Party shall make any Acquisition (other
than any action that would otherwise be permitted by Section 6.3 to the extent
such action constitutes an Acquisition) without the consent of the Majority
Lenders.
Section 6.5    Agreements Restricting Liens.
(a)    No Loan Party shall create, incur, assume or permit to exist any
contract, agreement or understanding which in any way prohibits or restricts the
granting, conveying, creation or imposition of any Lien on any of its Property,
whether now owned or hereafter acquired, to secure the Secured Obligations or
restricts any Subsidiary from paying Restricted Payments to the Borrower, or
which requires the consent of or notice to other Persons in connection
therewith, other than (i) this Agreement, (ii) the Loan Documents, (iii)
agreements governing Debt permitted by Section 6.1(d) to the extent such
restrictions govern only the asset financed pursuant to such Debt, and (iv) any
prohibition or limitation that exists pursuant to applicable requirements of a
Governmental Authority.
(b)    No Loan Party shall create or otherwise cause or suffer to exist or
become effective any consensual encumbrance or restriction on the ability of any
Loan Party to (i) pay dividends or make any other distributions to any Loan
Party or any Subsidiary on its Equity Interests or with respect to any other
interest or participation in, or measured by, its profits, (ii) pay any Debt or
other obligation owed to any Loan Party or (iii) make loans or advances to any
Loan Party, except in each case for such encumbrances or restrictions existing
under or by reason of (A) this Agreement and the other Loan Documents, (B) the
agreements and instruments governing the Permitted Notes and (C) applicable
Legal Requirements.
Section 6.6    Use of Proceeds; Use of Letters of Credit. No Loan Party shall:
(a) use the proceeds of the Loans or the Letters of Credit for any purposes
other than (i) to refinance the outstanding Advances and Letters of Credit under
the Existing Credit Agreement, (ii) the working capital purposes of any Loan
Party, (iii) capital and operating expenditures of any Loan Party, or (iv) other
general corporate purposes of any Loan Party. No Loan Party shall directly or
indirectly, use any part of the proceeds of Loans or Letters of Credit for any
purpose which violates, or is inconsistent with, Regulations T, U, or X. If
requested by the Administrative Agent, the Borrower will furnish to the
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form U-1 or such other form referred to
in Regulations T, U, or X of the Federal Reserve Board, as the case may be.
Section 6.7    Corporate Actions; Accounting Changes.


-81-



--------------------------------------------------------------------------------





(a)    No Loan Party shall merge or consolidate with or into any other Person,
except that the Borrower may merge with any Wholly-Owned Restricted Subsidiary
of the Borrower, and any Wholly-Owned Restricted Subsidiary or Unrestricted
Subsidiary of the Borrower may merge or be consolidated with or into any other
Wholly-Owned Restricted Subsidiary of the Borrower; provided that (i) in any
merger involving the Borrower, the Borrower shall be the surviving entity, and
otherwise, such Wholly-Owned Restricted Subsidiary (and not such Unrestricted
Subsidiary) shall be the surviving entity, and (ii) at the time of any such
merger or consolidation and immediately after giving effect thereto, no Default,
Event of Default or Borrowing Base Deficiency shall have occurred and the
Administrative Agent shall continue to have an Acceptable Security Interest in
the Collateral.
(b)    No Loan Party shall (i) without 30 days (or such earlier date as may be
accepted in writing by the Administrative Agent in its sole discretion from time
to time) prior written notice to the Administrative Agent, change its name,
change its state of incorporation, formation or organization, change its
organizational identification number or reorganize in another jurisdiction, (ii)
create or suffer to exist any Subsidiary not existing on the date of this
Agreement, provided that, the Borrower may create or acquire a new Subsidiary if
the Loan Parties and such new Subsidiary complies with Section 5.6 and Schedule
III, and such transactions otherwise comply with the terms of this Agreement,
(iii) sell or otherwise dispose of any of its ownership interest in any of its
Restricted Subsidiaries, or in any manner rearrange its business structure as it
exists on the date of this Agreement (except as would be permitted by Section
6.7(a) or Section 6.8), (iv) change its method of accounting employed in the
preparation of the financial statements referred to in Section 4.4 or change the
last day of its fiscal year from December 31 of each year, or the last days of
the first three fiscal quarters in each of its fiscal years from March 31, June
30 and September 30 of each year, respectively, unless required to conform to
GAAP or approved in writing by the Administrative Agent, or (v) reorganize in
any jurisdiction other than the United States and any subdivision thereof.
(c)    No Loan Party shall without prior written notice to, and prior consent
of, the Administrative Agent, amend, supplement, modify or restate its articles
or certificate of incorporation or formation, limited partnership agreement,
bylaws, limited liability company agreements, or other equivalent organizational
documents in a manner materially adverse to the Lenders.
Section 6.8    Sale of Assets. No Loan Party shall sell, convey, or otherwise
transfer (including, without limitation, the designation of a Restricted
Subsidiary as an Unrestricted Subsidiary) any of its Property (including,
without limitation, any working interest, overriding royalty interest,
production payments, net profits interest, royalty interest, or mineral fee
interest) other than, so long as no Default or Event of Default exists or would
result therefrom:
(a)    the sale of Hydrocarbons (other than Oil and Gas Properties) or Liquid
Investments in the ordinary course of business,
(b)    Asset Sales of equipment that is (i) obsolete, worn out or uneconomic and
disposed of in the ordinary course of business, (ii) no longer necessary for the
business of such Person or (iii) contemporaneously replaced by equipment of at
least comparable value and use,
(c)    Asset Sales of Property between or among Loan Parties; provided that, if
such Property is Collateral, the Loan Party receiving such Property will
reaffirm the Lien in such Collateral in form and substance acceptable to the
Administrative Agent;


-82-



--------------------------------------------------------------------------------





(d)    Asset Sales of Oil and Gas Properties to which no Proven Reserves are
attributable and which is not Collateral or which is not otherwise required
pursuant to the terms of this Agreement to be Collateral;
(e)    so long as no Default, Event of Default or Borrowing Base Deficiency
exists or would result therefrom (after giving effect to any prepayment required
under Section 2.5(c)), the Asset Sale of Oil and Gas Properties which are
attributable to Proven Reserves; provided that, (A) if such properties are
classified as developed, then either (i) at least 80% of the consideration
received by the Loan Party in respect of such Asset Sale shall be cash or cash
equivalents, or (ii) such properties shall be sold in a substantially
simultaneous asset exchange and the consideration received by the Loan Party in
respect of such Asset Sale shall be (i) cash or cash equivalents, (ii) other Oil
and Gas Properties classified as Proven Reserves or (iii) a combination of the
foregoing, (B) if such properties are not classified as developed, then the
consideration received by the Loan Party in respect of such Asset Sale shall be
(i) cash or cash equivalents, (ii) other Oil and Gas Properties classified as
Proven Reserves or (iii) a combination of the foregoing, (C) the consideration
received in respect of such Asset Sale shall be equal to or greater than the
fair market value of such Oil and Gas Properties, interest therein or Restricted
Subsidiary subject of such Asset Sale (as reasonably determined by the board of
directors or the equivalent governing body of the Borrower and, if requested by
the Administrative Agent, the Borrower shall deliver a certificate of a
Responsible Officer of the Borrower certifying to that effect), (D) if any such
Asset Sale is of a Restricted Subsidiary owning Oil and Gas Properties, such
Asset Sale shall include all the Equity Interests of such Restricted Subsidiary;
and (E) the Borrower shall certify to the Administrative Agent its estimation of
the fair market value of the Oil and Gas Properties subject to such Asset Sale
and if, upon the consummation of any such Asset Sale of Oil and Gas Properties,
the BB Variation Amount shall exceed 5% of the most recently redetermined
Borrowing Base, then the Borrowing Base shall be reduced in accordance with
Section 2.2(e);
(f)    so long as no Default, Event of Default or Borrowing Base Deficiency
exists or would result therefrom (after giving effect to any prepayment required
under Section 2.5(c)), Asset Sales consisting of the unwinding, novation,
amendment, restructuring or other termination of Hedging Arrangements; provided
that, (i) 100% of the consideration received in respect of such Asset Sale shall
be cash or cash or Liquid Investments or other Hedging Arrangements, (ii) the
consideration received in respect of such Asset Sale shall be equal to or
greater than the fair market value of such Hedging Arrangements; and (iii) if,
upon such novation, amendment, restructuring, unwind or other termination of any
such Hedging Arrangement, the BB Variation Amount shall exceed 5% of the most
recently redetermined Borrowing Base, then the Borrowing Base shall be reduced
in accordance with Section 2.2(e);
(g)    subject to Section 2.5(c), the issuance of Equity Interests (other than
Disqualified Capital Stock) in the Borrower for cash; and
(h)    (i) Permitted Investments of the type described in Section 6.3(g) and
(ii) other Asset Sales of Property not constituting Oil and Gas Properties and
not otherwise permitted by this Section 6.8, the aggregate consideration of
which shall not exceed $5,000,000 during the term of this Agreement.
Section 6.9    Restricted Payments. No Loan Party shall make any Restricted
Payments except that so long as no Default, Event of Default or Borrowing Base
Deficiency exists or would result therefrom:
(a)    the Restricted Subsidiaries of the Borrower may make Restricted Payments
to the Borrower or any other Loan Party that is a Restricted Subsidiary of the
Borrower,


-83-



--------------------------------------------------------------------------------





(b)    any Loan Party or Restricted Subsidiary may declare and pay dividends
with respect to its Equity Interests payable solely in additional shares or
units of its Equity Interests (other than Disqualified Capital Stock);
(c)    the Loan Parties may make Restricted Payments in respect of subordinated
Debt permitted pursuant to Section 6.1; provided that such Restricted Payments
are permitted pursuant to Section 6.17;
(d)    the Loan Parties may make Restricted Payments pursuant to and in
accordance with equity incentive plans or other benefit plans for management or
employees or directors of the Borrower and its Restricted Subsidiaries;
(e)    the Loan Parties may effect the repurchase, redemption, acquisition,
cancellation or other retirement for value of the Borrower's Equity Interests
and the termination of options to purchase Equity Interests of the Borrower, in
each instance, held by a former or current directors, officers and employees (or
their estates, spouses or former spouses) of any Loan Party upon their death,
disability, retirement or termination of employment for a maximum cash
consideration not to exceed $1,000,000 in any fiscal year;
(f)    the Borrower may make the required quarterly cash coupon distributions
owing in respect of the OZ Preferred Equity to the holders of the OZ Preferred
Equity so long as (i) the cash distribution coupon rate for the OZ Preferred
Equity does not exceed 5.875% per annum and (ii) before and after giving effect
to such cash distribution, (A) the Net Leverage Ratio is not more than 3.50 to
1.00 and (B) Availability is equal to or greater than an amount equal to 15% of
the lesser of (I) the then effective Borrowing Base and (II) the aggregate
Commitments then in effect; and
(g)    the Borrower may make the make-whole payment owing in respect of the tax
gross up requirement described in Section 3(b) of the OZ Preferred Equity
Agreement.
Section 6.10    Affiliate Transactions. No Loan Party shall directly or
indirectly, enter into or permit to exist any transaction or series of
transactions (including, but not limited to, the purchase, sale, lease or
exchange of Property, the making of any investment, the giving of any guaranty,
the assumption of any obligation or the rendering of any service) with any of
its Affiliates which are not Loan Parties unless such transaction or series of
transactions is on terms no less favorable to the Borrower or any Restricted
Subsidiary, as applicable, than those that could be obtained in a comparable
arm's length transaction with a Person that is not such an Affiliate except the
restrictions in this Section 6.10 shall not apply to: (x) compensation
arrangements and customary indemnification agreements for directors (or the
members of the comparable governing body), officers and other employees of the
Borrower and the other Loan Parties entered into in the ordinary course of
business, (y) Restricted Payments permitted by Section 6.9 or (z) any loans or
advances permitted by Section 6.3(f).
Section 6.11    Line of Business; No International Operations. The Borrower will
not, and will not permit any other Loan Party to, allow any material change to
be made in the character of its business as an independent oil and gas
exploration and production company. The Borrower will not, and will not permit
any other Loan Party to, acquire or make any other expenditure (whether such
expenditure is capital, operating or otherwise) in or related to, any Oil and
Gas Properties not located within the geographical boundaries of the United
States, excluding the outer continental shelf thereof.
Section 6.12    Hazardous Materials. No Loan Party (a) shall create, handle,
transport, use, or dispose of any Hazardous Substance, Hazardous Waste or Oil
and Gas Waste, except in the ordinary course of its business and except in
compliance with Environmental Law other than to the extent that such non-


-84-



--------------------------------------------------------------------------------





compliance could not, individually or in the aggregate, reasonably be expected
to result in a material liability of a Loan Party or in any liability to the
Lenders or the Administrative Agent, and (b) shall release any Hazardous
Substance, Hazardous Waste or Oil and Gas Waste into the Environment or Natural
Resource and shall not permit any Loan Party's or any Subsidiary's Property to
be subjected to any Release of Hazardous Substance, Hazardous Waste or Oil and
Gas Waste, except in compliance with Environmental Law other than to the extent
that such non-compliance could not, individually or in the aggregate, reasonably
be expected to result in a material liability of a Loan Party or in any
liability to the Lenders or the Administrative Agent.
Section 6.13    Compliance with ERISA. Except for matters that individually or
in the aggregate could not reasonably be expected to result in liability of a
Loan Party in an aggregate amount exceeding $5,000,000 for all periods, no Loan
Party shall directly or indirectly: (a) engage in any transaction in connection
with which the Borrower or any Restricted Subsidiary could be subjected to
either a civil penalty assessed pursuant to section 502(c), (i) or (l) of ERISA
or a tax imposed by Chapter 43 of Subtitle D of the Code; (b) terminate, or
permit any member of the Controlled Group to terminate, any Plan in a manner, or
take any other action with respect to any Plan, which could result in any
liability to the Borrower, any Restricted Subsidiary or any member of the
Controlled Group to the PBGC; (c) fail to make, or permit any member of the
Controlled Group to fail to make, full payment when due of all amounts which,
under the provisions of any Plan, agreement relating thereto or applicable law,
the Borrower, a Restricted Subsidiary or member of the Controlled Group is
required to pay as contributions thereto; (d) permit to exist, or allow any
Restricted Subsidiary or any member of the Controlled Group to permit to exist,
any accumulated funding deficiency (or unpaid minimum required contribution for
plan years after December 31, 2007) within the meaning of Section 302 of ERISA
or section 412 of the Code, whether or not waived, with respect to any Plan; (e)
permit, or allow any member of the Controlled Group to permit, the actuarial
present value of the benefit liabilities (as "actuarial present value of the
benefit liabilities" shall have the meaning specified in section 4041 of ERISA)
under any Plan that is regulated under Title IV of ERISA to exceed the current
value of the assets (computed on a plan termination basis in accordance with
Title IV of ERISA) of such Plan allocable to such benefit liabilities; (f)
contribute to or assume an obligation to contribute to, or permit any member of
the Controlled Group to contribute to or assume an obligation to contribute to,
any Multiemployer Plan; (g) acquire, or permit any member of the Controlled
Group to acquire, an interest in any Person that causes such Person to become a
member of the Controlled Group if such Person sponsors, maintains or contributes
to, or at any time in the six-year period preceding such acquisition has
sponsored, maintained, or contributed to, (1) any Multiemployer Plan, or (2) any
other Plan that is subject to Title IV of ERISA under which the actuarial
present value of the benefit liabilities under such Plan exceeds the current
value of the assets (computed on a plan termination basis in accordance with
Title IV of ERISA) of such Plan allocable to such benefit liabilities; (h)
incur, or permit any member of the Controlled Group to incur, a liability to or
on account of a Plan under sections 515, 4062, 4063, 4064, 4201 or 4204 of
ERISA; or (i) contribute to or assume an obligation to contribute to any
employee welfare benefit plan, as defined in section 3(1) of ERISA, maintained
to provide benefits to former employees of such entities, that may not be
terminated by such entities in their sole discretion at any time without any
liability.
Section 6.14    Sale and Leaseback Transactions. No Loan Party shall sell or
transfer to a Person any Property, whether now owned or hereafter acquired, if
at the time or thereafter the Borrower or a Restricted Subsidiary shall lease as
lessee such Property or any part thereof or other Property which the Borrower or
a Restricted Subsidiary intends to use for substantially the same purpose as the
Property sold or transferred.
Section 6.15    Limitation on Hedging. No Loan Party shall:
(a)    purchase, assume, or hold a speculative position in any commodities
market or futures market or enter into any Hedging Arrangement for speculative
purposes; or


-85-



--------------------------------------------------------------------------------





(b)    be party to, enter into, or otherwise maintain any Hedging Arrangement
which:
(i)    is entered into for reasons other than as a part of its normal business
operations as a risk management strategy and/or hedge against changes resulting
from market conditions related to the Borrower's or its Restricted Subsidiaries'
operations, or
(ii)    covers (calculated separately for each type of Hydrocarbon), for the
first two years following any date of determination:
(A)    notional volumes (in the aggregate, taking into account all other Hedging
Arrangements entered into by the Loan Parties) in excess of 85% of the
anticipated production of gas volumes attributable to the Oil and Gas Properties
of the Borrower and its Restricted Subsidiaries, as reflected in the most
recently delivered Reserve Report under Section 2.2 or in other projections of
anticipated production acceptable to the Administrative Agent for each month
during the period such Hedging Arrangement is in effect,
(B)    notional volumes (in the aggregate, taking into account all other Hedging
Arrangements entered into by the Loan Parties) in excess of 85% of the
anticipated production of natural gas liquids volumes attributable to the Oil
and Gas Properties of the Borrower and its Restricted Subsidiaries, as reflected
in the most recently delivered Reserve Report under Section 2.2 or in other
projections of anticipated production acceptable to the Administrative Agent for
each month during the period such Hedging Arrangement is in effect, or
(C)    notional volumes (in the aggregate, taking into account all other Hedging
Arrangements entered into by the Loan Parties) in excess of 85% of the
anticipated production of oil volumes attributable to the Oil and Gas Properties
of the Borrower and its Restricted Subsidiaries, as reflected in the most
recently delivered Reserve Report under Section 2.2 or in other projections of
anticipated production acceptable to the Administrative Agent for each month
during the period such Hedging Arrangement is in effect;
provided, however, that the volume limitations shall not apply to put option
contracts that are not related to corresponding calls, collars or swaps, or
(iii)    covers (calculated separately for each type of Hydrocarbon), for the
third, fourth and fifth years following any date of determination:
(A)    notional volumes (in the aggregate, taking into account all other Hedging
Arrangements entered into by the Loan Parties) in excess of the greater of (x)
85% of the anticipated production of gas volumes attributable to PDP Reserves of
the Borrower and its Restricted Subsidiaries and (y) 65% of the anticipated
production of gas volumes attributable to total Proven Reserves of the Borrower
and its Restricted Subsidiaries, as reflected in the most recently delivered
Reserve Report under Section 2.2 for each month during the period such Hedging
Arrangement is in effect,
(B)    notional volumes (in the aggregate, taking into account all other Hedging
Arrangements entered into by the Loan Parties) in excess of the greater of (x)
85% of the anticipated production of natural gas liquids volumes attributable to
PDP Reserves of the Borrower and its Restricted Subsidiaries and (y) 65% of the
anticipated production of natural gas liquids volumes attributable to total
Proven Reserves of the Borrower and its Restricted


-86-



--------------------------------------------------------------------------------





Subsidiaries, as reflected in the most recently delivered Reserve Report under
Section 2.2 for each month during the period such Hedging Arrangement is in
effect, or
(C)    notional volumes (in the aggregate, taking into account all other Hedging
Arrangements entered into by the Loan Parties) in excess of the greater of (x)
85% of the anticipated production of oil volumes attributable to PDP Reserves of
the Borrower and its Restricted Subsidiaries and (y) 65% of the anticipated
production of oil volumes attributable to total Proven Reserves of the Borrower
and its Restricted Subsidiaries, as reflected in the most recently delivered
Reserve Report under Section 2.2 for each month during the period such Hedging
Arrangement is in effect;
provided, however, that the volume limitations shall not apply to put option
contracts that are not related to corresponding calls, collars or swaps, or
(iv)    is longer than 60 months in duration from the date such Hedging
Arrangement is entered into;
(v)    is secured (unless such Hedging Arrangement is with a Swap Counterparty
and is secured by the Collateral pursuant to the Loan Documents) or obligates
any Loan Party to any margin call requirements or otherwise requires the
Borrower or any of its Restricted Subsidiaries to put up money, assets or other
security or includes any deferred premium payment; provided that this clause (v)
shall not prohibit the Loan Parties from posting or agreeing to post Letters of
Credit in an aggregate amount not to exceed $30,000,000 (when combined with the
amount under Section 6.15(c)(v), below) at any time to the counterparties under
such Hedging Arrangements; or
(vi)    is with a counterparty other than a Lender, an Affiliate of a Lender or
an Approved Counterparty;
provided that, if, as of any Test Date the aggregate notional volumes of all
Hedging Arrangements covering natural gas, crude oil or natural gas liquids,
respectively, for any month in the fiscal quarter preceding such Test Date
exceed the actual volumes of production for such commodity for such month, then
Borrower shall (A) furnish to Administrative Agent, no later than 5:00 pm
(Denver, Colorado time) on such Test Date, a statement setting forth in
reasonable detail the calculation of such determination and (B) no later than 30
days after such Test Date, (1) furnish to Administrative Agent an updated
Reserve Report or other projections of anticipated production acceptable to the
Administrative Agent, (2) terminate, create off-setting positions or otherwise
unwind existing Hedging Arrangements such that, at such time, future hedging
volumes will otherwise comply with this Section 6.15 on a going forward basis,
and (3) furnish to Administrative Agent a certificate executed by a Responsible
Officer certifying that as of the date of such certificate the Borrower is in
compliance with Section 6.15; or
(c)    be party to, enter into, or otherwise maintain any Hedging Arrangement
which relates to interest rates if:
(i)    such Hedging Arrangement relates to payment obligations on Debt which is
not permitted to be incurred under Section 6.1 above,
(ii)    the aggregate notional amount of all such Hedging Arrangements exceeds
75% of the anticipated outstanding principal balance of the Debt under this
Agreement to be hedged by such Hedging Arrangements, or if the term of such
Hedging Arrangements extends beyond the Maturity Date,


-87-



--------------------------------------------------------------------------------





(iii)    such Hedging Arrangement is with a counterparty other than a Lender, an
Affiliate of a Lender or an Approved Counterparty,
(iv)    as to any such Hedging Arrangement covering the Debt incurred under this
Agreement, such Hedging Arrangement is made by the Borrower or one of its
Restricted Subsidiaries with a counterparty that is not a Lender or an Affiliate
of a Lender,
(v)    is secured (unless such Hedging Arrangement is with a Swap Counterparty
and is secured by the Collateral pursuant to the Loan Documents) or obligates
any Loan Party to any margin call requirements or otherwise requires the
Borrower or any of its Restricted Subsidiaries to put up money, assets or other
security or includes any deferred premium payment; provided that this clause (v)
shall not prohibit the Loan Parties from posting or agreeing to post Letters of
Credit in an aggregate amount not to exceed $30,000,000 (when combined with the
amount under Section 6.15(b)(v), above) at any time to the counterparties under
such Hedging Arrangements, or
(vi)    the floating rate index of such Hedging Arrangement does not generally
match the index used to determine the floating rates of interest on the
corresponding Debt to be hedged by such Hedging Arrangement.
provided that, notwithstanding anything in this Section 6.15 to the contrary,
the Borrower is permitted to enter into the Hedging Arrangements contemplated
under the Mercuria ISDA.
Section 6.16    Financial Covenants.
(a)    Net Leverage Ratio. Beginning with the fiscal quarter ending June 30,
2017, the Borrower shall not permit the Net Leverage Ratio as of each fiscal
quarter end to be more than 4.00 to 1.00.
(b)    Current Ratio. The Borrower shall not permit the ratio of, as of the last
day of each fiscal quarter of the Borrower, beginning with the fiscal quarter
ending June 30, 2017, the Borrower's and its consolidated Restricted
Subsidiaries' (a) consolidated current assets to (b) consolidated current
liabilities, to be less than 1.00 to 1.00. For purposes of this calculation (i)
"current assets" shall include, as of the date of calculation, the Availability
but shall exclude any asset representing a valuation account arising from the
application of ASC 815, and (ii) "current liabilities" shall exclude, as of the
date of calculation, the current portion of long–term Debt existing under this
Agreement and any liabilities representing a valuation account arising from the
application of ASC 815.
Section 6.17    Prepayment of Certain Debt and Other Obligations. No Loan Party
shall prepay, redeem, purchase, defease, terminate, novate, unwind or otherwise
satisfy prior to the scheduled maturity or expiration thereof in any manner, or
make any payment in violation of any subordination terms of, any Debt, except
(a) the prepayment of the Obligations in accordance with the terms of this
Agreement and (b) regularly scheduled or required repayments or redemptions of
Permitted Debt and refinancings and refundings of such Permitted Debt so long as
such refinancings and refundings would otherwise comply with Section 6.1.
Section 6.18    Gas Imbalances, Take-or-Pay or Other Prepayments. The Borrower
shall not, nor shall it permit any of its Restricted Subsidiaries to, allow gas
imbalances (other than those imbalances which (a) occur in the normal course of
business and (b) do not exceed the greater of (x) 2% of the value of the Proven
Reserves of the Loan Parties and (y) 5% of the value of the aggregate annual
production of Hydrocarbons of the Loan Parties), take-or-pay obligations or
prepayments with respect to the Oil and Gas Properties of the Borrower or any
Restricted Subsidiary which would require the Borrower or any Restricted


-88-



--------------------------------------------------------------------------------





Subsidiary to deliver their respective Hydrocarbons produced on a monthly basis
from such Oil and Gas Properties at some future time without then or thereafter
receiving full payment therefor.
Section 6.19    Sale or Discount of Receivables. Except for receivables obtained
by the Borrower or any Restricted Subsidiary out of the ordinary course of
business or the settlement of joint interest billing accounts in the ordinary
course of business or discounts granted to settle collection of accounts
receivable or the sale of defaulted accounts arising in the ordinary course of
business in connection with the compromise or collection thereof and not in
connection with any financing transaction, neither the Borrower nor any
Restricted Subsidiary will discount or sell (with or without recourse) to any
other Person that is not the Borrower any of its notes receivable or accounts
receivable.
Section 6.20    [Reserved].
Section 6.21    Limitation on Leases. The Borrower will not, and will not permit
any other Loan Party to, create, incur, assume or suffer to exist any obligation
for the payment of rent or hire of Property of any kind whatsoever (real or
personal but excluding Capital Leases to the extent such Capital Leases do not
go beyond the value and terms of the leased property and leases of Hydrocarbon
Interests), under leases or lease agreements which would cause the aggregate
amount of all payments made by the Borrower and the other Loan Parties pursuant
to all such leases or lease agreements, including any residual payments at the
end of any lease, to exceed $5,000,000 in any period of twelve consecutive
calendar months during the life of such leases.
Section 6.22    Subsidiaries. The Borrower will not, and will not permit any
other Loan Party to, create or acquire any additional Subsidiary unless such
subsidiary is a wholly-owned Subsidiary and the Borrower gives written notice to
the Administrative Agent of such creation or acquisition and complies with
Section 5.6 or such Subsidiary is designated as an Unrestricted Subsidiary in
accordance with Section 5.6; provided that, for the avoidance of doubt,
following designation of a Subsidiary as an Unrestricted Subsidiary, such
Subsidiary shall no longer be required to be wholly-owned. The Borrower shall
not, and shall not permit any Restricted Subsidiary to, sell, assign or
otherwise dispose of any Equity Interests in any Restricted Subsidiary except in
compliance with Section 6.7 or Section 6.8, as applicable. Neither the Borrower
nor any Restricted Subsidiary shall have any Restricted Subsidiary that is a
Foreign Subsidiary.
Section 6.23    Marketing Activities. The Borrower will not, and will not permit
any other Loan Party to, engage in marketing activities for any Hydrocarbons or
enter into any contracts related thereto other than (a) contracts for the sale
of Hydrocarbons scheduled or reasonably estimated to be produced from their
proved Oil and Gas Properties during the period of such contract, (b) contracts
for the sale of Hydrocarbons scheduled or reasonably estimated to be produced
from proved Oil and Gas Properties of third parties during the period of such
contract associated with the Oil and Gas Properties of the Borrower and the
other Loan Parties that the Borrower or one of the other Loan Parties has the
right to market pursuant to joint operating agreements, unitization agreements
or other similar contracts that are usual and customary in the oil and gas
business and (c) other contracts for the purchase and/or sale of Hydrocarbons of
third parties (i) which have generally offsetting provisions (i.e.,
corresponding pricing mechanics, delivery dates and points and volumes) such
that no "position" is taken and (ii) for which appropriate credit support has
been taken to alleviate the material credit risks of the counterparty thereto.
Section 6.24    Sanctions. The Borrower shall not, and shall not permit any
other Loan Party, to directly or indirectly, use the proceeds of any Borrowing,
or lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other individual or entity, to fund any activities of
or business with any individual or entity, or in any Designated Jurisdiction,
that, at the time of such funding,


-89-



--------------------------------------------------------------------------------





is the subject of Sanctions, or in any other manner that will result in a
violation by any individual or entity (including any individual or entity
participating in the transaction, whether as Lender, Issuing Lender,
Administrative Agent, or otherwise) of Sanctions or of the FCPA.
Section 6.25    Material Contracts. No Loan Party may (a) enter into any
Material Contract, (b) amend, supplement, modify or otherwise change, or permit
any amendment, supplement, modification or other change to (pursuant to a waiver
or otherwise), the terms and conditions of any Material Contract in any manner
that would increase the amounts payable by any Loan Party thereunder or (c)
otherwise amend, supplement or modify the terms and conditions of any Material
Contract except, in the case of clauses (a), (b) and (c), to the extent that
entering into such Material Contract or any such amendment, supplement,
modification or change would not reasonably be expected to have a Material
Adverse Effect.
Section 6.26    OZ Preferred Equity. Notwithstanding anything in Section 6.7(c)
to the contrary, no Loan Party shall amend, supplement, modify or restate any of
the OZ Preferred Equity Documents other than amendments, supplements,
modifications or restatements that (i) do not increase the amount of the OZ
Preferred Equity, (ii) do not increase the cash distribution coupon rate of the
OZ Preferred Equity or further restrict the ability of the Borrower to pay any
such distribution in kind, (iii) do not add mandatory redemption or other
similar payment features or provisions granting the holders of the OZ Preferred
Equity the right to require the Borrower to redeem, repurchase, purchase or
establish a sinking fund in respect of the OZ Preferred Equity, or (iv) do not
otherwise alter the substantive terms governing the OZ Preferred Equity (except
for non-material changes to such terms approved by the Administrative Agent in
its sole discretion).
Section 6.27    PRH and PRM. Notwithstanding anything to the contrary contained
herein, no Loan Party shall, nor shall it permit any of its Subsidiaries to,
create, assume, incur or suffer to exist any Lien on or in respect of any of its
Property for the benefit of PRH or PRM.
Section 6.28    Mercuria Documentation. No Loan Party shall amend, restate,
supplement or otherwise modify the Crude Oil Purchase Agreement or the Mercuria
ISDA without the prior written consent of the Administrative Agent.
ARTICLE 7    
DEFAULT AND REMEDIES
Section 7.1    Events of Default. The occurrence of any of the following events
shall constitute an "Event of Default" under this Agreement and any other Loan
Document:
(a)    Payment Failure. Any Loan Party (i) fails to pay any principal when due
under this Agreement or (ii) fails to pay, within three Business Days of when
due, any interest or other amount due under this Agreement or any other Loan
Document, including payments of fees, reimbursements, and indemnifications;
(b)    False Representation or Warranties. Any representation or warranty made
or deemed to be made by any Loan Party or any officer thereof in this Agreement,
in any other Loan Document or in any certificate delivered in connection with
this Agreement or any other Loan Document is incorrect, false or otherwise
misleading in any material respect at the time it was made or deemed made
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof);


-90-



--------------------------------------------------------------------------------





(c)    Breach of Covenant. (i) Any breach by any Loan Party of any of the
covenants in Section 5.1, Section 5.2(g), Section 5.3(a), Section 5.6, Section
5.12 or Article 6 of this Agreement or the corresponding covenants in any
Guaranty or (ii) any breach by any Loan Party of any other covenant contained in
this Agreement or any other Loan Document (except as otherwise provided in
Section 7.1(a)) and such breach shall remain unremedied for a period of thirty
days following the earlier of (A) the date on which Administrative Agent gave
notice of such failure to Borrower and (B) the date any officer of the Borrower
or any Restricted Subsidiary acquires knowledge of such failure (such grace
period to be applicable only in the event such Default can be remedied by
corrective action of the Borrower or any Restricted Subsidiary);
(d)    Guaranties. Any provisions in the Guaranties shall at any time and for
any reason (other than in accordance with the terms thereof and the other Loan
Documents) cease to be in full force and effect and valid and binding on the
Guarantors party thereto or shall be contested by any party thereto; any
Guarantor shall deny it has any liability or obligation under such Guaranties;
or any Guarantor shall cease to exist other than as expressly permitted by the
terms of this Agreement;
(e)    Security Documents. Any Security Document shall at any time and for any
reason cease to create an Acceptable Security Interest in the Property purported
to be subject to such agreement in accordance with the terms of such agreement
or any material provisions thereof shall cease to be in full force and effect
and valid and binding on the Loan Party that is a party thereto or any such Loan
Party shall so state in writing (unless released or terminated pursuant to the
terms of such Security Document);
(f)    Cross-Default. (i) The Borrower or any Guarantor shall fail to pay any
principal of or premium or interest on its Debt which is outstanding in a
principal amount of at least $10,000,000 individually or when aggregated with
all such Debt of the Borrower and the Restricted Subsidiaries so in default (but
excluding the Obligations) when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument relating to such Debt; (ii) any other event shall
occur or condition (including, without limitation, any "event of default" or
"termination event" in respect of any Hedging Arrangement) shall exist under any
agreement or instrument relating to Debt which is outstanding in a principal
amount of at least $10,000,000 individually or when aggregated with all such
Debt of the Borrower and the Restricted Subsidiaries so in default (other than
the Obligations), and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Debt prior to the stated maturity thereof; or (iii) any such Debt shall be
declared to be due and payable, or required to be prepaid (other than by a
regularly scheduled required prepayment); provided that, for purposes of this
paragraph (f), the "principal amount" of the obligations in respect of Hedging
Arrangements at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that would be required to be paid if such Hedging
Arrangements were terminated at such time;
(g)    Bankruptcy and Insolvency. (i) Except as permitted under Section 6.7
above, any Loan Party, or any Restricted Subsidiary of the Borrower shall
terminate its existence or dissolve or (ii) any Loan Party or any Restricted
Subsidiary of the Borrower (A) admits in writing its inability to pay its debts
generally as they become due; makes an assignment for the benefit of its
creditors; consents to or acquiesces in the appointment of a receiver,
liquidator, fiscal agent, or trustee of itself or any of its Property; files a
petition under bankruptcy or other laws for the relief of debtors; or consents
to any reorganization, arrangement, workout, liquidation, dissolution, or
similar relief or (B) shall have had, without its consent: any court enter an
order appointing a receiver, liquidator, fiscal agent, or trustee of itself or
any of its Property; any petition filed against it seeking reorganization,
arrangement, workout, liquidation, dissolution or similar relief under


-91-



--------------------------------------------------------------------------------





bankruptcy or other laws for the relief of debtors and such petition shall not
be dismissed, stayed, or set aside for an aggregate of 60 days, whether or not
consecutive;
(h)    Settlements; Adverse Judgment. The Borrower or any of its Restricted
Subsidiaries enters into a settlement of any claim against any of them when a
suit has been filed or suffers final judgments against any of them since the
date of this Agreement in an aggregate amount, less any insurance proceeds
covering such settlements or judgments which are received or as to which the
insurance carriers admit liability, greater than $10,000,000 and (i) in the case
of a settlement of a claim, the same shall remain undischarged or unsatisfied
for a period of 30 days after such liability is due and owing and (ii) in the
case of final judgments, either (A) enforcement proceedings shall have been
commenced by any creditor upon such judgments or (B) there shall be any period
of 30 consecutive days during which a stay of enforcement of such judgments, by
reason of a pending appeal or otherwise, shall not be in effect;
(i)    Termination Events. Any Termination Event shall have occurred, and, 30
days after notice thereof shall have been given to the Borrower by the
Administrative Agent, such Termination Event shall not have been corrected and
shall have created and caused to be continuing a material risk of Plan
termination or liability for withdrawal from the Plan as a "substantial
employer" (as defined in Section 4001(a)(2) of ERISA), which termination could
reasonably be expect to result in a liability of, or liability for withdrawal
could reasonably be expected to be, greater than $10,000,000;
(j)    Plan Withdrawals. The Borrower or any member of the Controlled Group as
employer under a Multiemployer Plan shall have made a complete or partial
withdrawal from such Multiemployer Plan and such withdrawing employer shall have
incurred a withdrawal liability in an annual amount exceeding $10,000,000;
(k)    Loan Documents; Lien. Any material provision of any Loan Document shall
for any reason cease to be valid and binding on a Loan Party or any of their
respective Subsidiaries or any such Person shall so state in writing or the
Administrative Agent shall fail to have an Acceptable Security Interest in
Property required to be Collateral under the Loan Documents, except, in each
case, to the extent the foregoing occurs in accordance with the terms of the
Loan Documents;
(l)    Change in Control. The occurrence of a Change in Control;
(m)    Termination of Existence or Dissolution. Except as permitted under
Section 6.7, any Loan Party shall terminate its existence or dissolve; or
(n)    OZ Preferred Equity. Any Loan Party breaches any payment obligation under
the OZ Preferred Equity Documents or, subject to all applicable grace periods,
any Loan Party is otherwise in non-compliance with the terms and provisions of
the OZ Preferred Equity Documents to the extent that such non-compliance results
in any of the OZ Preferred Equity becoming redeemable by the holder thereof.
Section 7.2    Optional Acceleration of Maturity. If any Event of Default (other
than an Event of Default under Section 7.1(g)) shall have occurred and be
continuing, then, and in any such event:
(a)    the Administrative Agent (i) shall at the request, or may with the
consent, of the Majority Lenders, by notice to the Borrower, declare that the
obligation of each Lender to make Loans and the obligation of the Issuing Lender
to issue Letters of Credit shall be terminated, whereupon the same shall
forthwith terminate, and (ii) shall at the request, or may with the consent, of
the Majority Lenders, by notice to the Borrower, declare the Obligations, the
Notes, all interest thereon, and all other amounts payable under this


-92-



--------------------------------------------------------------------------------





Agreement to be forthwith due and payable, whereupon the Obligations, the Notes,
all such interest, and all such amounts shall become and be forthwith due and
payable in full, without presentment, demand, protest or further notice of any
kind (including, without limitation, any notice of intent to accelerate or
notice of acceleration), all of which are hereby expressly waived by each of the
Loan Parties,
(b)    the Borrower shall, on demand of the Administrative Agent at the request
or with the consent of the Majority Lenders, deposit with the Administrative
Agent into the Cash Collateral Account an amount of cash equal to the
outstanding Letter of Credit Exposure as security for the Secured Obligations to
the extent the Letter of Credit Obligations are not otherwise paid or cash
collateralized at such time, and
(c)    the Administrative Agent shall at the request of, or may with the consent
of, the Majority Lenders proceed to enforce its rights and remedies under the
Security Documents, the Guaranties, or any other Loan Document for the ratable
benefit of the Secured Parties by appropriate proceedings.
Section 7.3    Automatic Acceleration of Maturity. If any Event of Default
pursuant to Section 7.1(g) shall occur:
(a)    the obligation of each Lender to make Loans and the obligation of the
Issuing Lender to issue Letters of Credit shall immediately and automatically be
terminated and the Obligations, the Notes, all interest on the Notes, and all
other amounts payable under this Agreement shall immediately and automatically
become and be due and payable in full, without presentment, demand, protest or
any notice of any kind (including, without limitation, any notice of intent to
accelerate or notice of acceleration), all of which are hereby expressly waived
by each of the Loan Parties,
(b)    the Borrower shall, on demand of the Administrative Agent at the request
or with the consent of the Majority Lenders, deposit with the Administrative
Agent into the Cash Collateral Account an amount of cash equal to the
outstanding Letter of Credit Exposure as security for the Secured Obligations to
the extent the Letter of Credit Obligations are not otherwise paid or cash
collateralized at such time, and
(c)    the Administrative Agent shall at the request of, or may with the consent
of, the Majority Lenders proceed to enforce its rights and remedies under the
Security Documents, the Guaranties, or any other Loan Document for the ratable
benefit of the Secured Parties by appropriate proceedings.
Section 7.4    Set-off. Upon the occurrence and during the continuance of any
Event of Default, the Administrative Agent and each Lender is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by the Administrative Agent or such Lender to or for the credit or the account
of any Loan Party against any and all of the obligations of the Borrower now or
hereafter existing under this Agreement, the Notes held by the Administrative
Agent or such Lender, and the other Loan Documents, irrespective of whether or
not the Administrative Agent or such Lender shall have made any demand under
this Agreement, such Note, or such other Loan Documents, and although such
obligations may be unmatured. Each Lender agrees to promptly notify the Borrower
after any such set‑off and application made by such Lender, provided that the
failure to give such notice shall not affect the validity of such set‑off and
application. The rights of the Administrative Agent and each Lender under this
Section 7.4 are in addition to any other rights and remedies (including, without
limitation, other rights of set‑off) which the Administrative Agent or such
Lender may have.
Section 7.5    Remedies Cumulative, No Waiver. No right, power, or remedy
conferred to the Administrative Agent, the Issuing Lender and the Lenders in
this Agreement or the Loan Documents, or now


-93-



--------------------------------------------------------------------------------





or hereafter existing at law, in equity, by statute, or otherwise shall be
exclusive, and each such right, power, or remedy shall to the full extent
permitted by law be cumulative and in addition to every other such right, power
or remedy. No course of dealing and no delay in exercising any right, power, or
remedy conferred to the Administrative Agent, the Issuing Lender and the Lenders
in this Agreement and the Loan Documents or now or hereafter existing at law, in
equity, by statute, or otherwise shall operate as a waiver of or otherwise
prejudice any such right, power, or remedy. Any Lender may cure any Event of
Default without waiving the Event of Default. No notice to or demand upon the
Borrower or any other Loan Party shall entitle the Borrower or any other Loan
Party to similar notices or demands in the future.
Section 7.6    Application of Payments. Prior to an Event of Default, all
payments made hereunder shall be applied by the Administrative Agent as directed
by the Borrower, but subject to the terms of this Agreement, including the
application of prepayments according to Section 2.5 and Section 2.12. During the
existence of an Event of Default, all payments and collections received by the
Administrative Agent (other than as a result of the exercise of remedies against
Collateral or against the Borrower or any Subsidiary) shall be applied by the
Administrative Agent in its discretion, but subject to the terms of this
Agreement, including the application of prepayments according to Section 2.5 and
Section 2.12. During the existence of an Event of Default, all payments and
collections received by the Administrative Agent as a result of the exercise of
remedies against Collateral or against the Borrower or any Restricted Subsidiary
shall be applied to the Secured Obligations in accordance with Section 2.12 and
otherwise in the following order:
FIRST, to the payment of all costs and expenses incurred by the Administrative
Agent (in its capacity as such hereunder or under any other Loan Document) in
connection with this Agreement or any of the Secured Obligations, including all
court costs and the fees and expenses of its agents and legal counsel, the
repayment of all advances made by the Administrative Agent as secured party
hereunder or under any other Loan Document on behalf of any Loan Party and any
other costs or expenses incurred in connection with the exercise of any right or
remedy hereunder or under any other Loan Document;
SECOND, to the payment of all accrued interest constituting part of the Secured
Obligations (the amounts so applied to be distributed ratably among the Secured
Parties in accordance with the amounts of the Secured Obligations described in
this clause "SECOND" owed to them on the date of any such distribution);
THIRD, to the payment of any Secured Obligations not addressed in clauses
"FIRST" or "SECOND" of this Section 7.6 (including, without limitation, any
principal, fees or expenses, Letter of Credit Obligations, Obligations to make
deposits into the Cash Collateral Account, Secured Obligations owing to Swap
Counterparties in respect of Hedging Arrangements, and Banking Services
Obligations) constituting part of the Secured Obligations (the amounts so
applied to be distributed ratably among the Secured Parties in accordance with
the amounts of the Secured Obligations described in this clause "THIRD" owed to
them on the date of any such distribution); and
FOURTH, to the Loan Parties, their successors or assigns, or as a court of
competent jurisdiction may otherwise direct.
Notwithstanding the foregoing, payments and collections received by the Lender
from any Loan Party that is not a Qualified ECP Guarantor (and any proceeds
received in respect of such Loan Party's Collateral shall not be applied to
Excluded Swap Obligations with respect to any Loan Party, provided, however,
that the Administrative Agent shall make such adjustments as it determines are
appropriate with respect to payments


-94-



--------------------------------------------------------------------------------





and collections received from the other Loan Parties (or proceeds received in
respect of such other Loan Parties' Collateral) to preserve, as nearly as
possible, the allocation to Secured Obligations otherwise set forth above in
this Section 7.6 (assuming that, solely for purposes of such adjustments,
Secured Obligations includes Excluded Swap Obligations).
Section 7.7    Credit Bidding.
(a)    The Administrative Agent, on behalf of itself and the Secured Parties,
with the consent of the Majority Lenders, shall have the right to credit bid and
purchase for the benefit of the Administrative Agent and the Secured Parties all
or any portion of Collateral at any sale thereof conducted by the Administrative
Agent under the provisions of the UCC, including pursuant to Sections 9-610 or
9-620 of the UCC, at any sale thereof conducted under the provisions of the
United States Bankruptcy Code, including Section 363 thereof, or a sale under a
plan of reorganization, or at any other sale or foreclosure conducted by the
Administrative Agent (whether by judicial action or otherwise) in accordance
with Applicable Law. Such credit bid or purchase may be completed through one or
more acquisition vehicles formed by the Administrative Agent to make such credit
bid or purchase and, in connection therewith, the Administrative Agent is
authorized, on behalf of itself and the other Secured Parties, to adopt
documents providing for the governance of the acquisition vehicle or vehicles,
and assign the applicable Secured Obligations to any such acquisition vehicle in
exchange for Equity Interests and/or debt issued by the applicable acquisition
vehicle (which shall be deemed to be held for the ratable account of the
applicable Secured Parties on the basis of the Secured Obligations so assigned
by each Secured Party).
(b)    Each Lender hereby agrees, on behalf of itself and each of its Affiliates
that is a Secured Party, that, except as otherwise provided in any Loan Document
or with the written consent of the Administrative Agent and the Required
Lenders, it will not take any enforcement action, accelerate obligations under
any of the Loan Documents, or exercise any right that it might otherwise have
under Applicable Law to credit bid at foreclosure sales, UCC sales or other
similar dispositions of Collateral.


ARTICLE 8    
THE ADMINISTRATIVE AGENT
Section 8.1    Appointment, Powers, and Immunities. (a) Each of the Lenders and
the Issuing Lender hereby irrevocably appoints Wells Fargo Bank, National
Association to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the
Issuing Lender, and neither the Borrower nor any other Loan Party shall have
rights as a third-party beneficiary of any of such provisions. It is understood
and agreed that the use of the term "agent" herein or in any other Loan
Documents (or any other similar term) with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.
(b)    Each Lender irrevocably appoints the Administrative Agent as its agent
and bailee for the purpose of perfecting Liens (whether pursuant to Section
8-301(a)(2) of the UCC or otherwise), for the benefit of the Secured Parties, in
assets in which, in accordance with the UCC or any other applicable Legal
Requirement a security interest can be perfected by possession or control.
Should any Lender (other than


-95-



--------------------------------------------------------------------------------





the Administrative Agent) obtain possession or control of any such Collateral,
such Lender shall notify the Administrative Agent thereof, and, promptly
following the Administrative Agent's request therefor, shall deliver such
Collateral to the Administrative Agent or otherwise deal with such Collateral in
accordance with the Administrative Agent's instructions.
Section 8.2    Rights as a Lender. Such Persons serving as the Administrative
Agent hereunder shall each have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent, and the term "Lender" or "Lenders" shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the
Persons serving as the Administrative Agent hereunder in its individual
capacity. Such Persons and their Affiliates may accept deposits from, lend money
to, own securities of, act as the financial advisor or in any other advisory
capacity for, and generally engage in any kind of business with, the Borrower or
any Restricted Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.
Section 8.3    Exculpatory Provisions.
(a)    The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and their
respective duties hereunder shall be administrative in nature. Without limiting
the generality of the foregoing, the Administrative Agent:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Majority Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(iii)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of their Affiliates in any capacity.
(b)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Majority Lenders,
Required Lenders, Majority Tier I Lenders, or Required Tier I Lenders, as
applicable, (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Section 9.3 and Section 7.2),
or (ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the
Administrative Agent in writing by the Borrower, a Lender or the Issuing Lender.


-96-



--------------------------------------------------------------------------------





(c)    The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article 3 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
Section 8.4    Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the Issuing Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender or the Issuing Lender
unless the Administrative Agent shall have received notice to the contrary from
such Lender or the Issuing Lender prior to the making of such Loan or the
issuance of such Letter of Credit. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.
Section 8.5    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub‑agents appointed by the
Administrative Agent. The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the credit facility evidenced
by this Agreement as well as activities as the Administrative Agent. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub‑agents.
Section 8.6    Resignation of Administrative Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, the Issuing Lender and the Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, subject to the
approval of the Borrower so long as no Default or Event of Default shall have
occurred and is continuing (such approval not to be unreasonably withheld), to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the "Resignation Effective Date"), then the retiring
Administrative Agent may (but shall not be obligated to), on behalf of the
Lenders and the Issuing Lender, appoint a successor Administrative Agent meeting
the qualifications set forth above.


-97-



--------------------------------------------------------------------------------





Whether or not a successor has been appointed, such resignation shall become
effective in accordance with such notice on the Resignation Effective Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, or,
so long as no Default or Event of Default has occurred or is continuing, upon
the request of the Borrower, the Required Lenders shall, to the extent permitted
by applicable law, by notice in writing to the Borrower and such Person remove
such Person as Administrative Agent and, so long as no Default or Event of
Default has occurred and is continuing, with the approval of the Borrower (such
approval not to be unreasonably withheld), appoint a successor. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Required Lenders) (the "Removal Effective Date"), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) except for any indemnity payments owed to the retiring or
removed Administrative Agent, all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender and the Issuing Lender directly, until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided for above. Upon the acceptance of a successor's appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent (other than any rights to indemnity payments owed
to the retiring or removed Administrative Agent), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents. The fees payable by the Borrower to
a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Administrative Agent's resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 9.1 shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub‑agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Administrative Agent was acting as Administrative Agent. The
Administrative Agent and each successor Administrative Agent shall provide the
documentation described in Section 2.13(i) on or prior to the date on which such
person becomes the Administrative Agent hereunder.
Section 8.7    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
Section 8.8    No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers or any other titles, if any,
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the
Issuing Lender hereunder.


-98-



--------------------------------------------------------------------------------





Section 8.9    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or Letter of Credit Obligation shall then be
due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, Letter of Credit Obligations
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the Issuing Lender and the Administrative Agent (including any claim
for the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Issuing Lender and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the Issuing Lender and
the Administrative Agent under Section 2.7, Section 9.1 and Section 9.2) allowed
in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lender, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Section
2.7, Section 9.1, or Section 9.2.
Section 8.10    Collateral and Guaranty Matters.
(a)    The Secured Parties irrevocably authorize the Administrative Agent, at
its option and in its discretion,
(i)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (A) upon Payment in Full of
Obligations, (B) that is sold or otherwise disposed of or to be sold or
otherwise disposed of as part of or in connection with any sale or other
disposition permitted under the Loan Documents, (C) constituting property in
which no Loan Party owned an interest at the time the Lien was granted or at any
time thereafter, or (D) constituting property leased to any Loan Party under a
lease which has expired or has been terminated in a transaction permitted under
this Agreement or is about to expire and which has not been, and is not intended
by such Loan Party to be, renewed or extended, or (E) if approved, authorized or
ratified in writing by the Majority Lenders, except to the extent Section 9.3
would require the consent of all Lenders;
(ii)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 6.1(d);


-99-



--------------------------------------------------------------------------------





(iii)    to release any Guarantor from its obligations under the Guaranty if
such Person ceases to be a Restricted Subsidiary as a result of a transaction
permitted under the Loan Documents; and
(iv)    to take any action in exigent circumstances as may be reasonably
necessary to preserve any rights or privileges of the Secured Parties under the
Loan Documents or applicable Legal Requirements.
Upon request by the Administrative Agent at any time, the Secured Parties will
confirm in writing the Administrative Agent's authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
8.10. By accepting the benefit of the Liens granted pursuant to the Security
Documents, each Secured Party hereby agrees to the terms of this paragraph (a).
(b)    The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent's Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.
(c)    Notwithstanding anything contained in any of the Loan Documents to the
contrary, the Loan Parties, the Administrative Agent, and each Secured Party
hereby agree that no Secured Party shall have any right individually to realize
upon any of the Collateral or to enforce the Guaranties, it being understood and
agreed that all powers, rights and remedies hereunder and under the Security
Documents may be exercised solely by Administrative Agent on behalf of the
Secured Parties in accordance with the terms hereof and the other Loan
Documents. By accepting the benefit of the Liens granted pursuant to the
Security Documents, each Secured Party not party hereto hereby agrees to the
terms of this paragraph (c).
ARTICLE 9    
MISCELLANEOUS
Section 9.1    Costs and Expenses. The Borrower shall pay (i) all reasonable and
documented out‑of‑pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable and documented fees, charges and
disbursements of counsel for the Administrative Agent), in connection with the
syndication of the facilities, the preparation, negotiation, execution, delivery
and administration of this Agreement and the other Loan Documents, or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out‑of‑pocket expenses incurred
by the Issuing Lender in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder, and
(iii) all out‑of‑pocket expenses incurred by the Administrative Agent, any
Lender or the Issuing Lender (including the fees, charges and disbursements of
any counsel for the Administrative Agent and its Affiliates, any Lender or the
Issuing Lender), in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out‑of‑pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.
Section 9.2    Indemnification; Waiver of Damages.


-100-



--------------------------------------------------------------------------------





(a)    INDEMNIFICATION. THE BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT
(AND ANY SUB-AGENT THEREOF), EACH LENDER AND THE ISSUING LENDER, AND EACH
RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN
"INDEMNITEE") AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL
LOSSES, CLAIMS, DAMAGES, LIABILITIES, PENALTIES AND RELATED EXPENSES (INCLUDING
THE REASONABLE AND DOCUMENTED FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR
ANY INDEMNITEE), INCURRED BY ANY INDEMNITEE OR ASSERTED AGAINST ANY INDEMNITEE
BY ANY PERSON (INCLUDING THE BORROWER OR ANY OTHER LOAN PARTY) OTHER THAN SUCH
INDEMNITEE AND ITS RELATED PARTIES ARISING OUT OF, IN CONNECTION WITH, OR AS A
RESULT OF (I) THE EXECUTION OR DELIVERY OF THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE
PERFORMANCE BY THE PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR
THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY, (II) ANY LOAN OR LETTER OF CREDIT OR THE USE OR PROPOSED USE OF THE
PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY THE ISSUING LENDER TO HONOR A
DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN
CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER
OF CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS
MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE BORROWER OR ANY OF
ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE
BORROWER OR ANY OF ITS SUBSIDIARIES, OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY, WHETHER BROUGHT BY A THIRD
PARTY OR BY THE BORROWER OR ANY OTHER LOAN PARTY, AND REGARDLESS OF WHETHER ANY
INDEMNITEE IS A PARTY THERETO, IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE APPLICABLE INDEMNITEE; PROVIDED THAT SUCH INDEMNITY SHALL NOT,
AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS,
DAMAGES, LIABILITIES OR RELATED EXPENSES (X) RESULT FROM THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF SUCH INDEMNITEE, OR (Y) RESULT FROM A DISPUTE SOLELY AMONG
INDEMNITEES PROVIDED THAT SUCH CLAIM DOES NOT INVOLVE AN ACT OR OMISSION OF ANY
LOAN PARTY OR THEIR AFFILIATES AND SUCH CLAIM IS NOT BROUGHT AGAINST THE
ADMINISTRATIVE AGENT, AN ARRANGER, OR AN ISSUING LENDER, IN EACH CASE IN ITS
CAPACITY AS SUCH, IN EACH CASE OF CLAUSES (X) AND (Y), AS DETERMINED BY A COURT
OF COMPETENT JURISDICTION BY FINAL AND NON-APPEALABLE JUDGMENT. THIS SECTION
9.2(a) SHALL NOT APPLY WITH RESPECT TO TAXES OTHER THAN ANY TAXES THAT REPRESENT
LOSSES, CLAIMS, DAMAGES, ETC. ARISING FROM ANY NON-TAX CLAIM.
(b)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under Section 9.1 or paragraph (a)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Administrative Agent (or any sub-agent thereof), the Issuing
Lender, or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), the
Administrative Agent (or any sub-agent thereof), the Issuing Lender, or such
Related Party, as the case may be, such Lender's Pro Rata Share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender's share of the Commitments at such time, or, if the
Commitments have been terminated, such Lender's share of the aggregate
outstanding amount of all Loans plus the Letter of Credit Exposure at such time)
of such


-101-



--------------------------------------------------------------------------------





unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender); provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent), the
Administrative Agent (or any sub-agent thereof), the Issuing Lender in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent), the Administrative Agent
(or any sub-agent thereof), or the Issuing Lender in connection with such
capacity. The obligations of the Lenders under this paragraph (c) are subject to
the provisions of Section 2.12(f).
(c)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no party hereto shall assert, and each party hereto hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit, or the use of the proceeds thereof; provided that nothing contained in
this sentence shall limit any Loan Party's indemnification obligations to the
extent set forth in clause (a) above to the extent such special, indirect,
consequential or punitive damages are included in any third party claim in
connection with which such indemnified person is otherwise entitled to
indemnification hereunder. No Indemnitee referred to in paragraph (a) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.
(d)    Payments. All payments required to be made under this Section 9.2 shall
be made within 10 days of demand therefor.
(e)    Survival. Each party's obligations under this Section shall survive the
termination of the Loan Documents and payment of the obligations hereunder.
Section 9.3    Waivers and Amendments. No amendment or waiver of any provision
of this Agreement, the Notes, or any other Loan Document (other than the Fee
Letter), nor consent to any departure by the Borrower or any Guarantor
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Majority Lenders and the Borrower, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided that:
(a)    no amendment, waiver, or consent shall, unless in writing and signed by
all the Lenders and the Borrower, do any of the following: (i)  reduce the
principal of, or interest on, the Notes, (ii) postpone or extend any date fixed
for any payment of principal of, or interest on, the Notes, including, without
limitation, the Maturity Date, or (iii) change the number of Lenders which shall
be required for the Lenders to take any action hereunder or under any other Loan
Document;
(b)    no amendment, waiver, or consent shall, unless in writing and signed by
all the Lenders and the Borrower, do any of the following: (i) waive any of the
conditions specified in Section 3.1 or Section 3.2, (ii) reduce any fees or
other amounts payable hereunder or under any other Loan Document applicable to
the applicable Lender, (iii) increase the aggregate Commitments, (iv) postpone
or extend any date fixed for any payment of any fees or other amounts payable
hereunder, (v) amend Section 2.12(e), Section 7.6, this Section 9.3 or any other
provision in any Loan Document which expressly requires the consent of, or
action or waiver by, all of the Lenders, (vii) release all or substantially all
of the value of any Guaranty or, except as specifically provided in the Loan
Documents and as a result of transactions permitted by the terms of this
Agreement, release all or a material portion of the Collateral except as
permitted under Section 8.10


-102-



--------------------------------------------------------------------------------





(a); (viii) amend the definitions of "Majority Lenders", "Required Lenders",
"Maximum Exposure Amount" or "Pro Rata Share", each as defined in this
Agreement; (ix) amend the definitions of "Obligations", "Secured Obligations",
"Banking Service Obligations", "Hedge Obligations" or "Swap Counterparties"; or
(x) amend the minimum Collateral percentage set forth in Section 5.7;
(c)    no amendment, waiver, or consent shall, unless in writing and signed by
all the Tier I Lenders and the Borrower, amend the definitions of "Majority Tier
I Lenders", "Required Tier I Lenders" or "Tier I Lender";
(d)    no Commitment of a Lender or any obligations of a Lender may be increased
or extended without such Lender's written consent;
(e)    no amendment, waiver, or consent shall, unless in writing and signed by
the Administrative Agent in addition to the Lenders required above to take such
action, affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document;
(f)    no amendment, waiver or consent shall, unless in writing and signed by an
Issuing Lender in addition to the Lenders required above to take such action,
affect the rights or duties of such Issuing Lender under this Agreement or any
other Loan Document; and
(g)    no amendment, waiver, or consent shall, unless in writing and signed by
the Administrative Agent in addition to the Lenders required above to take such
action, affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document.
Section 9.4    Severability. In case one or more provisions of this Agreement or
the other Loan Documents shall be invalid, illegal or unenforceable in any
respect under any applicable law, the validity, legality, and enforceability of
the remaining provisions contained herein or therein shall not be affected or
impaired thereby.
Section 9.5    Survival of Representations and Obligations. All representations
and warranties contained in this Agreement or made in writing by or on behalf of
the Loan Parties in connection herewith shall survive the execution and delivery
of this Agreement and the other Loan Documents, the making of the Loans or the
issuance of any Letters of Credit and any investigation made by or on behalf of
the Lenders, none of which investigations shall diminish any Lender's right to
rely on such representations and warranties. All obligations of the Borrower or
any other Loan Party provided for in Section 2.10, Section 2.11, Section
2.13(c), Section 9.1 and Section 9.2 and all of the obligations of the Lenders
in Section 8.5 shall survive any termination of this Agreement and repayment in
full of the Obligations.
Section 9.6    Binding Effect. This Agreement shall become effective as provided
in Section 3.1 and thereafter shall be binding upon and inure to the benefit of
the Borrower, the Administrative Agent, the Issuing Lender and each Lender and
their respective successors and assigns, except that neither the Borrower nor
any other Loan Party shall have the right to assign its rights or delegate its
duties under this Agreement or any interest in this Agreement without the prior
written consent of each Lender.
Section 9.7    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights


-103-



--------------------------------------------------------------------------------





or obligations hereunder without the prior written consent of the Administrative
Agent and each Lender, and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section, or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender's Commitment and/or the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and
(B)    in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
"Trade Date" is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment, or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 10 Business Days
after having received notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments hereunder if
such


-104-



--------------------------------------------------------------------------------





assignment is to a Person that is not a Lender, an Affiliate of such Lender or
an Approved Fund with respect to such Lender; and
(C)    the consent of the Issuing Lender shall be required for any assignment
hereunder (such consent not to be unreasonably withheld or delayed).
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made to (A)
the Borrower or any of the Borrower's Affiliates or Restricted Subsidiaries or
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.
(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable Pro Rata Share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Lender, and each other Lender hereunder
(and interest accrued thereon), and (y) acquire (and fund as appropriate) its
full pro rata share of all Loans and participations in Letters of Credit in
accordance with its Pro Rata Share. Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender's rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Section 2.11, Section 9.1, Section 9.2, and Section 9.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender's
having been a Defaulting Lender. Any assignment or transfer by a Lender of
rights or obligations under this


-105-



--------------------------------------------------------------------------------





Agreement that does not comply with this paragraph shall be treated for purposes
of this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at its address referred to
in Section 9.9 a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the "Register").
The entries in the Register shall be conclusive and binding for all purposes,
absent manifest error, and the Loan Parties, the Administrative Agent, the
Issuing Lender and the Lenders shall treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement. The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person or the Borrower or any of the Borrower's
Affiliates or Subsidiaries) (each, a "Participant") in all or a portion of such
Lender's rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender's obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and (iii) the Borrower, the Administrative
Agent, the Issuing Lender and Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender's rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 9.2 (d) with respect to any payments made by such
Lender to its Participant(s).
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 9.3(a), Section
9.3(b), or Section 9.3(c) that affects such Participant. The Borrower agrees
that each Participant shall be entitled to the benefits of Section 2.11, Section
2.10 and Section 2.13 (subject to the requirements and limitations therein,
including the requirements under Section 2.13(g) (it being understood that the
documentation required under Section 2.13(g) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Section 2.14 as if it were an assignee under paragraph (b) of this Section; and
(B) shall not be entitled to receive any greater payment under Section 2.11 or
Section 2.13, with respect to any participation, than its participating Lender
would have been entitled to receive, except to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation. Each Lender that sells a
participation agrees, at the Borrower's request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of Section
2.14(b) with respect to any Participant. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 7.4 as though it
were a Lender; provided that such Participant agrees to be subject to Section
2.12(e) as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant's interest
in the Loans or other obligations under the Loan Documents (the "Participant
Register"); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant's interest in any
commitments, loans, letters of credit or its other


-106-



--------------------------------------------------------------------------------





obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
Section 9.8    Confidentiality. Each of the Administrative Agent, the Lenders
and the Issuing Lender agree to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its
Affiliates and to its Related Parties (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners); (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process; (d) to any other party hereto; (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder; (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights and obligations under this Agreement, or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder; (g)
on a confidential basis to (i) any rating agency in connection with rating the
Borrower or its Subsidiaries or the credit facility evidenced by this Agreement
or (ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the credit facility
evidenced by this Agreement; (h) with the consent of the Borrower; or (i) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section, or (y) becomes available to the Administrative Agent,
any Lender, the Issuing Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower.
For purposes of this Section, "Information" means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the
Issuing Lender on a nonconfidential basis prior to disclosure by the Borrower or
any of its Subsidiaries; provided that, in the case of information received from
the Borrower or any of its Subsidiaries after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
Section 9.9    Notices, Etc.


-107-



--------------------------------------------------------------------------------





(a)    Subject to clause (b) below, all notices and other communications (other
than Notices of Borrowing and Notices of Continuation or Conversion, which are
governed by Article 2 of this Agreement) shall be in writing and hand delivered
with written receipt, or sent by facsimile or electronic mail (with a hard copy
sent as otherwise permitted in this Section 9.9), sent by a nationally
recognized overnight courier, or sent by certified mail, return receipt
requested as follows: if to a Loan Party, as specified on Schedule I, if to the
Administrative Agent or the Issuing Lender, at its credit contact specified
under its name on Schedule I, and if to any Lender at is credit contact
specified in its Administrative Questionnaire. Each party may change its notice
address by written notification to the other parties. All such notices and
communications shall be effective when delivered, except that notices and
communications to any Lender or the Issuing Lender pursuant to Article 2 shall
not be effective until received and, in the case of facsimile or electronic
mail, such receipt is confirmed by such Lender or Issuing Lender, as applicable,
verbally or in writing.
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article 2 or Section 5.2(g) or Section 5.2(k) of
this Agreement unless otherwise agreed by the Administrative Agent and the
applicable Lender. The Administrative Agent or the Borrower may, in their
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
Section 9.10    Usury Not Intended. It is the intent of each Loan Party and each
Lender in the execution and performance of this Agreement and the other Loan
Documents to contract in strict compliance with applicable usury laws, including
conflicts of law concepts, governing the Loans of each Lender including such
applicable laws of the State of New York, if any, and the United States of
America from time to time in effect. In furtherance thereof, the Lenders and the
Loan Parties stipulate and agree that none of the terms and provisions contained
in this Agreement or the other Loan Documents shall ever be construed to create
a contract to pay, as consideration for the use, forbearance or detention of
money, interest at a rate in excess of the Maximum Rate and that for purposes of
this Agreement "interest" shall include the aggregate of all charges which
constitute interest under such laws that are contracted for, charged or received
under this Agreement; and in the event that, notwithstanding the foregoing,
under any circumstances the aggregate amounts taken, reserved, charged, received
or paid on the Loans, include amounts which by applicable law are deemed
interest which would exceed the Maximum Rate, then such excess shall be deemed
to be a mistake and each Lender receiving same shall credit the same on the
principal of its Notes (or if such Notes shall have been paid in full, refund
said excess to the Borrower). In the event that the maturity of the Notes are
accelerated by reason of any election of the holder thereof resulting from any
Event of Default under this Agreement or otherwise, or in the event of any
required or permitted prepayment, then such consideration that constitutes
interest may never include more than the Maximum Rate, and excess interest, if
any, provided for in this Agreement or otherwise shall be canceled automatically
as of the date of such acceleration or prepayment and, if theretofore paid,
shall be credited on the applicable Notes (or, if the applicable Notes shall
have been paid in full, refunded to the Borrower of such interest). In
determining whether or not the interest paid or payable under any specific
contingencies exceeds the Maximum Rate, the Loan Parties and the Lenders shall
to the maximum extent permitted under applicable law amortize, prorate, allocate
and spread in equal parts during the period of the full stated term of the Notes
all amounts considered to be interest under applicable law at any time
contracted for, charged, received or reserved in connection with the
Obligations. The provisions of this Section shall control over all other
provisions of this Agreement or the other Loan Documents which may be in
apparent conflict herewith.
Section 9.11    Usury Recapture. In the event the rate of interest chargeable
under this Agreement at any time is greater than the Maximum Rate, the unpaid
principal amount of the Loans shall bear interest


-108-



--------------------------------------------------------------------------------





at the Maximum Rate until the total amount of interest paid or accrued on the
Loans equals the amount of interest which would have been paid or accrued on the
Loans if the stated rates of interest set forth in this Agreement had at all
times been in effect. In the event, upon payment in full of the Loans, the total
amount of interest paid or accrued under the terms of this Agreement and the
Loans is less than the total amount of interest which would have been paid or
accrued if the rates of interest set forth in this Agreement had, at all times,
been in effect, then the Borrower shall, to the extent permitted by applicable
law, pay the Administrative Agent for the account of the Lenders an amount equal
to the difference between (i) the lesser of (A) the amount of interest which
would have been charged on its Loans if the Maximum Rate had, at all times, been
in effect and (B) the amount of interest which would have accrued on its Loans
if the rates of interest set forth in this Agreement had at all times been in
effect and (ii) the amount of interest actually paid under this Agreement on its
Loans. In the event the Lenders ever receive, collect or apply as interest any
sum in excess of the Maximum Rate, such excess amount shall, to the extent
permitted by law, be applied to the reduction of the principal balance of the
Loans, and if no such principal is then outstanding, such excess or part thereof
remaining shall be paid to the Borrower.
Section 9.12    Governing Law; Service of Process. This Agreement, the Notes and
the other Loan Documents (unless otherwise expressly provided therein) shall be
deemed a contract under, and shall be governed by, and construed and enforced in
accordance with, the laws of the State of New York without regard to conflicts
of laws principles (other than Sections 5-1401 and 5-1402 of the General
Obligations Law of the State of New York). Each Letter of Credit shall be
governed by either (i) the Uniform Customs and Practice for Documentary Credits
(2007 Revision), International Chamber of Commerce Publication No. 600, or (ii)
the International Standby Practices (ISP98), International Chamber of Commerce
Publication No. 590, in either case, including any subsequent revisions thereof
approved by a Congress of the International Chamber of Commerce and adhered to
by the Issuing Lender. The Borrower hereby agrees that service of copies of the
summons and complaint and any other process which may be served in any such
action or proceeding may be made by mailing or delivering a copy of such process
to the Borrower at the address set forth for the Borrower in this Agreement.
Nothing in this Section shall affect the rights of any Lender to serve legal
process in any other manner permitted by the law or affect the right of any
Lender to bring any action or proceeding against the Borrower or its Property in
the courts of any other jurisdiction.
Section 9.13    Submission to Jurisdiction. The Borrower and each other Loan
Party irrevocably and unconditionally agrees that it will not commence any
action, litigation or proceeding of any kind or description, whether in law or
equity, whether in contract or in tort or otherwise, against the Administrative
Agent, any Lender, the Issuing Lender, or any Related Party of the foregoing in
any way relating to this Agreement or any other Loan Document or the
transactions relating hereto or thereto, in any forum other than the courts of
the State of New York sitting in New York County, and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
New York State court or, to the fullest extent permitted by Legal Requirement,
in such federal court.  Each of the parties hereto agrees that a final judgment
in any such action, litigation or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement or in any other Loan Document shall
affect any right that the Administrative Agent, any Lender, or the Issuing
Lender may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against the Borrower or any other Loan
Party or its properties in the courts of any jurisdiction. The parties hereto
hereby agree that service of any process, summons, notice or document by
registered mail addressed to the applicable parties will be effective service of
process against such party for any action or proceeding relating to any such
dispute. Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent permitted by applicable Legal Requirement, any objection that


-109-



--------------------------------------------------------------------------------





it may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Agreement in any court referred to in this
Section. Each of the parties hereto irrevocably waives, to the fullest extent
permitted by applicable Legal Requirement, the defense of any inconvenient forum
to the maintenance of such action or proceeding in any such court.
Section 9.14    Execution in Counterparts; Effectiveness; Electronic Execution.
(a)    This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Except as provided in Section 3.1, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or in electronic (i.e., "pdf" or "tif")
format shall be effective as delivery of a manually executed counterpart of this
Agreement.
(b)    Electronic Execution of Assignments. The words "execution," "signed,"
"signature," and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
Section 9.15    Waiver of Jury Trial. THE BORROWER, THE LENDERS, THE ISSUING
LENDER AND THE ADMINISTRATIVE AGENT HEREBY ACKNOWLEDGE THAT THEY HAVE BEEN
REPRESENTED BY AND HAVE CONSULTED WITH COUNSEL OF THEIR CHOICE, AND HEREBY
KNOWINGLY, VOLUNTARILY, INTENTIONALLY, AND IRREVOCABLY WAIVE ANY AND ALL RIGHT
TO TRIAL BY JURY IN RESPECT OF ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT, OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.
Section 9.16    USA Patriot Act. Each Lender that is subject to the Patriot Act
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies each Loan Party that pursuant to the requirements of the Patriot Act it
is required to obtain, verify and record information that identifies such Loan
Party, which information includes the name and address of such Loan Party and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Loan Party in accordance with the Patriot Act.
Section 9.17    Enduring Security. The parties hereto acknowledge and agree
that:
(a)    it is the parties' intent that the Liens created or intended to be
created under the Loan Documents secure, among other things, all obligations of
the Loan Parties owing to any Swap Counterparty under any Hedging Arrangement
even after such Swap Counterparty ceases to be a Lender or an Affiliate of a
Lender hereunder; provided, however, as provided in the definition of "Swap
Counterparty", (i) when any Swap Counterparty assigns or otherwise transfers any
interest held by it under any Hedging Arrangement to any other Person pursuant
to the terms of such agreement, the obligations thereunder shall be secured by
such Liens only if such assignee or transferee is also then a Lender or an
Affiliate of a Lender and (ii) if a Swap Counterparty ceases to be a Lender
hereunder or an Affiliate of a Lender hereunder, obligations owing


-110-



--------------------------------------------------------------------------------





to such Swap Counterparty shall be secured by such Liens only to the extent such
obligations arise from transactions under such individual Hedging Arrangements
(and not the Master Agreement between such parties) entered into prior to the
Effective Date or at the time such Swap Counterparty was a Lender hereunder or
an Affiliate of a Lender hereunder, without giving effect to any extension,
increases, or modifications thereof which are made after such Swap Counterparty
ceases to be a Lender hereunder or an Affiliate of a Lender hereunder; and
(b)    the Borrower's and its Restricted Subsidiaries' ability to enter into, or
otherwise be party to, Hedging Arrangements are limited by the terms under this
Agreement, including the limitations in Section 6.15 above which restricts,
among other things, the Borrower's and its Restricted Subsidiaries' ability to
enter into, or otherwise be party to, secured Hedging Arrangements with
counterparties that are not Swap Counterparties or Hedging Arrangements that
have margin call requirements.
Section 9.18    Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Agreement in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 9.18 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 9.18, or
otherwise under this Agreement, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section shall remain
in full force and effect until the termination of all Commitments and payment in
full of all Secured Obligations (other than contingent indemnification
obligations) and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the Issuing Lender have been made). Each Qualified ECP
Guarantor intends that this Section 9.18 constitute, and this Section 9.18 shall
be deemed to constitute, a "keepwell, support, or other agreement" for the
benefit of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.
Section 9.19    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates' understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Arranger and
the Lenders are arm's-length commercial transactions between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent, the Arranger and
the Lenders, on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent, the Arranger and each
Lender is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrower or any of its
Affiliates, or any other Person and (B) neither the Administrative Agent, the
Arranger nor any Lender has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arranger and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent, the Arranger nor any Lender has any obligation
to disclose any of such interests to the Borrower or its Affiliates. To the
fullest extent permitted by law, the Borrower hereby waives and releases any
claims that it may have against the Administrative Agent, the Arranger or any
Lender with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transaction contemplated hereby.


-111-



--------------------------------------------------------------------------------





Section 9.20    Confirmation of Flood Policies and Procedures. Wells Fargo has
adopted internal policies and procedures that address requirements placed on
federally regulated lenders under (a) the National Flood Insurance Act of 1968
as now or hereafter in effect or any successor statute thereto, (b) the Flood
Disaster Protection Act of 1973 as now or hereafter in effect or any successor
statue thereto, (c) the National Flood Insurance Reform Act of 1994 (amending 42
USC 4001, et seq.), as the same may be amended or recodified from time to time,
(d) the Flood Insurance Reform Act of 2004 and any regulations promulgated
thereunder, and (e) related legislation (collectively, the "Flood Laws"). Wells
Fargo, as Administrative Agent, will post on the applicable electronic platform
(or otherwise distribute to each Lender) documents that it receives in
connection with the Flood Laws; however, Wells Fargo reminds each Lender and
Participant that, pursuant to the Flood Laws, each federally regulated Lender
(whether acting as a Lender or Participant) is responsible for assuring its own
compliance with the flood insurance requirements. Notwithstanding the foregoing
or any other provision in this Agreement to the contrary, in no event is any
Building (as defined in the applicable Flood Laws) or Manufactured (Mobile) Home
(as defined in the applicable Flood Laws) included in the definition of
"Collateral" and no Building or Manufactured (Mobile) Home is intended to be
encumbered by any Mortgage.
Section 9.21    Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
Section 9.22    Integration. THIS WRITTEN AGREEMENT AND THE LOAN DOCUMENTS, AS
DEFINED IN THIS AGREEMENT, REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND
SUPERSEDE ALL PRIOR UNDERSTANDINGS AND AGREEMENTS, WHETHER WRITTEN OR ORAL,
RELATING TO THE TRANSACTIONS PROVIDED FOR HEREIN AND THEREIN. ADDITIONALLY, THIS
AGREEMENT AND THE LOAN DOCUMENTS MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.


-112-



--------------------------------------------------------------------------------





IN EXECUTING THIS AGREEMENT, EACH LOAN PARTY HERETO HEREBY WARRANTS AND
REPRESENTS IT IS NOT RELYING ON ANY STATEMENT OR REPRESENTATION OTHER THAN THOSE
IN THIS AGREEMENT AND IS RELYING UPON ITS OWN JUDGMENT AND ADVICE OF ITS
ATTORNEYS.
[Remainder of this page intentionally left blank. Signature pages follow.]




-113-



--------------------------------------------------------------------------------






EXECUTED as of the date first above written.
 
BORROWER:
 
 
 
 
EXTRACTION OIL & GAS, INC.
 
 
 
 
By:
/s/ Russell T. Kelley, Jr.
 
Name:
Russell T. Kelley, Jr.
 
Title:
Chief Financial Officer













[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT – EXTRACTION OIL & GAS,
INC.]



--------------------------------------------------------------------------------








 
ADMINSISTRATIVE AGENT/LENDERS:
 
 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Issuing Lender,
and a Lender
 
 
 
 
 
 
 
By:
/s/ Joseph T. Rottinghaus
 
Name:
Joseph T. Rottinghaus
 
Title:
Director





[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT – EXTRACTION OIL & GAS,
INC.]





--------------------------------------------------------------------------------







 
LENDERS:
 
 
 
 
BARCLAYS BANK PLC,
 
as a Lender
 
 
 
 
By:
/s/ May Huang
 
Name:
May Huang
 
Title:
Assistance Vice President







[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT – EXTRACTION OIL & GAS,
INC.]





--------------------------------------------------------------------------------







 
CREDIT SUISSE AG,
 
CAYMAN ISLANDS BRANCH,
 
as a Lender
 
 
 
 
By:
/s/ Nupur Kumar
 
Name:
Nupur Kumar
 
Title:
Authorized Signatory
 
 
 
 
By:
/s/ Lea Baerlocher
 
Name:
Lea Baerlocher
 
Title:
Authorized Signatory







[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT – EXTRACTION OIL & GAS,
INC.]





--------------------------------------------------------------------------------







 
SUNTRUST BANK,
 
as a Lender
 
 
 
 
By:
/s/ Arize Agumadu
 
Name:
Arize Agumandu
 
Title:
Vice President







[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT – EXTRACTION OIL & GAS,
INC.]





--------------------------------------------------------------------------------









 
ABN AMRO CAPITAL USA LLC,
 
as a Lender
 
 
 
 
By:
/s/ Darrell Holley
 
Name:
Darrell Holley
 
Title:
Managing Director
 
 
 
 
By:
/s/ Michaela Braun
 
Name:
Michaela Braun
 
Title:
Director







[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT – EXTRACTION OIL & GAS,
INC.]





--------------------------------------------------------------------------------







 
KEYBANK NATIONAL ASSOCIATION,
 
as a Lender
 
 
 
 
By:
/s/ George E. McKean
 
Name:
George E. McKean
 
Title:
Senior Vice President







[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT – EXTRACTION OIL & GAS,
INC.]





--------------------------------------------------------------------------------







 
CITIBANK, N.A.,
 
as a Lender
 
 
 
 
By:
/s/ Phil Ballard
 
Name:
Phil Ballard
 
Title:
Vice President







[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT – EXTRACTION OIL & GAS,
INC.]





--------------------------------------------------------------------------------







 
GOLDMAN SACHS BANK USA,
 
as a Lender
 
 
 
 
By:
/s/ Josh Rosenthal
 
Name:
Josh Rosenthal
 
Title:
Authorized Signatory







[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT – EXTRACTION OIL & GAS,
INC.]





--------------------------------------------------------------------------------







 
ROYAL BANK OF CANADA,
 
as a Lender
 
 
 
 
By:
/s/ Kristan Spivey
 
Name:
Kristan Spivey
 
Title:
Authorized Signatory







[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT – EXTRACTION OIL & GAS,
INC.]





--------------------------------------------------------------------------------







 
BANK OF AMERICA, N.A.,
 
as a Lender
 
 
 
 
By:
/s/ Alia Qaddumi
 
Name:
Alia Qaddumi
 
Title:
Director







[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT – EXTRACTION OIL & GAS,
INC.]





--------------------------------------------------------------------------------







 
MERCURIA EASTERN US HOLDINGS LLC,
 
as a Lender
 
 
 
 
By:
/s/ Marty Bredehoft
 
Name:
Marty Bredehoft
 
Title:
Treasurer













[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT – EXTRACTION OIL & GAS,
INC.]





--------------------------------------------------------------------------------






SCHEDULE I
Commitments, Contact Information
ADMINISTRATIVE AGENT/ ISSUING LENDER
Wells Fargo Bank, National Association
Address: 1700 Lincoln St., 6th Floor
      Denver, CO 80203
Attn: Joe Rottinghaus


LOAN PARTIES
Borrower/Guarantors
Address: 370 17th Street, Suite 5300 
      Denver, CO 80202
Attn:       Mr. Rusty Kelley
Email: rtkelley@extractionog.com
Website: www.extractionog.com



Lender
Commitment
Wells Fargo Bank, National Association


$234,000,000.00


Barclays Bank PLC


$160,000,000.00


Credit Suisse AG, Cayman Islands Branch


$160,000,000.00


SunTrust Bank


$160,000,000.00


ABN AMRO Capital USA LLC


$160,000,000.00


KeyBank National Association


$160,000,000.00


Citibank, N.A.


$128,000,000.00


Goldman Sachs Bank USA


$128,000,000.00


Royal Bank of Canada


$128,000,000.00


Bank of America, N.A.


$72,000,000.00


Mercuria Eastern US Holdings LLC


$10,000,000.00


Total:


$1,500,000,000.00









Schedule I
Page 1 of 1



--------------------------------------------------------------------------------






SCHEDULE II
PRICING GRID


Applicable Margins


Utilization Level*
Base Rate Loans
Eurodollar Loans
Commitment Fee Rate
Level I
1.00%
2.00%
0.375%
Level II
1.25%
2.25%
0.375%
Level III
1.50%
2.50%
0.500%
Level IV
1.75%
2.75%
0.500%
Level V
2.00%
3.00%
0.500%





* Utilization Levels are described below and are determined in accordance with
the definition of "Utilization Level".


1. Level I: If the Utilization Level is less than 25%.
2. Level II: If the Utilization Level is greater than or equal to 25% but less
than 50%.
3. Level III: If the Utilization Level is greater than or equal to 50% but less
than 75%.
4. Level IV: If the Utilization Level is greater than or equal to 75% but less
than 90%.
5. Level V: If the Utilization Level is greater than or equal to 90%.






Schedule II
Page 1 of 1





--------------------------------------------------------------------------------






Schedule III
Additional Conditions and Requirements for New Subsidiaries
Within ten (10) Business Days after the creation of a new Restricted Subsidiary
or acquisition of a new Restricted Subsidiary (or such later date as may be
approved by the Administrative Agent in its sole discretion, the Administrative
Agent shall have received each of the following:
(a)    Guaranty. A joinder and supplement to the Guaranty executed by such
Restricted Subsidiary;
(b)    Pledge and Security Agreement. An assumption agreement to the Pledge and
Security Agreement executed by such Restricted Subsidiary, in any event,
together with stock certificates, notes or instruments, in each case with
instruments of transfer executed in blank, UCC-1 financing statements, and any
other documents, agreements, or instruments necessary to create and perfect an
Acceptable Security Interest in the Collateral described in the Pledge and
Security Agreement, as so supplemented, and together with an amendment to the
Pledge and Security Agreement executed by the equity holders of such Restricted
Subsidiary pledging 100% of the Equity Interest owned by such equity holder of
such Restricted Subsidiary and such evidence of corporate, limited liability
company or partnership authority to enter into such pledge and security
agreement as the Administrative Agent may reasonably request, along with share
certificates pledged thereby and appropriately executed stock powers in blank,
if applicable;
(c)    Mortgages. If such Restricted Subsidiary owns any Oil and Gas Properties
required to be pledged as Collateral, a fully executed Mortgage covering such
Oil and Gas Properties, and such evidence of corporate authority to enter into
such Guaranty, Pledge and Security Agreement, and Mortgage as the Administrative
Agent may reasonably request;
(d)    Corporate Documents. A secretary's certificate from such new Restricted
Subsidiary certifying such Restricted Subsidiary's (i) Responsible Officer's
incumbency, (ii) authorizing resolutions, (iii) organizational documents, (iv)
necessary governmental approvals, and (v) certificate of good standing in such
Restricted Subsidiary's state of organization dated a date not earlier than 30
days prior to date of delivery or otherwise in effect on the date of delivery;
(e)    Patriot Act. All documentation and other information that is required by
regulatory authorities under applicable "know your customer" and
anti-money-laundering rules and regulations, including, without limitation, the
Patriot Act; and
(f)    Opinion of Counsel. If requested by the Administrative Agent, an opinion
of counsel in form and substance reasonably acceptable to the Administrative
Agent related to such new Restricted Subsidiary and substantially similar to the
legal opinion delivered at the Effective Date with respect to the other
Restricted Subsidiaries in existence on the Effective Date.




Schedule III
Page 1 of 1

